    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 1 of 125




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
                                                                 USDCSDNY
FERRING PHARMACEUTICALS INC. ,                       )           DOCUMENT
FERRING B.V., and                                    )           ELBCTllONICALLYFILBD
FERRING INTERNATIONAL CENTER S.A. ,                  )        , DOC#•
                                                     )          DATE ~-E-D..._:. -fi~G~/J_o ;)o_
                     Plaintiffs,                     )
                                                     )
                     V.                              )     Case No. 1: l 7-cv-09922 (CM) (SDA)
                                                     )
SERENITY PHARMACEUTICALS, LLC, and                   )
REPRISE BIOPHARMACEUTICS, LLC,                       )
                                                     )
                     Defendants.                     )
                                                     )
- -- - - - - - - - - - )
                               )
SERENITY PHARMACEUTICALS, LLC, )
REPRISE BIOPHARMACEUTICS, LLC, and                   )
AVADEL SPECIALTY                                     )
PHARMACEUTICALS, LLC,                                )
                                                     )
                     Counterclaim-Plaintiffs,        )     Case No . 1: l 7-cv-09922 (CM) (SDA)
                                                     )
                                   V.                )            FINDINGS OF FACT,
                                                     )           CONCLUSIONS OF LAW
                                                     )               AND VERDICT
                                                     )
FERRING B.V., FERRING INTERNATIONAL                  )
CENTER S.A., and FERRING                             )
PHARMACEUTICALS INC.,                                )
                                                     )
                     Counterclaim-Defendants.



McMahon, C.J.:


      The court, for its findings of fact after trial , conclusions of law and verdict:
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 2 of 125




I.     FINDINGS OF FACT

       A.      The Parties

               1.      Serenity and Reprise

       FFl.    Reprise is a corporation organized under the laws of the State of New York,

having its principal place of business at 120 North Main Street, Suite 400, New City, New York

10956. [Fein Affidavit ,i 61.] 1 Dr. Fein and Dr. Nardi are principals and equity partners in

Reprise; Linda and Maria Cheng are also Reprise partners. Dr. Fein has a 44% ownership stake,

and he gave Dr. Nardi an 18% interest in Reprise as his business partner. Reprise, in tum, holds a

10-11 % ownership stake in Serenity. [Trial Tr. 421 :9-24.]

       FF2.    Serenity is a corporation organized under the laws of the State of Delaware and

has its principal place of business at 480 NE 30th Street, Unit 1807, Miami, FL 33137, and

maintains a location at 122 Willow Street, Brooklyn, New York 11201. [Fein Affidavit ,i 65.]

       FF3.    Serenity is the exclusive licensee of Reprise's intellectual property rights in

desmopressin, including the patents at issue here. [PX-3 2, at Non-AGN0098020.] Serenity was

formed to develop desmopressin products in conjunction with Reprise. [Fein Affidavit ,i 59.]

       FF4.    Together, Serenity and Reprise are the owners of any intellectual property rights

Dr. Seymour Fein - the Chief Medical Officer of Serenity, founding principal and controlling

shareholder of Reprise, and the sole listed inventor of the patents-in-suit - has in the patents at




1
  Unless otherwise noted, all references to "Affidavit" in this document refer to the direct
testimony affidavits filed in preparation for trial in this case.
2
  All references to "PX-" in this document refer to documents listed on Counterclaimants'
Exhibit List; all references to "DX-" refer to documents listed on Ferring' s Exhibit List; and all
references to "JX-" refer to documents listed on the parties' Joint Exhibit List, all filed along
with the Pretrial Order in this case.
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 3 of 125




issue in this case. [PX-1, at ASR-FER000193133-36; PX-2, at ASR-FER000193150-51; Fein

Affidavit 166.]

       FFS.    At the time of the original complaint, Allergan, a commercial partner of Serenity

and Reprise, held all rights to the patents at issue in this lawsuit, which had been assigned to

them by Reprise and Serenity. [PX-4, at AGN-FER000005051-56; PX-5, at AGN-

FER000004984.] In 2017, Allergan terminated the parties' License, Transfer, and Development

Agreement. [PX-7, at AGN-TM00000l.]

       FF6.    Counterclaimants then entered into a commercial development agreement with

Avadel. [PX-8, at ASR-FER00000514-92.] Through that agreement, Avadel became an

exclusive sublicensee to the patents-in-suit. [Id.]

       FF7.    Avadel filed for Chapter 11 bankruptcy in February 2019. (See In re: Avadel

Specialty Pharmaceuticals LLC, 1: 19-BK-l 0248 (D. Del.).) Perring reached a settlement with

Avadel in May 2019, at which point Avadel was dismissed from this case and Perring confirmed

it would seek no discovery or testimony from Avadel. [D.1. 3 500.]

               2.      Ferring

       FF8.    Perring Pharmaceuticals Inc. is a privately held Delaware corporation with its

principal place of business located in Parsippany, New Jersey . Perring Pharmaceuticals Inc. is

owned by Perring Holding, Inc. , which is owned by Perring B.V. [D.I. 181 l.]

       FF9.    Perring B.V. is a Dutch private limited liability company having its registered

office in the Netherlands. [Id. 12.]

       FFlO. Perring International Center S.A. is a Swiss private company with its principal

place of business in Saint-Prex, Switzerland. [Id. 13.]


3
  All references to "D.I." in this document refer to docket entries in this case, unless otherwise
indicated.
                                                  2
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 4 of 125




       FFll. Ferring (a term that will be used to refer to all Defendants collectively) engages in

pharmaceutical research and development activities. [Id. at 4.]

               3.      The patents-in-suit and Person of Ordinary Skill in the Art

       FF12. The patents-in-suit in this action are U.S. patents 7,405,203 (the '203 patent) and

7,579,321 (the '321 patent). The patents-in-suit are generally directed to the use of the drug

desmopressin to treat various voiding disorders while reducing the risk that the patient develops

hyponatremia, a potentially harmful side effect. The methods of treatment involve administering

to a patient a pharmaceutical composition comprising a dose of desmopressin sufficient to

achieve and maintain certain plasma/serum concentrations and/or urine osmolalities over a

defined period of time. [Mayersohn Affidavit 132; Murray Affidavit 1108.] The ' 321 patent is a

continuation of the ' 203 patent. The sole inventor listed on the patents in suit is Dr. Fein.

       FF13. A Person of Ordinary Skill in the Art ("POSIT A") at the time of the invention

would include an individual or a team of individuals, having, as his/her/their minimum

qualifications, an M.D. or Pharm.D or Ph.D. degree in pharmacology, pharmaceutics, or other

related discipline, with knowledge in the field of pharmacokinetics and pharmacodynamics, or an

MD with experience in diagnosing and treating patients with voiding disorders.

       B.      Background Information: Pharmacology

       FF14. At a broad level, pharmacology is the study of chemical substances, such as

drugs, that interact with the human body through chemical and biological processes. [Spaans

Invalidity Affidavit 132.] It has two branches: pharmacokinetics and pharmacodynamics.

                1.     Pharmacokinetics

       FF15. Pharmacokinetics is one branch of pharmacology that seeks to analyze the actions

of the human body on a pharmaceutical drug compound. [Stipulated Fact 14.]



                                                   3
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 5 of 125




       FFl 6. The time course of absorption of the drug into the bloodstream and the eventual

clearance of the drug from the body is a pharmacokinetic measurement. [Stipulated Fact, 5.]

       FFl 7. In pharmaceutical drug development, researchers analyze many different

pharmacokinetic parameters, including but not limited to the blood plasma concentration of the

pharmaceutical drug absorbed into the bloodstream at different time intervals. This information

can then be graphed as a function of time, as shown below:


                  -g~   8
                                      Cmax
                                                 The post•absorption
                   C    6                       ~ phase

                  -.
                   0
                  =ca
                   C
                   Cl
                   u    4
                   C:
                   0
                   u            The absorption
                   ~
                   E            phase:
                   en
                   «I
                        2
                  Q.                  tm~
                  C
                   .
                   0,
                   :l
                        0
                            0         5      10        15       20     25       30
                                                  Time (hr)

[Spaans Invalidity Affidavit, 34.]

       FF18. As shown above, after a drug is administered to a subject, it is gradually absorbed

into the bloodstream and the plasma concentration increases, reaches a maximum, and then

returns towards the baseline. [Id. ,, 35-36.]

       FF19. The maximum plasma concentration achieved after administration of a drug to a

subject is known as the Cmax , [Stipulated Fact, 6.] The time it takes to reach the Cmax is known

as the T max. [Stipulated Fact, 7.]

       FF20. Total exposure is shown by the AUC, which is the total "area under the curve" of

the plasma concentration graph. [Spaans Invalidity Affidavit, 37.]


                                                    4
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 6 of 125




       FF21. Bioavailability is defined as the fraction of the administered dose of a drug that is

absorbed into the bloodstream. Bioavailability, like other pharmacokinetic parameters, may

depend on the formulation, dosage form, and the route of administration. [Stipulated Fact 18;

Spaans Invalidity Affidavit 137.]

       FF22. Intravenous ("i.v.") administration of a drug is typically assumed to have 100%

bioavailability because the drug is administered directly into the bloodstream. Other routes of

administration, which rely on absorption into the bloodstream rather than direct injection, will

have lower bioavailability. [Id.; Mayersohn Rebuttal Affidavit 136.]

               2.      Pharmacodynamics

       FF23. Pharmacodynamics is another branch of pharmacology. It analyzes the

pharmacological effect of a pharmaceutical drug on the body. [Stipulated Fact 19.]

       FF24. With respect to the graph below, the pharmacodynamic parameters are

represented by the "duration of action," the minimum effective concentration ("MEC"), and the

minimum toxic concentration ("MTC").


                -e
                ..J
                Q
                       8
                               -----C....-------------------------·
                               . . . . ..
                                                                          r----MTC
                -
                C
                0
                -:::
                       6
                                                The post•absorption
                                               ~ phase                Therapeutic
                ...
                -
                cu                                                      Range


                                                                 _______l____
                C
                C,
                u      4           Duration of action
                C
                0                                                                   , MEC
                u
                CIS
                e
                (ll    2
                CQ                  Area Under the Curve
                a.                         (AUC)
                 m
                C
                 ...
                ::I
                       0
                           0         5         10           15   20      25           30
                                                    Time (hr)

[Spaans Invalidity Affidavit 11 41-42.]



                                                        5
       Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 7 of 125




           FF25. The therapeutic range for a drug lies between the MEC and MTC, and the time

that the blood plasma concentration remains within that therapeutic range (and thus is producing

an effect) is known as the duration of action. [Id.   ~   42.]

                  3.     The relationship between pharmacokinetics and pharmacodynamics

           FF26. Pharmacokinetic and pharmacodynamic events overlap, and the concentration of

drug in the blood (or plasma) and the rate at which that concentration changes over time are

driving forces for phartnacodynamic events following drug dosing. [Stipulated Fact~ 1O.]

           FF27. While the absolute dose administered affects the plasma concentrations, it is the

plasma concentrations that determine the pharmacological response to the drug. [Stipulated Fact

~   11.]

           FF28. With an understanding of the pharmacokinetics and pharmacodynamics of a

particular formulation, drug developers can devdop a dose response relationship and use this

relationship to select doses and potential formulations, and target plasma concentrations to

produce the desired effect to treat patients. Generally, in order for the dose response relationship

to be useful in predicting how different formulations or routes of administration for a particular

drug will behave, the underlying pharmacokinetic and pharmacodynamic data must be robust

and accurate. [Spaans Invalidity Affidavit~ 44.]

           FF29. An example of a dose response curve is shown below:




                                                   6
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 8 of 125




                        Q)
                        (./)
                        s::
                        0
                        Q.
                        (./)   -----------
                        Q)
                        a::



                               Plasma Concentration (Log)

As can be seen above, the dose-response curve begins at zero plasma concentration and zero

pharmacodynamic effect. As the plasma concentration of the drug increases, the

pharmacodynamic effect also increases. [Id. ,, 45-46.]

       FF30. Typically, the relationship between the plasma concentration and

pharmacodynamic effect is nonlinear. In other words, small changes to plasma concentrations at

the lower end of the spectrum produce larger changes in pharmacodynamic effect, but small

changes to higher plasma concentrations result in smaller changes in pharmacodynamic effect.

This is because, at higher plasma concentrations, the drug is reaching its maximum effect (shown

as Emax in the graph above) and the curve reaches this maximum effect asymptotically. [Id., 46]

        FF31. The point labeled ECso in the above graph refers to the plasma concentration that

produces 50% of the maximum pharmacodynamic effect, a parameter that is useful in describing

the potency of a particular drug. [Id. , 47.]

                4.     Variability in pharmacokinetic and pharmacodynamic parameters

        FF32. One issue that arises in evaluating pharmacokinetic and pharmacodynamic

parameters for drug development is the variability in the observed data. Typically,



                                                7
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 9 of 125




pharmacologists use two primary measures of variability - standard deviation and the coefficient

of variation ("CV"). [Id. ,, 49-50.]

         FF33. The standard deviation is an expression of how far away the values in a particular

data set are from the mean. Typically, approximately 68% of the values in a particular data set

will fall within one standard deviation of the mean value. [Id. , 49.]

         FF34. The CV, also known as the relative standard deviation, is another measure of

variability in a data set. The CV is the ratio of the standard deviation to the mean and is generally

expressed as a percentage. The CV provides an indication of precision and repeatability.

Typically, pharmacokinetics rely on the CV to provide variability information regarding

pharmacokinetic data. [Id., 50.]

         FF35. In drug development, a POSITA would consider data to exhibit high intra-subject

variability if the CV is above 30% for a reasonable number of study subjects. [Id., 53;

Mayersohn Rebuttal Affidavit , 82.] Similarly, in drug development, a POSITA would consider

data to exhibit high inter-subject variability if the CV is above 30%. [Spaans Invalidity Affidavit

, 53.]

         FF36. A data set that repeatedly gives the same values would have a low standard

deviation and low CV, and the individual values would be close to the mean. For example, if the

data set were 49 and 51, the mean would be 50, the standard deviation would be 1, and the CV

would be 2%. In contrast, if the individual numbers vary widely, the standard deviation and CV

will be higher, and the values may not be close to the mean. If the data set were O and 100, the

mean would still be 50, but the standard deviation would be 50, and the CV would be 100%. In

the examples above, although the mean value is the same, it is only reasonably representative of




                                                  8
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 10 of 125




the actual values in the first example -- which is why, all things being equal, lower variability is

preferable in drug development. [See id. 1149-50.]

        C.     Desmopressin

        FF37. Desmopressin is a synthetic analog of the hormone arginine vasopressin, which is

produced by the posterior pituitary gland and regulates the body's retention of water. [Stipulated

Fact 1 1.]

        FF38. Desmopressin is a potent antidiuretic that binds to the V2 receptors in kidney

cells, leading to increased reabsorption of water in the kidneys, which in tum results in more

concentrated urine and decreased water excretion. [Murray Affidavit 123.] Desmopressin is used

to treat a variety of voiding disorders, such as central diabetes insipidus ("CDI") (a specific type

of diabetes where patients produce a lot of urine), primary nocturnal enuresis ("PNE")

(bedwetting in children), and nocturia (disruption of nighttime sleep in elderly persons due to the

need to urinate). [See JX-1-0013 at 1:28-33.]

        FF39. Desmopressin is not a new drug. Indeed, it has long been used drug treatment for

voiding disorders; Perring has worked with desmopressin for over 45 years, having performed its

first study with desmopressin in CDI 4 in 1971. Perring marketed desmopressin as both an oral

tablet (i.e., a tablet that is swallowed with water) and a nasal spray long prior to the year 2000;

the oral tablet was marketed under the name DDAVP in the United States and MINIRIN in

Europe. [JX-13-0014, JX-13-0019.]

        FF40. One potentially adverse effect of desmopressin treatment is a condition called

hyponatremia, which is an abnormally low concentration of sodium in the blood. [JX-1-0020 at




4
 Central diabetes insipidus (CDI) is caused by deficiency of arginine vasopressin (A VP), an
antidiuretic hormone which acts on V2 receptors in kidney to promote reabsorption of free water.
                                                  9
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 11 of 125




16:29-33.] Side effects of desmopressin include hyponatremia, i.e., low serum sodium levels,

particularly in elderly patients. Symptoms of hyponatremia include nausea, headache, lethargy,

and in severe cases, seizures and death. [Murray Affidavit, 24.]

        FF41. A POSITA would anticipate that different patients would respond variably to

desmopressin. The source of such variability is explained, inter alia, by inherent differences in

pharmacological or physiological sensitivity (i.e., pharmacodynamic variability) and differences

in bioavailability and pharmacokinetic parameters among patients. [Mayersohn Rebuttal

Affidavit, 45.]

        D.      The Pharmacokinetics and Pharmacodynamics of Desmopressin

        FF42. Desmopressin formulations typically exhibit high variability, as can be seen by

looking at the results of Ferring' s CS021 study, which investigated the effects of 60, 120, and

240 µg doses of desmopressin administered in the form of an orodispersible tablet (a tablet that

is placed in the mouth and that, instead of being swallowed, melts in the mouth). [JX-12.]

        FF43. In that study, the mean Cmax was 4.033 pg/ml, 9.577 pg/ml, and 19.044 pg/ml for

the 60 µg, 120 µg , and 240 µg doses, respectively. [See JX-12-0065 at Table 9-2.] The standard

deviations from the mean Cmax in CS021 were 1.548 pg/ml, 7.123 pg/ml, and 15.003 pg/ml. [Id.]

This results in a CV for the Cmax numbers of 34.1 %, 62.4% and 83 .6% for the 60 µg , 120 µg, and

240 µg , respectively. [Id.]

        FF44. The CS021 study states that: "The inter-subject variability of the desmopressin

plasma concentration data . .. was considerably high, which is known from the large variability

in absolute oral bioavailability of desmopressin." [JX-12-0068.]

        FF45. The pharmacodynamic response (i.e. , antidiuresis) for desmopressin exhibits

similar variability. [Trial Tr. 1013:20-1014:9; Juul Non-Infringement Affidavit, 6.]



                                                10
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 12 of 125




       FF46. For example, in Example 8, the mean durations of action as determined by urine

osmolality were 20, 68 , and 208 minutes for the 0.5 ng/kg, 1.0 ng/kg, and 2.0 ng/kg intravenous

bolus doses administered over the course of two hours at the 400 mOsm/kg threshold,

respectively. [See Vis Affidavit, 55.] The standard deviations from the mean durations in

Example 8 were 49, 113, and 85 minutes. This results in a CV for the durations of action of

245%, 168% and 41 % for the 0.5 ng/kg, 1.0 ng/kg, and 2.0 ng/kg intravenous bolus doses. [Id.]

       FF47. The Parties' experts agree that there is high variability within desmopressin's

bioavailability. [Mayersohn Rebuttal Affidavit,, 37, 55; Spaans Invalidity Affidavit, 81.]

       FF48. Because of its high degree of variability, desmopressin doses are subject to both

interpatient and intrapatient variabilities, and doses necessary to treat different voiding disorders

and for different patient populations are different. [Mayersohn Rebuttal Affidavit, 83; Verbalis

Affidavit, 30.]

       FF49. Because of this variability in the pharmacokinetics and pharmacodynamics of

desmopressin, it is not possible to predict with great accuracy the desmopressin plasma

concentrations or durations of action for an individual subject. In other words, the same

formulation with the same dose, given to different individuals (or even the same individual at

different times), will produce different desmopressin plasma concentrations and durations of

action. In one individual, administration may produce almost no desmopressin plasma

concentration (and thus no duration of action), while in another individual, it may produce many

times the mean Cmax with a correspondingly longer duration of action. [Juul Non-Infringement

Affidavit,, 8-14.]

       FFSO. Dr. Mayersohn, Serenity's/Reprise's expert, admitted on cross examination

admitted that for any individual subject you cannot know, without testing that patient, whether



                                                  11
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 13 of 125




any given patient will respond to desmopressin in a manner that would get him/her within the

claim limitations of the patents-in-suit. [Trial Tr. 38:22-39:10.]

       E.      The State of the Art- Dr. Norgaard's Desmopressin Research

       FFSl. Dr. Fein acknowledges that "shortly after the introduction of desmopressin,

literature appeared- published articles in peer reviewed journals-about new uses of

desmopressin and certain side effects that might occur." [Fein Affidavit 1 12.]

        FF52. Ferring presented evidence about two studies from the 1980s, both of which

concluded that low doses of desmopressin administered in oral tablet form exhibited antidiuretic

effects at low plasma concentration levels. [DX-98 (1986 study by T.D.M. Williams et al.); Trial

Tr. 319:3-16 (discussing DX-121 (1985 study by Hammer)).]

        FF53. Dr. Jens Peter N0rgaard, a urologist who served as a consultant for Ferring since

the 1980s, and who became a Ferring employee in 1996, also believed that desmopressin could

be effective in treating voiding disorders at low plasma concentrations. The court credits Dr.

N0rgaard as a witness generally. Specifically, I credit his testimony that, beginning as early as

1996, he recognized that desmopressin exhibited an antidiuretic effect at very low plasma

concentration levels. 5 He counseled against the use of high doses of desmopressin, at Ferring and

in writing, and favored research into the use of lower doses. [Trial Tr. 727:13-728:4; 966:14-

967: 19; N0rgaard Affidavit 1143-46.] Unlike with Dr. Fein, there is a clear written record of his

interest in the subject and of his views over time.




5
  This is in part because desmopressin is a replacement for the hormone vasopressin, which is
typically present at around 1-2 pg/mL. As Dr. N0rgaard testified, "since desmopressin is a
replacement, it cannot be a surprise that we would aim for these levels. The problem was, and
still remains to be, that we are not able to detect the low plasma levels on the assays." [Trial Tr.
967:11-16.]
                                                  12
       Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 14 of 125




         FF54. At trial, Dr. Fein admitted that the idea of antidiuresis being achieved with low

doses based on low plasma concentrations of desmopressin was known in the prior art through

the Hammer and Williams references and the N0rgaard articles prior to 2001. [Trial Tr. 320:9-

12.]

                1.      Dr. Norgaard's 1996 Article

         FF55. In 1996- shortly before he joined Perring as Director of Therapeutic Area in

Urology, [N0rgaard Affidavit 139], Dr. N0rgaard published an article titled, "Hyponatremia in

Patients with Nocturnal Enuresis Treated with DDAVP [desmopressin]." [DX-2; "1996 article".]

In that article, Dr. N0rgaard stated that high doses of desmopressin were undesirable because

they would "prolong the duration of pharmacologic action and might increase the risk of water

intoxication [hyponatremia]," [DX-2-0003], and further noted that no studies had yet been

performed to assess the incidence of hyponatremia at different doses of desmopressin. [N0rgaard

Affidavit 147.]

                2.      Dr. Norgaard's 1999 Article

         FF56. In his early years as a Perring employee, Dr. N0rgaard published several articles

and presentations in which he highlighted that desmopressin has maximal antidiuretic effect at

low plasma concentrations and that lower doses of what he described as a "very potent drug

[that] acts for a long time," [DX-3-0003; Trial Tr. 729:14-24], were preferable to higher doses

being prescribed.

         FF57. For example, in 1999, Dr. N0rgaard published an article on the PK/PD effects of

an oral tablet form of desmopressin. In the article, N0rgaard sought to address what he viewed as

a misconception, by personnel at Perring and elsewhere, that the way to deal with patient

nonresponse to desmopressin was to increase the dose. Dr. N0rgaard's article questioned this

idea. He explained that low plasma concentrations of desmopressin would produce an
                                                 13
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 15 of 125




antidiuretic effect in most patients, and that increasing the dosage did not result in additional

antidiuresis, but simply increased the drug's duration of action longer than necessary. [N0rgaard

Affidavit ,r,r 49-52; DX-3-0002-3.]

       FF58. In the conclusion of the article, Dr. N0rgaard stated that "Small plasma

concentrations of desmopressin or A VP are required; even poor absorption of desmopressin may

be sufficient to obtain the required level of plasma desmopressin." [DX-3-0002.] He further

stated, "Some patients may still experience a wet bed despite maximal antidiuretic effect of

desmopressin, and increasing the dosage could result in no clinical effect, but instead may

increase the risk of an undesired increase in duration of action." [Id.]

        FF59. While the article deals principally with children who wet the bed at night (PNE),

it noted that elderly patients experiencing nocturia were more sensitive to desmopressin than

children were, suggesting that nocturia patients should be treated with lower, not higher, doses of

desmopressin. [Id.]

               3.      Dr. Norgaard's 1999 ICCS Presentation Slides

        FF60. That same year, Dr. N0rgaard gave a presentation at an International Children's

Continence Society conference in Denver, Colorado - an organization that Dr. N0rgaard had

helped to found. [DX-147; Trial Tr. 960:3-8; N0rgaard Affidavit ,r 53.]

        FF61. During the presentation, Dr. N0rgaard presented research that showed that

desmopressin has a maximal antidiuretic effect at far lower plasma concentrations than were

previously thought to be clinically effective -   as low as under 3 pg/mL. [DX-4-0012.] This

indicated to Dr. N0rgaard that in upcoming research programs, research should explore the

efficacy of lower doses of desmopressin - which he believed sufficient to achieve antidiuresis -

rather than trying to achieve high plasma levels of the drug. He also noted that increasing dosage



                                                  14
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 16 of 125




could give rise to hyponatremia because it would extend the drug's duration of action. [DX-4-

0021; N0rgaard Affidavit 1156-57.]

       FF62. The presentation included a slide with a graph (a hysteresis curve) that reflects the

relationship between plasma concentration of desmopressin and antidiuretic effect, as shown by

urine osmolality (i.e., urine concentration):


                                Urine Osmolality
                        o. 3µg i. v. bolus desmopressin
                               .... . .
                                900

                         ""'°'  800
                         'E
                          0
                          E
                                700
                                600
                                             .             ~




                          >-    500
                          <C
                                400
                          0
                          E     300
                          0
                          "'
                          ~
                          ·;:
                          ::,
                                200
                                100    I
                                        .
                                                  5         10         15         20
                       HIGHLY CONFIDENTIAL       Plasma dDAVP concentration ( pg/ml)


[DX-4-0012.] As shown in the graph starting in lower left corner at zero, the 0.3 µg of

desmopressin was administered intravenously into a healthy volunteer and (following the arrow

on the graph pointing to the right) the plasma concentration immediately rose to the Cmax around

16 pg/mL. At that point, there was a slow increase in the urine osmolality as the kidneys begin to

react (following the arrow up and back to the left), then a continued effect of desmopressin on

urinary osmolality of 800-900 mOsrn/kg all the way down to plasma concentrations of

approximately 3 pg/mL. After that, the urine osmolality dropped, and the individual started

producing urine again. The leveling off of the urine osmolality at a maximum effect of just more ·

than 800 mOsrn/kg - a level at which it remained until the plasma concentration decreased below

about 3 pg/ml - is significant in that that it shows that very low plasma concentrations result in a

strong antidiuretic effect with a very high concentration of urine. [N0rgaard Affidavit 1154-56.]

                                                               15
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 17 of 125




       FF63. Based on these data, Dr. N0rgaard concluded in his slides that "The need for high

plasma levels of desmopressin is overestimated." [DX-4-0021 ; N0rgaard Affidavit,, 56-57.]

               4.     Dr. Norgaard and Ferring's Minirin Rollover-1999 through early
               2000

       FF64. When Dr. N0rgaard was first employed by Ferring back in 1996, he was tasked

with ( 1) finalizing ongoing nocturia studies for the oral desmopressin tablet (DDV AP/Minirin)

that Ferring had been marketing for some time, and (2) identifying follow-up candidates to the

oral tablet through either new formulations or new molecules. As part of the latter task - which

was of some urgency, as Ferring' s patents on its oral tablet were soon to expire - Dr. N0rgaard

hoped to justify "more accurate dose and exposure," most particularly in elderly nocturia

patients. [N0rgaard Affidavit, 42.]

       FF65. On the "new formulations" track, Ferring went into development with a company

to create a rapidly dissolving oral formulation of desmopressin (an "orodispersible tablet" or

ODT) that would melt in a patient's mouth. This was referred to as the NewMin project. This

project began in or about 1999, in Copenhagen, where Dr. N0rgaard was located. At that time,

Dr. Fein was a Ferring consultant working in the United States, but not on any projects related to

desmopressin. [Fein Affidavit,, 17-24.]

       FF66. As part of this project, Ferring considered, at least as early as I 999, the use of an

orodispersible sub lingual tablet. [DX-125-000 I.]

       FF67. In November 1999, Dr. N0rgaard became Head of Clinical Research in Urology

at Ferring. Ferring intended to seek approval for a new formulation of desmopressin to treat CDI,

PNE, and nocturia and needed to do clinical studies that would, inter alia, investigate appropriate

doses for each of these indications. Dr. N0rgaard decided to take this opportunity to explore his




                                                16
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 18 of 125




idea that lower-than-conventional doses of desmopressin would be effective, especially in

nocturia patients. [N0rgaard Affidavit, 44.]

        FF68. Study 45A07-39 - of which Dr. N0rgaard was the Medical Officer - was

designed to study the bioavailability and pharmacokinetics of desmopressin in men aged 55-75.

The study was actually initiated in 1996, while Dr. N0rgaard was at the University of Aarhus,

but the final clinical trial report was not finished until December 16, 1999. [DX-6; N0rgaard

Affidavit, 58.] The study showed that a dose of desmopressin in the elderly resulting in a

plasma level of 4-5 pg/mL achieved maximum antidiuretic effect. [Id.]

        FF69. On page FERALL0038593 of the final report, dated December 16, 1999, a graph

presented the plasma concentration over time for administration of desmopressin both during

daytime (morning) and at nighttime (evening). [DX-6-0032.] The study showed that a single

dose of 200 µg MINIRIN oral tablet produced sufficient antidiuresis to permit the subjects to

attain a night's sleep.

        FF70. The 200 µg MINIRIN was very poorly absorbed by the patients (who represented

a target population for nocturia) and generated the same antidiuretic effect as a much smaller, 2

µg i.v. administration of desmopressin, and those levels remained "identical" for about six

hours. 6 [DX-6-0039.] This demonstrated that an essentially maximum antidiuretic effect was

being reached with plasma levels as low as 4 pg/mL, which was. in line with the hysteresis curve

from Dr. N0rgaard's ICCS presentation. [DX-6-0057 (reporting maximum mean plasma

concentration of 4.42 pg/mL for nighttime administration of 200 µg oral tablet).] The study

demonstrated that, in general, very low plasma concentrations of desmopressin are expected to



6
  Equivalent to 100 or 140 mcg orodispersible tablets administered sub lingually. This is because
the oral tablet has lower bioavailability than the orodispersible tablet. [JX 10-0002; DX 19-0015,
45.]
                                                17
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 19 of 125




be sufficient for the desired clinical response: antidiuresis for the number of hours related to

sleep. [N0rgaard Affidavit, 62.]

       FF71. Thereafter, in early 2000 (before Dr. Fein was involved at the desmopressin

project at Perring), Dr. N0rgaard gave an internal presentation to senior management at Perring

with the title "The Minirin rollover." [DX-7.] A "rollover" is a Danish expression meaning a

complete change in the strategy. N0rgaard wanted Perring to change its strategy as it focused on

marketing for nocturia by shifting to lower doses of desmopressin, which would be beneficial in

avoiding hyponatremia. [Id.; N0rgaard Affidavit,, 65-68.]

       FF72. Specifically, in his presentation, Dr. N0rgaard included Figure 1 from his 1999

paper on nonresponders; the hysteresis curve from his ICCS presentation, showing that maximal

antidiuresis occurs even at plasma concentrations as low as 3 pg/mL; and the information from

the 45A07-39 study, showing the maximum plasma concentrations below 5 and 10 pg/mL, as

well as the duration of action being six hours. [DX-7-0006-07, 10, 12-13.] In the presentation,

Dr. N0rgaard again concluded that "The need for high plasma levels is overestimated," and that

"Antidiuresis can be obtained by low plasma levels," such as the plasma levels shown in the

45A07-39 study below 5 pg/mL:


                                          Conclusions
                          • The need for high plasma levels is
                            overestimated
                          • Antidiuresis can be obtained by low ;p:asma
                            levels
                          • Increased exposure extends duration cf
                            action
                          • optimising clinical effect will be to treat the
                            right patient



                                                 18
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 20 of 125




[DX-7-0023.]

       FF73. Dr. N0rgaard made similar statements about the risk of hyponatremia from higher

doses of desmopressin to regulatory authorities in early 2000. [See DX-29-0001 ("After some

discussion, Jens Peter N0rgaard (JPN) gave his presentation on clinical and safety issues. He

stated clearly that increased exposure would lead to increased duration of action, and that this

could eventually lead to increased water intake in the morning and risk for hyponatremia.").]

        FF74. Dr. N0rgaard and his Perring colleague, Dr. Thomas Senderovitz, also filed a

report with European regulators in October 2000 which stated that: "Tablets are comparable to

i.v. injection regarding the antidiuretic effects during the first 6 hours after administration." [DX-

8-0010.] The report concluded that: "Increased doses of dDAVP (and hence increased plasma

concentrations) result in prolonged duration of pharmacological action - not necessarily more

pronounced antidiuretic effects (in terms of urine production or urine osmolality changes)." [DX-

8-0003 .]

       FF75. That same month, Ferring initiated studies to refine its understanding of the

dose/response relationship of desmopressin, so that the company could target specific durations

of action with particular doses with greater accuracy. The goal of the study was to establish a

PK/PD model for desmopressin in nocturia, so that Ferring could choose the best doses, and

appropriate durations of action, to pursue in subsequent clinical studies of the New Min

formulation. [N0rgaard Affidavit 1172-76.] EMF Consulting France was hired to do this study;

N0rgaard's colleague at Ferring, Thomas Senderovitz, designed the model. [DX-55-0001;

N0rgaard Affidavit 173.]




                                                 19
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 21 of 125




       FF76. A key takeaway from this study was to be the prediction of an ECso value for

desmopressin - that is, the plasma concentration at which desmopressin provides half of its

maximum antidiuretic effect (its half-life). [Id. , 74.]

       FF77. The study, which was not completed until February 2002, revealed that the

halflife of desmopressin in the bloodstream was about 0.7 pg/mL. [Id. , 92.] Ferring used this

ECso value to estimate that the Cmax for 10 µg of the orodispersible tablet is 0.7 pg/mL, "in the

same order of magnitude as the ECso values for urinary production, calculated from [EMF]

simulations." [DX-21-0019.]

          FF78. It is apparent from the foregoing that others besides Dr. Fein - including

specifically Dr. N0rgaard at Ferring - hypothesized that desmopressin is a very potent drug that

has maximal antidiuretic effects at low plasma concentrations and that lowering the dose of

desmopressin from the doses in use could effectively treat voiding disorders, including but not

limited to nocturia, while lessening the danger of hyponatremia by shortening the drug' s duration

of action. It is also apparent that Ferring and N0rgaard were actively studying the issue and

raising the question publicly in the mid-1990s. While the same thought may have occurred to Dr.

Fein during the 1990s, there is absolutely no credible evidence in the record that he took a single

step to study the issue, to discuss it is publicly, or to do anything else that might have turned any

such hypothesis into an invention. Ferring, by contrast, actively explored the low plasma

concentration hypothesis through extensive research projects on desmopressin, both to improve

dosing of the oral tablet and to find new formulations of the drug, as early as 1990. [See Ferring

B. V , et al. v. Allergan Inc. , et al, No. 12-cv-2650 (PKC), 2019 WL 6183501 , at *3 (S .D.N.Y.

Sept. 27, 2017) [hereinafter "2012 Action Findings of Fact"] (Findings of Fact and Conclusions

of Law,   ,ii   17-18).]



                                                  20
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 22 of 125




       F.         Desmopressin and Dr. Fein's Time at Ferring

       FF79. Dr. Fein began consulting with Ferring in late 1994. He worked primarily on the

development of fertility drugs. [Fein Affidavit 1117-18.]

       FF80. In late 1997, Dr. Fein joined Ferring as an employee. He stayed on as an

employee for only a year, after which he, at his request, transitioned back to consulting status.

[Id. 11 19-21.]

       FF81. Dr. Fein did no work on desmopressing prior to 2001 and did no work on

desmopressin in early to mid-2001. [Id. 124.]

       FF82. The date Dr. Fein has assigned for the commencement of his work on

desmopressin has varied during the course of this and other litigations concerning the various

low plasma concentration desmopressin patents. I do not credit Dr. Fein's testimony that he

began consulting about desmopressin in July 2001; the credible evidence indicates that Dr. Fein

did not even meet the key players at Ferring who were deeply immersed in desmopressin

research until a brief "meet and greet" during a trip that he made to Copenhagen in late August

2001 - a trip he made principally to work on a non-desmopressin-related project. Dr. Fein's

contemporaneous time records indicate that he spent about 1.5 hours on August 28-29 (1 hour on

August 28 and .5 hour on August 29, during a trip to Ferring headquarters in Copenhagen) on the

"Desmopressin Nocturia Program" - as opposed to 76.5 hours of work on a program concerning

a different drug known as Degarelix. [DX-122-0015-16.] Dr. Fein spent a total of 214.5 hours

consulting for Ferring during the month of August 2001, so he was obviously not much involved

with desmopressin at that point. It is quite clear that he was in Copenhagen to meet and work

with the Degarelix team. Significantly, both Drs. N0rgaard and Senderovitz were working on




                                                 21
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 23 of 125




Degarelix as well as desmopressin, so Fein's brief encounters with them may well have dealt

with Degarelix in substantial part. [Trial Tr. 323:22-328:15; 390:24-397:7.]

       FF83. Dr. Fein claims to have explained his ideas about low dose desmopressin and

sub lingual administration of the drug to Dr. Ronald V. Nardi, Ferring Intemational's Corporate

Vice President for Research and Development, earlier in August 2001 (prior to his trip to

Copenhagen). Dr. Nardi, a key witness in this case, was not called to testify by Serenity/Reprise;

I surmise that is because he testified at the recent Allergan trial before my colleague Judge Castel

and was found greatly lacking in credibility. [See 2012 Action Findings of Fact ,, 89-93.]

       FF84. Dr. Nardi has a financial interest in Reprise and Serenity. He is, therefore, within

the control of the Counterclaimants. I know of no impediment to Counterclaimants' producing

him for examination at trial, especially as he testified only a few months go before Judge Castel.

Therefore, I will treat Dr. Nardi as a missing witness, and assume that his testimony would not

be favorable to Counterclaimants' position in this lawsuit.

       FF85. In the Ferring v. Allergan trial (No. 12-cv-2650) ("the 2012 Action"), Dr. Fein

testified that he conveyed his discoveries regarding desmopressin to Dr. Nardi in an oral

conversation in August 2001. He claims to have explained to Dr. Nardi that his invention was

two-fold:

               Firstly, that desmopressin was more potent and that lower doses
               would be appropriate particularly for this new clinical indication of
               nocturia in an elderly population where you wanted to confine the
               drug effect to just the nighttime hours, four to six hours, at most
               eight hours, and having that effect dissipate before the patient
               awakened in the morning and began drinking fluids, coffee, tea,
               juice. But in order to use a low dose, the oral route of administration
               was not very suitable because desmopressin is a peptide, meaning
               it's a small protein. Proteins and peptides get digested when taken
               orally, and so I knew from the literature that the average
               bioavailability of the oral desmopressin tablet was .12 percent,
               meaning on average only about I 1800th of the drug in the tablet got


                                                 22
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 24 of 125




               absorbed into the bloodstream, but that could vary tenfold or greater
               from dose to dose and patient to patient, and the variability was just
               as bad as the high dose, because you just could not predict what the
               blood level would be after a given dose and how long the antidiuretic
               effect would last.

               So, I said this new dosage form , the orodispersible tablet, provides
               an opportunity to avoid the oral route of administration if it were
               adapted to be placed under the tongue. That's called a sublingual
               route of administration, and what it means is that the drug is
               dissolving and being directly absorbed into the bloodstream through
               the capillary bed under the tongue. That's a type of what is called
               transmucosal route of administration or transmucosal absorption.

[Fein Affidavit, 34.]

       FF86. The first documented notation indicating that Dr. Fein was consulting about

desmopressin is dated September 10, 2001. [PX-102]. On this day, Dr. Fein wrote a memo to

Olivier Delanoy - the head of marketing at Ferring in the United States - about the cost of the

clinical program for oral desmopressin to treat adult nocturia in the United States. [Trial Tr.

450:16-23.]

       FF87. Dr. Fein stated that he had "only recently and in a cursory fashion" begun to

"review the Desmopressin Nocturia FDA briefing document and summary of EU regulatory

questions." [PX-102.]

       FF88. Among other observations Dr. Fein made in his memo, he said, "the new, rapidly

dissolving sublingual tablet may be preferable depending on its pharmacokinetics." [Id.]

       FF89. Dr. Fein was not the first person at Ferring to have this idea. At trial, Dr. Fein

admitted that Ferring was already working on the development of the orodispersible

desmopressin dosage form well before he got involved in working with desmopressin. [Trial Tr.

515 : 1-4.] Documentary evidence dating from 1999 - again, well before Dr. Fein was involved in

desmopressin at Ferring - confirmed the same. [DX-125 .] At that time, Jorgen Wittendorf,

project team leader for the NewMin team, noted discussions "on a sublingual tablet easily

                                                 23
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 25 of 125




dissolvable" with Ferring' s marketing team and the possibility of conducting a feasibility study.

[D X-125-0001.]

       FF90. During 2001 and early 2002, Ferring (in the person of Thomas Senderovitz)

designed and carried out a study to examine the bioavailability of Zydis for a potential NewMin

formulation (the orodispersible formulation) . The study was designated CS004. [DX-13-0001 ;

N0rgaard Affidavit, 83 .]

       FF91. The study was discussed at the August 30, 2001 meeting of the NewMin team, at

which Dr. Fein was not present. [DX-83-0001; Trial Tr. 378:11-19.]

       FF92. Dr. Fein was not deeply involved in the design of the CS004 study, the final

protocol for which was completed in December 2001. [N0rgaard Affidavit, 87.]

       FF93. Dr. Fein alleges that the CS004 study design was modified over the last few

months of 2001 to incorporate "his" idea about sublingual administration. [Fein Affidavit,, 36-

37.] The mode of administration used in the CS004 study did change from supralingual (on the

tongue) to sublingual during the fall of2001 ; and while Ferring had discussed the possibility of

sublingual administration at least two years earlier, it appears that Dr. Fein' s views on that

subject may have had something to do with the choice of sublingual over supralingual

administration.

       FF94. The bioavailability of the orodispersible form as determined by CS004 is based on

oromucosal administration generally, and there is no evidence in the record that sublingual

versus supralingual administration changes the bioavailability of the rapid dissolving

orodispersible tablet. [DX-15-0002 ; Trial Tr. 400:3-401 :13 ; 1011 :4-1012:4.]

       FF95. DX-89 is a PowerPoint presentation given by Dr. Nardi to Ferring' s Board of

Directors on October 11 , 2001 that provides a summary of all of Ferring' s development work



                                                  24
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 26 of 125




related to a variety of development programs. The document specifically references sublingual

orodispersible tablet ("ODT"). Dr. Fein's name is not mentioned on the document. The only

thing that allegedly connects this to Dr. Fein is Dr. Fein's testimony (1) that Dr. Nardi made this

presentation to the Ferring Board on October 11; and (2) that Dr. Nardi specifically included

mention of sublingual administration because he was invested in Dr. Fein' s discoveries.

Unfortunately for Dr. Fein and Counterclaimants, Dr. Fein's testimony about anything that Dr.

Nardi did at a Ferring Board meeting- and even more so, about why Dr. Nardi may have done it

- is inadmissible and so will not be considered. [Trial Tr. 453:4-454:25.] Moreover, assuming

arguendo that Dr. Nardi did speak about sublingual administration of an ODT to Ferring's Board

in October 2001, the record demonstrates that Ferring scientists were considering this route of

administration as early as June 1999 [see DX-125], and there is no basis other than Dr. Fein's

inadmissible testimony to link the presentation to anything Dr. Fein said or did.

        FF96. DX-89, which does not mention Dr. Fein, does not raise the inference that Dr.

Fein played any significant role in shaping Ferring's desmopressin program, let alone that the

program centered on Dr. Fein's ideas and inventions. [DX-89-001 O.]

        FF97. Dr. Fein began working with the desmopressin research team in the fall of 2001.

He was not deeply involved in the bioavailability study of the ODT - known within Ferring as

CS004 - the final protocol for which was completed in December 2001. [N0rgaard Affidavit

187.]

        FF98. The results of the CS004 study were available by March 22, 2002. They showed

that the mean bioavailability of Ferring's orodispersible formulation of desmopressin was about

0.3%, which is about double the mean bioavailability of the oral tablet (at the same doses). [JX

10-0002; DX 19-0045.]



                                                25
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 27 of 125




       FF99. That same month, Drs. N0rgaard and Senderovitz prepared a report to submit to

European regulators as part of an application for "P~rt B" status for the new desmopressin ODT.

The report [DX-15] summarized what the previous studies had shown: that while patients

preferred to take a pill by mouth, the bioavailability of an oral tablet was low compared to

intranasal administration (a nasal spray). The use of an ODT would "maintain the benefits of the

oral administration route" while increasing absorption, and consequently the bioavailability of

the drug. [DX-15-0002.] This would allow prescribers to cut the dose of desmopressin in half.

[DX-15-0004.]

       FFlOO. In their presentation, Ors. N0rgaard and Senderovitz stated that Ferring was

looking at ways to lower dosage even further, "to reduce the duration of anti diuretic action and

thereby increase the risk/benefit ratio, especially in the elderly." [Id.] The report also advised the

regulators that, with a bioavailability of 0.3 %, and knowing that a 200 mcg dose of the ODT

yielded a Cmax of approximately 14 pg/mL, it was possible to estimate that a 20 mcg dose (a dose

lower than was prescribed) of the ODT would yield an expected plasma level of about 1.5 pg/mL

- which would be enough to generate maximal or near-maximal antidiuresis. [DX-15-0004-05 .]

       FF101. The clinical development plan referenced in DX-15 next contemplated a study to

investigate the PK and antidiuretic effect of five low doses of desmopressin and placebo in an

ODT administered to healthy nonsmoking male volunteers. [DX-16.] This study was designated

CS007. The doses of the ODT proposed for this protocol were 10, 20, 40, 80 and 160 mcg. Dr.

Fein admitted that he had no involvement in the selection of doses and that the doses were based

on the EMF study, of which he had no involvement. [Trial Tr. 521:2-23 .]




                                                  26
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 28 of 125




       FF102. CS007 was never conducted because the production delays at the supplier meant

that the full range of doses for the ODT were unavailable to run the study. [N0rgaard Affidavit

, 103; Trial Tr. 941:9-13.]

       FF103. The ideas meant to be tested in CS007 were examined in an alternate study,

CS009. In that study, desmopressin was to be administered intravenously in amounts that

approximated the values for the ODTs that were to have been administered in CS007; that got

Ferring around the production delay problem. The doses chosen were 30, 60, 125,250 and 500

ng administered as a constant rate intravenous infusion over two hours. [DX 18-0004.] Again,

these doses were based on the ECso value of desmopressin 7 obtained from the results of a

modeling project Ferring initiated in October 2000 - well before Dr. Fein allegedly revealed his

"invention" to Dr. Nardi. [N0rgaard Affidavit, 102.]. The lowest dose was intended to check the

hypothesis that it would produce clinically significant antidiuresis; the highest doses were

included in order to develop a full dose-response curve.

       FF104. The CS009 protocol was drafted over the period prior to June 6, 2002, the date of

the protocol. Dr. Fein does not allege in his affidavit testimony that he had anything to do with

the initial drafting of the CS009 protocol; he admits that he did not see a draft until early June

2002. [Fein Affidavit, 40.]

       FFlOS. However, Dr. Fein was involved in helping to conduct, as opposed to design, the

CS009 study. Dr. N0rgaard first contacted Dr. Fein about the CS009 study on May 31, 2002,

when Dr. Fein and other medical directors in various countries were advised that their assistance

would be needed in operating clinical studies that were being initiated as part of a high-speed

development program for the ODT. [DX-59-000 l .]. Dr. Fein was asked by Dr. Thomas


       7
      In this instance, the ECso value is the value at which desmopressin exerts half of its
maximum antidiuretic effect.
                                                 27
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 29 of 125




Senderovitz, by email dated June 3, whether he would conduct the clinical studies, including the

CS009 study, in the United States. [DX-61-0001.]

       FF106. Between June 4 and June 6, Drs. N0rgaard, Senderovitz, and Fein corresponded

about Senderovitz' s request. Dr. Fein at first told his European counterparts that Dr. Nardi had

said that Dr. Fein's U.S. group would not be involved in the ODT program until it reached Phase

3 studies; since the CS009 study was a Phase 1 study, that meant Dr. Fein first refused to conduct

the study. [DX-62]. The next day, however, Dr. Fein indicated that he would be eager to

participate in the clinical development program. [Id.]

       FF107. On June 7, 2002, Harriet Hansson of Ferring sent Dr. Fein a copy of the CS009

protocol that had been developed in Copenhagen. [N0rgaard Affidavit ,i 108.] Dr. Fein "marked

it up" by deleting the last sentence in the document that read "If doses can be decreased, this

might tum into a clinical benefit as a diminished risk for patients to develop hyponatremia." Dr.

Fein did so because he believed it was premature for a phase one study to be speculating on

clinical outcomes and the study was premature to relate it to therapeutic use. [Trial Tr. 349:21-

350: 19; 353 :6-21.] In fact, the sentence he deleted indicated that other Ferring scientists had

already hypothesized that lower doses might lessen the risk of hyponatremia - an idea that Dr.

Fein would eventually attribute to himself.

       FF108. Dr. Fein also converted the doses selected by Ferring Copenhagen (30 ng, 60 ng,

125 ng, 250 ng, and 500 ng) into ng/kg form (0.45 ng/kg, 0.9 ng/kg, and 1.8 ng/kg). Dr. Fein

admitted at trial that this was merely a change of the form in which the dose was described, and

was not a change in the dose (that is, 30 ng in the hypothetical 70kg study subject is equivalent to

.45 ng/kg; 60 ng is equivalent to .9 ng/kg, and so forth). [Trial Tr. 358:1-19.]




                                                  28
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 30 of 125




        FF109. Over the objection of the Ferring Copenhagen team, Dr. Fein and the U.S. team

modified the protocol for CS009 for testing purposes by reducing the number of doses that were

to be tested from five to three - eliminating the top two doses (250 ng and 500 ng). Going from

five doses to three did not generate any data that would not have been available from the original

design of the five-dose study; it only yielded less data- specifically, data that Dr. N0rgaard

thought would be useful in showing the dose-response relationship over a range of doses, thereby

allowing Ferring to select doses to achieve specific durations of action for each voiding disorder

for which desmopressin was used (CDI, PNE, nocturia). [N0rgaard Affidavit,, 110-111.] Dr.

Fein refused to discuss these changes with Dr. N0rgaard [DX-66] and the study that was

conducted by Dr. Fein in the United States conformed to his wishes. [Fein Affidavit,, 45-46;

N0rgaard Affidavit ,, 110-111 .]

        FFllO. Ferring eventually decided to design a new study, CS0l l, that tested what they

had envisaged for CS009. [Id.] CS0l l became part ofFerring' s Clinical Development Plan.

[DX-67-0006-8.]

        FFl 11. CS009 was performed in the U.S. in 2002, with preliminary results available in

October 2002, and a final clinical study report executed in 2005. The data confirmed that low

doses and low plasma levels of desmopressin shortened the duration of action but did not alter

clinical efficacy.

        G.      The Ferring Patent Application and Dr. Fein's Departure From Ferring

        FF112. Ferring filed its Great Britain ("GB") application on May 7, 2002. The

application did not name any inventors. [JX-3-0001.]

        FFl 13. The GB application included eleven examples, Example 1-7 and Comparative

Examples 1-4. [JX-3-0026-31.]



                                                29
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 31 of 125




       FF114. Dr. Fein was not involved in any of the studies underlying Examples 1-6 or

Comparative Examples 1-4.

       FF115. Example 7 of the common specification is based on Ferring's clinical study

designated CS004, with which Dr. Fein had only the minimal involvement described above. [FF

92-93; DX-88; Trial Tr. 332:4-335:25.]

       FF116. More or less contemporaneously with this filing, Dr. Fein was asked by Dr. Nardi

to provide Ferring's patent counsel with an inventorship memo. That memo was drafted on May

14, 2002. [PX-26.]

       FFll 7. In the memo, Dr. Fein claimed that his contribution to the patent for which

Perring was applying was "a sublingual, transmucosal route of delivery rather than an oral one

with ingestion of the drug into the gastrointestinal tract." [PX-26-0001] Dr. Fein recognized that

the "project team at FIC [Perring International]" - of which he was not a member - was planning

the Zydis experiments using "an alternative oral dosage form of desmopressin consisting on [sic]

an oro-dispersible wafer which spontaneously dissolved in the mouth and could be swallowed

without water." [Id.] Significantly, Dr. Fein attributed the idea of sublingual absorption of the

drug to Dr. Nardi as well as to himself.

       FFl 18. In this memo, Dr. Fein did not claim that he and Dr. Nardi had contributed the

idea of lower doses of desmopressin, or of specific dosage forms that would result in any

particular PK or PD parameters, although he stated their purported belief that the use of

sublingual administration would result in "more rapid absorption (shorter T max), higher peak

blood levels for a given dose (greater Cmax), higher systemic bioavailability for a given dose

(greater AUC or area under the curve), decreased variability of desmopressin blood levels

(absorbed dose) among individual patients for a given dose, more consistent pharmacodynamic



                                                 30
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 32 of 125




duration of action among patients for a given dose, [and] the potential to create effective doses of

Zydis tablets which contained less desmopressin than oral tablets and, therefore, increased

patient safety." [PX-26-0001-02.] However, none of these hypotheses has ever been

substantiated. [Trial Tr. 401 :4-13 ; 1011:4-1012:4.] And with the exception of increased patient

safety, none of these hypotheses is claimed in the patents-in-suit.

       FF119. Dr. Fein indicated in the inventorship memo that he had first discussed his ideas

with Dr. Nardi in early November 2001 , in advance of a trip to Copenhagen in mid-November

2001. Because there is no record of any such meeting in Copenhagen in November 2001 , I find

that this was a mistake on Dr. Fein' s part. Because Dr. Fein joined the desmopressin projects in

or about September 2001 (no earlier), I conclude that he must have had this "informal hallway-

based conversation" sometime in August 2001 - not in July 2001 , as he eventually testified.

[Trial Tr. 320:13-2 1.] However, the fact that Dr. Fein could make such a significant error in

timing in a document as important as the inventorship memo suggests to this court that his

involvement with desmopressin research at Ferring prior to November 2001 was far less than he

now makes it out to be.

       FF120. In this memo, Dr. Fein states, "During our discussions at that meeting, Dr. Nardi

and I recognized that the dissolution characteristics of Zydis when placed in the mouth could be

utilized to create a sub lingual, transmucosal route of delivery rather than an oral one with

ingestion of the drug into the gastrointestinal tract. " [PX-26-00001 ; Trial Tr. 379:7-381 :20.]

       FF121. In reliance on Dr. Fein's Inventorship Memo, Ferring' s patent counsel concluded

that Dr. Fein was entitled to be attributed as one of several inventors on the proposed patent -

along with Nilsson, Senderovitz, Lindner, Wittendorf and Nardi - because Drs. Fein and Nardi




                                                  31
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 33 of 125




had come up with the idea of "sub lingual transmucosal absorption 8 [as] the route of choice" for

the ODT. [DX-93-0002 (emphasis added) .]

       FF122. On September 20, 2002, Perring filed a Patent Cooperation Treaty ("PCT")

application, PCT/IB02/04036 ("PCT ' 036"), listing Dr. Fein among the inventors of the patent.

[PX-59.]

       FF123. I find DX-93 an admission by Perring that Dr. Fein was involved in the ODT

desmopressin project from the fall of 2001 until his termination in the fall of 2002, and that Drs.

Fein and Nardi were, at least in part, jointly responsible for contributing the idea of sub lingual

administration of the ODT as the route of choice for the administration of desmopressin in the

CS004 design. [DX-93-002.]

       FF124. I find PX-26 to be an admission by Dr. Fein that he was not the sole inventor of

(1) sublingual administration (if only because he originally claimed that Dr. Nardi was co-

inventor of that idea, though the credible evidence indicates that Perring had considered it

earlier); or (2) the idea that low doses of desmopressin would result in low plasma concentration

that would nonetheless have antidiuretic effect (a hypothesis that can be documented to Dr.

N0rgaard and others years before there is any credible evidence that Dr. Fein was interested in

desmopressin), or (3) any specific dosage formulation that was being tested by Perring (dosages

having been selected by Dr. Senderovitz). There is clear and convincing evidence in the record

that all three these ideas were being considered by Perring employees for use in tests with the

orodispersible tablet form. [DX-140; DX-125 .]




8
 Sublingual absorption of desmopressin requires sub lingual administration, but sublingual
administration does not necessarily result in sublingual absorption. [2012 Action Findings of
Fact 113.]
                                                  32
                            -----------------
      Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 34 of 125




           FF125. Although Dr. Fein was a consultant to Perring, and all of the above work was

performed as part of his consultancy and on behalf of Perring, Dr. Fein had never been asked to

sign a consulting agreement that would have required him to acknowledge that any intellectual

property he developed while working for Perring was the property of Perring. [Fein Affidavit

~   23.]

           FF126. In or about November 2002, Dr. Fein was asked to sign a new consulting

agreement that would have remedied this rather glaring omission on Ferring' s part. He refused,

and his consultancy with Perring was terminated within hours. [Fein Affidavit~~ 51-52.]

           H.     The Applications for the Patents-in-Suit

           FF127. Just two weeks later, on November 21 , 2002, Perring received a letter from an

attorney, William Speranza, on behalf of Dr. Fein. The letter said:

           It has been explained to us by Dr. Fein that, while serving as a consultant to Perring
           in November, 2001 , he invented a significant improvement to Ferring's
           desmopressin technology, more particularly a sublingual, transmucosal route of
           delivery which affords a number of advantages in the efficacy and safety of
           desmopressin administration, including enabling the effective use of formulations
           having reduced concentrations of desmopressin. We are further advised by Dr. Fein
           that Perring has recognized the importance of this advance, and has properly
           acknowledged Dr. Fein' s inventorship of it, by including the invention, along with
           certain other subject matters, in a PCT patent application naming Dr. Fein as one
           of the designated inventors .
           . . . We have carefully reviewed with Dr. Fein the nature of his consulting
           arrangement with Perring in the applicable period ... and have readily concluded
           under applicable law that no such assignment or obligation of assignment governs
           this invention and the patent rights therein .
            . . . [B]ecause the PCT patent application filed by Perring includes subject matters
           in addition to Dr. Fein's invention, which subject matters were apparently invented
           by one or more Perring employees, Perring is exercising control over the
           proceedings on the application. Given Dr. Fein's ownership rights, we are assuming
           that Perring recognizes that its activities in this regard ... are as constructive
           trustees of the rights of Dr. Fein, and that those rights will be thoroughly and
           adequately protected and preserved throughout the course of proceedings in the
           PCT application and the filing and prosecution of any national phase applications.
           [PX-15-2753-54.]

                                                    33
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 35 of 125




       FF128. Speranza does not mention any involvement in this "invention" by Dr. Nardi - in

contrast to what Dr. Fein had said in his inventorship memorandum of six months earlier. I find

that this was because Dr. Nardi was a Ferring employee, who owed a fiduciary duty to Ferring

and whose work on any and every project belonged indisputably to Ferring. [2012 Action

Findings of Fact ,, 89-93.]

       FF129. On April 9, 2003, Patricia Barclay, General Counsel of Ferring, responded to

Speranza by indicating that Ferring had "taken the decision to drop the feature 'adapted for

sublingual administration' from its PCT, and advising that it would be filing a modified PCT

application by May 7, 2003 that would drop Dr. Fein as a listed inventor. Barclay advised

Speranza that Ferring had concluded that the dropped feature was not novel over the prior art.

[PX-15-2766.]

       FF130. At no point prior to Ms. Barclay's decision had either Dr. Fein or Speranza

indicated in any written document - including without limitation Dr. Fein's inventorship memo

or Speranza's initial letters - that Dr. Fein claimed to be the "inventor" of anything other than the

sublingual route of administration of desmopressin. In particular, there was no assertion that he

claimed to have invented any "low dose" or dosage form that resulted in any plasma

concentration or duration of action.

       FF131. On April 17, 2003, Speranza emailed Barclay and, while indicating that Dr. Fein

had "no fundamental problem" with Ferring's decision to drop the sublingual delivery feature

from its PCT and to drop Dr. Fein as an inventor as a result, went on to say, "We do point out

that Dr. Fein is also the inventor of the associated low dosage possibilities enabled by the sub-

lingual administration route. We do not see that this was ever specifically claimed in the UK

application, and we assume that Ferring is not pursuing that subject matter in the planned PCT



                                                 34
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 36 of 125




filing .... Dr. Fein is planning to himself proceed with pursuing patent protection covering the

sub-lingual administration route and the associated low dosage possibilities enabled by same

which he invented ... with the understanding that Ferring relinquishes any ownership claims

thereto." [PX-15-2769.]

       FF132. Barclay, responding on behalf of Ferring, immediately took the position that,

"The low dosages possibilities enabled by the sublingual administration route are already

available in the public domain as exemplified by the enclosed abstract from Anne M Fjellestad-

Paulsen's doctor's thesis published in 1996. This is the reason as we have explained that we will

not be pursuing this claim." [PX-15-2772.] Attached was a copy of the pertinent portion of the

thesis, which was legended "sublingual administration," and which said, "An adequate

antidiuretic effect of 10-12 h with a gelatin-based sublingual lozenge containing 20 µg dDA VP

[Ferring' s desmopressin] has been reported (Grossman et al., 1980) in diabetes insipidus

patients. A similar effect was seen in 18 diabetes insipidus patients with a sublingual tablet

containing 30 µg (Laczi et al., 1980)." [PX-15-2775] 20 mcg and 30 mcg are very low doses of

desmopressin; and this document demonstrated that low dosage possibilities based on sublingual

administration were indeed "available in the public domain" at the time of the correspondence.

       FF133. On May 6, 2003, Dr. Fein filed PCT '436 with the US PTO, listing himself as the

sole inventor. At the time, Dr. Fein claimed that his invention was "a pharmaceutical dosage

form of desmopressin adapted for sublingual administration." That invention comprised .5 ng to

20 mcg desmopressin. [JX-4-0004-05.]

       FF134. On May 7, 2003, Ferring filed modified PCT '368 in the UK, reflecting its April

9, 2003 decision to remove Fein, Nardi and Senderovitz as inventors. [DX-103; PX-15.]




                                                 35
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 37 of 125




       FF135. Ferring' s modified PCT '368 led to the issuance of two patents - the ' 429 and

'654 patents - which are PX-24 and PX-25 respectively.

       FF136. Dr. Fein filed a patent application (' I 00) on November 12, 2003 as a

continuation-in-part of PCT '463 . [DX-31.]

       FF137. Dr. Fein added certain new disclosures to the '100 application that were not

present in his earlier PCT '463 application, including Example 8 and Figures 1-9. [JX-9-0005 to

JX-9-0054.]

       FF138. Example 8, which was added to the common specification in Dr. Fein's PCT

' 463 , is essentially a copy of the protocol Ferring's CS009 study, which was based on Dr.

Senderovitz's and Dr. N0rgaard's dose selection and targeted plasma concentrations predicated

on the 0.7 pg/mL ECso value and the 0.3% mean bioavailability of Ferring's orodispersible

formulation. [DX-20-0016 to DX-20-0017; DX-22-0012 to DX-22-0013.]

       FF139. Both CS009 and Example 8 implement the same water loading of 1.5% of body

weight, use the same urine sample collection scheme, and use the same sequence of study days.

[DX-20-0006 to DX-20-0007; JX-1-0022 to JX-1-0023 at 20:50-21:16; DX-22-0003 to DX-22-

0004.] The doses are essentially identical and utilize the same units: ng/kg. Whereas Ferring's

CS009 study implemented doses of 0.45, 0.9, and 1.8 ng/kg, Example 8 uses rounded doses of

0.5, 1.0, and 2.0 ng/kg, which are insubstantially different from the Ferring doses, and Dr. Fein

was in possession of the preliminary results from CS009 before he left Ferring. [Trial Tr. 360: 11-

17; DX-20-0006; JX-1-0022 at 20:39-49; DX-22-0003.] CS009 and Example 8 also propose

nearly identical urine osmolality cutoffs for duration of action: 125, 200, and 400 mOsrn/kg for

CS009, and 150, 200, and 400 mOsrn/kg for Example 8. [DX-20-0040; JX-1-0023 at 21 :22-26;

DX-22-0037.]



                                                36
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 38 of 125




       FF140. Dr. Fein included data from the CNF Desmo PK 200301 study in the '100

application as Example 8, and claimed it was his sole inventive work, even though it was derived

from Ferring's work to which Dr. Fein made no substantive inventive contributions. [Vis

Affidavit ,r,r 26-27; DX-20-0016 to DX-20-0017; DX-22-0012 to DX-22-0013 .]

        FF141. During prosecution of the patents, Dr. Fein relied heavily on Example 8 to

demonstrate that the inventions were patentable; and eventually - after rejections for, inter alia,

obviousness and anticipation [JX-8-0152 to JX-8-0162] - the patents-in-suit were allowed

because of Example 8. The patent examiner specifically cited as the basis for allowing the

patents the Affidavit of Dr. Thomas Berl, [JX-7-0312], who argued for the patents on the basis of

the data in Example 8. [See JX-7-0004 to JX-7-0012, JX-7-0050 to JX-7-0056; JX-8-0081 to JX-

8-0084.]

        FF142. The Examiner then issued the Notice of Allowance and stated that " While the

prior art teaches desmopressin compositions and the use for voiding postponement, the art

previously recognized the necessary dose to be significantly higher than that which is instantly

administered, such that administering a ' low' dose as claimed is unobvious and presents an

unexpected result." [JX-8-0487 to JX-8-0488.] The patents-in-suit are not limited by dose.

        FF143. Dr. Fein' s application led to the issuance of three divisional patents - the patents

in suit in this action and the ' 761 patent. [JX-1 ; JX-2; DX-113.] The '203 patent is titled

"Pharmaceutical Compositions Including Low Dosages of Desmopressin." Dr. Fein is the sole

inventor and Reprise is the assignee. The '3 21 patent is also titled "Pharmaceutical Compositions

Including Low Dosages of Desmopressin," and lists Dr. Fein as the sole inventor and Reprise as

the assignee. It is a continuation of the '203 patent.




                                                  37
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 39 of 125




       I.      The Common Specification

        FF144. The patents-in-suit share a common specification. While the substance of the

common specification is identical, the location of text may differ by column and line across the

patents in suit. [Stipulated Fact 26.]

        FF145. Counterclaimants assert that "certain portions of the common specification are

similar to portions of the GB application from which the patents-in-suit claim priority," but that

statement is disingenuous. Large portions of the two documents are identical, and I specifically

find that Dr. Fein copied them, virtually verbatim - which necessarily means that he had either

taken copies of Ferring' s proprietary documents with him or they were provided to him by Dr.

Nardi. It is not necessary to decide which of those two things occurred. It is only necessary to say

that Counterclaimants' proposed finding of fact 219 is specifically found by this court to be

contradicted by clear and convincing evidence in every respect.

        FF146. The majority of the common specification is directed to an orodispersible

formulation of desmopressin and methods for making such a formulation. [See, e.g., JX-1-0014

to JX-1-0020 at 4:20-16 : 15, Examples 1-7, Comparatives Examples 1-4.]9

        FF147. Examples 1 through 7 and Comparative Examples 1 through 4 were present in

Ferring' s GB application and relate specifically to work done at Ferring during the period when

Dr. Fein was a Ferring consultant; he was not consulting on desmopressin except when the work

done on Example 7 was performed. [Compare JX-1-0021 to JX-1-0022 at Examples 1-7,

Comparative Examples 1-4 with JX-3-0026 to JX-3-0031 at Examples 1-7, Comparative

Examples 1-4.]


9
 For ease of reference, Ferring cites to the ' 203 patent [JX-1] when referring to the common
specification. The same disclosures are in the '321 patent [JX-2] at different column and line
numbers.

                                                38
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 40 of 125




       FF148. When Dr. Fein filed PCT '463 on May 6, 2003 , he changed the title from

"Pharmaceutical Formulations" (which appeared in Ferring's GB application) to

"Pharmaceutical Compositions Including Low Dosages of Desmopressin," and added certain

disclosures. [Compare JX-3 with JX-4.]

       FF149. Dr. Fein then filed the '100 application on November 12, 2003 as a continuation-

in-part application of PCT '463. [JX-1-0013 at I :8-13.] In doing so, Dr. Fein added certain new

disclosures to the common specification that were not present in PCT '463. [Compare JX-4 with

DX-31.]

       FF150. The common specification (incorporating the added disclosures from PCT '463

and the continuation-in-part sections from the 'I 00 application) states that the invention is

directed to pharmaceutical compositions including low dosages of desmopressin for treatment of

certain human diseases. [JX-1-0013 at I :18-21.]

       FF151. The common specification recognizes that desmopressin was already

commercially available as of its filing date, and that desmopressin "is commonly prescribed for

voiding postponement, incontinence, primary nocturnal enuresis (PNE) and nocturia, among

other indications, including central diabetes insipidus." [JX-1-0013 at I :28-33.]

       FF152. The common specification recognizes that desmopressin has been administered

in the art intravenously, subcutaneously, intranasally, and orally. [JX-1-0013 at 1:34-35.]

       FF153. The common specification includes a table of what is presented as "Currently,

approved labeling" for recommended desmopressin doses for various indications and routes of

administration. [JX-1-0013 at 1:49-65.] It states that maximum plasma concentrations of

desmopressin following these recommended doses "would be approximately 20-30 pg/mL." [JX-

1-0013 at I :66-2:2.] For instance, the common specification states that "For the desmopressin



                                                 39
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 41 of 125




oral tablet with only 0.1-0.15% bioavailability, a standard dose of200-400 mcg would ...

produce a peak plasma/plasma/serum level of 20-30 pg/mL .... " [JX-1-0013 at 2:2-5.] The

common specification, however, states that "Lower dosages are preferable if the same desired

effect could be produced." [JX-1-0013 at 2:19-20.]

        FF154. The common specification states that "It has also been unexpectedly discovered

that low doses and plasma/plasma/serum levels of desmopressin are pharmacologically active

and can achieve desired therapeutic efficacy." [JX-1-0014 at 3:40-43 .]

        FF155. The common specification states that the "daily dosage of desmopressin" will

generally be from 0.5 or 1 µg to 1 mg per dosage form. [JX-1-0014 at 4:1-3.] Since 1 mg is 2000

times more than .5 µg , these are extraordinarily broad ranges . It also states that "Comparatively

lower doses (e.g., lower dosages relative to the dosages above or provided in the art) are also

specifically contemplated, for example from 0.5 ng to 20,000 ng, preferably 0.05 mcg (50 ng) to

10 mcg (10,000 ng), and more preferably 0.1 mcg (100 ng) to 2000 ng." [JX-1-0014 at 4:5-9.]

        FF156. The common specification includes a new section added by Dr. Fein titled "Low

Dosage Analysis and Applications." [JX-1-0020 to JX-1-0021 at 16:16-17:29.] The common

specification states that:

                As indicated above, doses and plasma/plasma/serum concentrations
                of desmopressin from 5 to 40% of the current recommended doses
                and resulting plasma/plasma/serum levels are therapeutically
                effective and in some cases safer for certain disease conditions such
                as CDI, PNE, and additional clinical indications requiring
                pharmacological concentration of the urine .

[JX-1-0020 at 16: 18-24.] However, the common specification specifically states that the

invention is directed to particular plasma/plasma/serum desmopressin concentrations - not

limited to particular doses . [JX-1-0020 at 16:46-50.] The listed plasma concentrations range from




                                                 40
                          ----------------·
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 42 of 125




about 0.1 pg/mL to about 10 pg/mL, a one hundred-fold increase in the plasma concentration,

and preferably from about 0.5 pg/mL to about 5.0 pg/mL. [JX-1-0020 at 16:46-50.)

       FF157. The "Low Dosage Analysis and Applications" section of the common

specification goes on to state its reliance on existing art with respect to desmopressin

formulations and routes of administration:

                These amounts and ranges of desmopressin may be administered by
                any method known in the art, including, without limitation,
                intravenous (bolus, infusion); subcutaneous (bolus, infusion, depot);
                intranasal; transmucosal (buccal and sublingual, e.g., orodispersible
                tablets, wafers, film, and effervescent_formulations; conjunctiva!
                (eyedrops); rectal (suppository, enema)); transdermal (passive via
                patch, gel, cream, ointment or iontophoretic); or intradermal (bolus,
                infusion, depot) as outlined below. Additionally, pharmaceutical
                compositions that contain desmopressin in an amount that
                provide[ s] the above plasma/plasma/serum desmopressin levels
                may be prepared by the above methods and using the above carriers,
                or any other method known in the art.

[JX-1-0020 at 16:51-64 (emphases added).]

       FF158. According to the common specification, these dose ranges "can produce

appropriate antidiuretic effect when administered by various routes as in the examples below:


                                                                   E!fCX"ll\'{'   D:1i ly
           Routt· of .'-\drn in istmtion                             Do. c R,.-,,ngc

           l nrr. \'~ous (bo lus .'ln ·! nfo, ionl                   05 ng-]oon ng.
             ubcura.ncou.s (t olus. inJm.iion. d1.~pot l             o.;- ng-20( D!t
           rutn1.11-:i.l                                           0. I ffli:;g-20 lllCtz
           Tr:u1srnu osal in ludi11g buc ·nl .:md                  0.1 m u-_n mp
           sublingua l (o rorlispt' ibk I, blc-ts, ·:-1.krs.
           film n.nd ctfo rvcsccul form nln.ti IL~}.
            ·onjuu ~ti\'uJ ! t: wrop · J.• n:cw.1 (supposi1ory.
           e11emJ)
           Tran ·rlcrmal (pass1vt· vi;; p;11ch. gd, ream.         {1.05 rn g-10 m g
           oi rnmtn1 r i mt ph reri )
           fmrademial (bolus. i nfusio11. tle1 ol)                (J ,U5 m g-Jf'1 m ',!l




                                                      41
                         ----------------·
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 43 of 125




[JX-1-0020 to JX-1-0021 at 16:65-17: 15.] The section concludes by noting that administration of

low doses of desmopressin "can be an effective treatment regimen for clinical indications" and

that one may also create specific formulations that may "enhance absorption and increase []

systemic bioavailability." [JX-1-0021 at 17: 16-29.]

       FF159. The Examples in the common specification include examples of three

desmopressin formulations: an orodispersible tablet (the product that Ferring was testing while

Dr. Fein was a consultant), a conventional oral tablet (a product that Ferring had sold in the

marketplace for many years), and a conventional intravenous formulation (used in testing

because it introduced the drug directly into the bloodstream and maximizes bioavailability). [JX-

1-0021 to JX-1-0026 at Examples.]

       FF160. Comparative Example 1 discloses an intravenous desmopressin solution that was

"conventionally prepared." [JX-1-0021 at Comparative Example I.] Comparative Examples 2

and 3 disclose a conventional desmopressin oral tablet formulation containing 200 µg or 100 µg

of desmopressin, respectively. [JX-1-0021 to JX-1-0022 at Comparative Examples 2 and 3.]

       FF161. Comparative Example 4 discloses another Ferring clinical study designed to test

the bioavailability of the conventional oral tablets disclosed in Comparative Examples 2 and 3.

[JX-1-0022 at Comparative Example 4.] Comparative Example 4 reports a mean Cmax of 13.2

pg/ml and 15.0 pg/ml after an oral dose of2x100 µg and lx200 µg, respectively. [JX-1-0022 at

20:26-33.]

       FF162. Examples 1 through 6 disclose two different orodispersible tablet formulations

containing 200 µg, 400 µg, or 800 µg of desmopressin. [JX-1-0021 at Examples 1 and 4 (200

µg), Examples 2 and 5 (400 µg), and Examples 3 and 6 (800 µg).] Examples 1 through 6 include

the same active ingredient (desmopressin) and excipients, but the amount of excipients used in



                                                42
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 44 of 125




Examples 1 through 3 differs from the amount of excipients used in Examples 4 through 6.

[Compare JX-1-0021 at Examples 1-3 with JX-1-0021 at Examples 4-6.]

       FF163. Example 7 provides mean (not individual) pharmacokinetic data for the

orodispersible tablets of Examples 4 through 6. [JX-1-0022 at 19:63-20:9.] This is an important

feature , because everyone agrees that individual response to desmopressin varies widely - a fact

amply borne out in the various studies that are part of the record in this case - which makes it

difficult to extrapolate, from mean data, whether any individual patient for any particular disease

indication will achieve the claimed PK and PD features at any particular dose.

       FF164. CS004, the actual clinical trial study reporting the Cmax values set forth in

Example 7, reported the coefficient of variation for the mean Cmax values of the 200, 400, and

800 µg oral dispersible tablets at 55.4%, 77.1 %, and 94.9% respectively. Serenity and Reprise's

own expert, Dr. Mayersohn, testified that these coefficients of variation are considered high.

[Trial Tr. 53:4-5.] He further testified that with a coefficient of variation around 40%, due to the

high inter- and intrasubject variability, it would be impossible to say whether a given individual

would achieve a maximum plasma concentration of less than 5 pg/mL or 10 pg/mL for these

doses. [Trial Tr. 1172:21-1174: 14.] He testified that due to the variability, it would be a "distant

possibility" when there is 4 7% variability in Cmax. [Mayersohn Rebuttal Affidavit, 83]

       FF165. Further, the mean plasma concentration data reported in Example 7 was collected

in healthy subjects, not patients suffering from the diseases claimed in the patents, who might

well have different pharmacological responses to desmopressin. [Trial Tr. 561: 19-563 :16;

Spaans Invalidity Affidavit, 109.]

       FF166. Example 7 also administered the intravenous formulation from Comparative

Example I as a bolus dose. [JX-1-0022 at 19:28-32.] Example 7 does not report mean maximum



                                                 43
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 45 of 125




plasma concentration ("Cmax") data for the intravenous bolus dose and instead only reports the

mean volume of distribution at steady state, mean clearance, and mean elimination half-life. [JX-

1-0022 at 19:64-67.] For the orodispersible tablets from Examples 4, 5, and 6, Example 7 reports

a mean Cmax of 14.25, 30.21, and 65.25 pg/ml, respectively. [JX-1-0022 at 20:2-4.] Example 7

also does not disclose the standard deviation or coefficient of variation for these mean Cmax

values.

          FF167. As noted above, Dr. Fein was not actively involved either in designing or in

carrying out this study, except to the extent of suggesting that the orodispersible tablet be

administered sublingually as opposed to supralingually, as the study design had originally

proposed. [See supra FF 1179-143.]

          FF168. Example 8 was not present in Ferring's GB application or in PCT '463 and was

added by Dr. Fein in the '100 application. [Compare JX-3 with JX-4 and DX-31.]

          FF169. Example 8 reports the results of a clinical study that involved five male and three

female healthy volunteers. These eight volunteers were administered escalating doses of

intravenous desmopressin that was infused at a steady rate over the course of two hours. [JX-1-

0022 at 20:39-44.] The subjects discussed in the clinical study in Example 8 were between 18

and 40 years old and were dosed initially with 0.5 ng/kg, then with 1.0 ng/kg, and finally with

2.0 ng/kg, with a forty-eight-hour washout period between each dosing. [JX-1-0022 at 20:39-49.]

          FFl 70. The basis for Example 8 is a study run by Dr. Fein's company, CNF Pharma.

However, Dr. Fein and his CNF colleagues did not design that study. The clinical study protocol

for the CNF study is essentially a copy of the protocol for a Ferring clinical study called CS009.

As was found above, Dr. Fein did not design the CS009 protocol; in his capacity as a consultant

to Ferring, he carried out that study on behalf of Ferring before he performed the study that



                                                  44
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 46 of 125




underlay Example 8. He thus had the results of the CS009 study protocol in his possession prior

to the time that CNF ran "its" study. [Trial Tr. 419: 1-17.]

       FFl 71. At the Allergan trial, Judge Castel found that the CNF in CNF Pharma stands for

Cheng, Nardi, and Fein. [See 2012 Action Findings of Fact 1192-93.] The court takes judicial

notice of this finding. The fair inference to be drawn therefore is that Dr. Nardi - Ferring' s

Corporate Vice President for Ferring's international research and development - was involved in

a competing venture with a former Perring consultant who was using Ferring's proprietary study

designs and data for his own purposes.

       FFl 72. Example 8 includes a summary of the results of the study and includes the urine

osmolality and urine output results for each subject in Tables 1-6 and Figures 1-9 of the common

specification. [See generally JX-1-0023 to JX-1-0026 at 22 :19-27:3; JX-1-0004 to JX-1-0012 at

Figures 1-9.]

       FFl 73. The common specification states that the results of Example 8 "confirm the low-

dose hypothesis ... and provide an empirical basis for further clinical studies in patients to

evaluate low doses of desmopressin for such conditions as primary nocturnal enuresis, adult

nocturia, incontinence, and central diabetes insipidus." [JX-1-0026 at 27:4-8 .] In addition, the

common specification states that Example 8 "demonstrates that desmopressin can produce this

essential antidiuretic effect at much lower doses and lower blood concentrations than previously

thought. " [JX-1-0026 at 27:48-51.] The common specification theorizes that "This may be

adequate to produce the desired therapeutic effects for existing and potential new clinical

indications for desmopressin." [JX-1-0025 to JX-1-0026 at 26 :67-27:3.]




                                                 45
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 47 of 125




       FFl 74. Example 8 is the only example in the common specification that provides

pharmacodynamic information (i.e., the duration of action for antidiuresis). [See generally, JX-1;

Spaans Invalidity Affidavit 171.]

       FFl 75. The only example in the common specification that could embody the full scope

of the functional claims is Example 8. According to Serenity and Reprise, Example 8

"established that the threshold desmopressin blood concentration sufficient to produce an anti-

diuresis effect was much lower than the concentrations typically achieved in prior art practice."

[DX-35-0003.] 10 However, Example 8 - a study of 8 participants - who received a bolus i.v.

injection with a bioavailability of 100% of desmopressin over two hours - reports only

pharmacodynamic data related to urine osmolality, which purports to show (but does not in fact

show) a duration of action of low doses of desmopressin from four to six hours.

       FFl 76. Though the patents state that, "The pharmacodynamic duration of action was also

proportional to the dose with the 1.0 and 2.0 ng/kg doses providing durations of four to six

hours," the four to six-hour duration of action set forth in Example 8 and claimed in the patents

was never calculated based on the specified protocol. Dr. Fein admitted as much. [Trial Tr.

420: 13-16.] He testified that the four to six-hour duration of action claimed in the patent were

"clinical, or target, ranges," rather than being the result of any actual analysis derived from the

data. [Trial Tr. 507: 16-19; 508:9-14.] Dr. Fein's testimony is not credible insofar as he claims

that the pharmacodynamic range "aligns with the data," because he admitted that the study CNF

conducted did not provide any information about the pharmacokinetic/pharmacodynamic

relationship of low does and duration of action as stated in the protocol. [Trial Tr. 420: 17-23]



10
   It' s important to note that the patents-in-suit don't claim "an" anti-diuretic effect. They claim a
blood plasma concentration level of 10 pg/mL or lower for four to six hours while reducing the
risk of hyponatremia.
                                                  46
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 48 of 125




        FFl 77. When the duration of action is actually calculated using the method set out in the

protocol described in Example 8 - which is what the patent discloses to a POSITA - the

examples teach a duration of action far lower than four to six hours. The mean urine osmolality

data from the data in Example 8 is misleading because it censors individuals for whom the

desmopressin treatment showed too little, or too much, of an antidiuretic effect. When

calculating the mean duration of action as the patent teaches, both the mean durations of action

for the O. 5 ng/kg and the 1.0 ng/kg administrations were well below the value of four to six

hours. [Vis Affidavit 159.] For the .5 ng/kg dose, only two of the eight individuals showed any

duration of antidiuretic effect at all. For the I ng/kg dose, seven of the eight people studied did

not meet the functional limitations of the claim. [Trial Tr. 118:2-119:12.]

        FFl 78. For the 2-nanogram-per-kg dose, which represents a dose of desmopressin

already in the prior art, [Trial Tr. 1181 :23-1182 :8] , three ofthe eight individuals were censored

because they never dropped below the threshold level at the end of six hours, suggesting to a

POSITA that the mean duration of action might exceed six hours. [Vis Affidavit 1 59.] Example

8 explains that "Subjects with no ' end' of action, with respect to the definition were censored at

the time their urinary output returns to baseline (exceeds 10 mL/min) and/or the time where the

over hydration procedure stopped." [JX-1-0023 at 21 :34-38.] The data therefore contains

subjects who either did not void or were no longer participating in the study based on three

consecutive urine volumes greater than 10 mL/min. Example 8' s reporting of mean osmolality

data "aligning" with clinical ranges therefore combines heterogenous statistical materials while

purporting to divine a linear trend .

        FFl 79. Example 8 also fails to report any serum sodium levels, which is a key parameter

used to measure hyponatremia. A POSITA would not be able to diagnose hyponatremia in the



                                                 47
                       -----------------
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 49 of 125




absence of serum sodium levels. [Trial Tr. 874:5-16.] Although the common specification states,

"Safety and tolerability were excellent" [JX 1-0026 at 27:2-3], no reported data support this

conclusion. Significantly, the statement in the study that there were no clinically significant

changes in serum sodium (PK) and osmolality (PD) at any time point - including pre-infusion

and 2, 4 and 6 hours post infusion - is not supported by any reported data. And the researchers '

conclusion that the decreases in serum sodium and osmolality that were observed "were entirely

attributable to the water-loading methodology required by the study design" cannot be tested

because there was no placebo (control) group with which to compare the study group. [Vis

Affidavit,, 61-63 .]

        FF180. Further, Example 8 reports data from a continuous i.v. infusion of desmopressin

over two hours - an intradermal, not transmucosal , administration route with a bioavailability of

100% - which is not a form that a POSITA would use in treatment. [Trial Tr. 871 :5-1 O].

        FF181. These defects in Example 8 are of particular significance because Example 8 is

the only example in the common specification that is not also found in Ferring ' s GB patent

application.

        FF182. From his perspective as an individual who regularly deals with extrapolating and

interpreting pharmacokinetic and pharmacodynamic data to predict the effect of drugs, Ferring' s

expert Mr. Vis concluded that Example 8' s predictive value was limited. [Vis Affidavit, 65.]

This is consistent with Dr. Fein ' s admission that the study could not provide any information

about the pharmacokinetic/pharmacodynamic relationship of low doses and duration of action as

stated in the protocol. [Trial Tr. 420:9-23 .] I credit Mr. Vis ' s testimony.

        FF183. Formulation science is an unpredictable art that requires experimentation to

determine if a particular formulation will be effective to achieve a specific pharmacodynamic



                                                   48
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 50 of 125




effect (here, the durations of action claimed in the asserted claims of the ' 3 21 patent). The

missing data in the specification introduces bias that distorts the results. [Vis Affidavit~~ 50-51.]

        FF184. A POSITA would not find Example 8 an inventive disclosure because it conducts

no PK analysis by which to assess whether the particular pharmacodynamic phenomena

observed were matched by the claimed plasma concentration ranges. It is undisputed that the

patent says that both PK and PD were analyzed in Example 8, but the CNF report underlying the

data plainly states that neither the duration of action nor PK analyses were performed.

        FF185. Further, none of the plasma concentrations recited in the Examples in the

common specification falls within the plasma concentration ranges claimed in the patents-in-suit.

Examples 4 through 6 were tested in Example 7, but the mean pharmacokinetic values obtained

for those examples were well outside the limitations of the claim. That study used 200, 400, and

800 µg dosage strengths, with mean Cmaxes of 14.25, 30.21 , and 65.25 pg/ml respectively. The

specification reports only mean PK values in this range, it does not give individual data showing

the variability of the Cmax values, nor does it report the standard deviation or coefficient of

variation for these mean values. [JX-1-0022 at 20:2-4; Trial Tr. 51 :8-14.] Owing to the linearity

of desmopressin at these doses, one might expect that administering a lower dose of the

sub lingual ODT could achieve a Cmax under 10 pg/mL, but the common specification does not

include an example testing doses of the sublingual ODT lower than provided in Example 7.

        FF186. The common specification also does not correlate the plasma concentrations

claimed in the asserted claims with the desired antidiuretic effect. [Spaans Invalidity Affidavit ,r,r

107-108; Trial Tr. 1068:17-1069:7.]

        FF187. Because there is no single working example in the common specification that

provides both the pharmacokinetic and pharmacodynamic data for a particular formulation, the



                                                  49
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 51 of 125




predictive value of the data in the common specification is severely limited. In order for the data

in the common specification to have predictive value that allows extrapolation to other

formulations and routes of administration, the common specification would need to disclose

individual plasma concentration and individual pharmacodynamic response data. The individual

pharmacokinetic data may allow one to create a model of the plasma concentration over time

curves and use that model to predict the plasma concentrations over time for other formulations.

Similarly, the individual pharmacokinetic and pharmacodynamic data allow for modeling of each

individual concentration effect curve and allow the information to be aggregated to help build a

predictive model, which potentially could then be used to provide an individual estimate of the

duration of action when using a different formulation (e.g., a different dosage form or

administration route) or a different study population (e.g., patients rather than healthy

volunteers). [Vis Affidavit ,i 66.]

        FF188. The data in the common specification are therefore insufficient to allow a

POSITA to model the plasma concentration over time curves (i.e., the pharmacokinetic effect) or

the antidiuretic effect (i.e. , the pharmacodynamic effect) as a function of desmopressin blood

plasma concentration. Without these data, which are missing from the common specification, it

is not possible to extrapolate how another dosage form would work or to extrapolate how any

specific individual (much less a patient rather than a healthy volunteer) in another population

would react. (Spaans Invalidity Affidavit ,i,i 91-96; Trial Tr. 1062:8-1064: 16; Vis Affidavit ,i 66;

Trial Tr. 653: 12-655 : 1.]

        J.       Recent Commercialization of Desmopressin and the Patents-in-Suit

        FF189. Both parties have offered a low dose desmopressin product for the treatment of

nocturia in the United States.



                                                 50
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 52 of 125




       FF190. On or before June 22, 2009, Perring filed New Drug Application ("NDA") No.

022517, pursuant to 21 U.S .C. § 355(b), seeking approval to engage in the commercial

manufacture, use or sale of a product to be known as NOCDURNA (desmopressin acetate)

sublingual tablets for the treatment of nocturia in the United States. [PX-11.]

       FF191. On June 21 , 2018, the FDA approved Ferring's NDA. [PX-13 .]

       FF192. Perring launched NOCDURNA on November 8, 2019. [PX-48.] It has been sold

continuously since that date. [PX 14 at FERSER03 813 92-94.]

       FF193. On February 4, 2016, Serenity filed an NDA seeking approval to engage in the

commercial manufacture, use or sale of a product to be known as NOCTIVA (desmopressin

acetate) nasal spray for the treatment of nocturia. [PX-10.]

       FF194. On March 3, 2017, the FDA approved Serenity's NDA. [Fein Affidavit 170.]

       FFl 95. Avadel , the commercial partner of Serenity and Reprise, failed to successfully

market NOCTIVA and has filed for bankruptcy. As a result, NOCTIVA is no longer sold

commercially. [Id. 1 77 .]

       K.      The Parties' Litigation History

       FF196. The parties have been litigating over their various patents, both here and in

Europe, continuously for virtually a decade.

               1.      The European Action

       FF197. Currently, there is a proceeding in the Hague involving EPl 68419 ("EP 419") -

the European counterpart of the patents-in-suit.

       FFl 98. EP 419 is not yet granted. After the EPO issued a communication in February

2011 indicating that it intended to grant the patent, Ferring initiated a proceeding claiming

inventorship in and ownership of EP 410.



                                                   51
      Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 53 of 125




        FF199. Specifically, Ferring brought several claims seeking, inter alia: a declaration in

law that Dr. N0rgaard is the inventor of the subject of EP 419 and related applications; and a

declaration in law that Dr. Fein is not the inventor of the subject of EP 419 and related

applications. [D.I. 698, Ex. 1, 1 4.1 .]

        FF200. On March 12, 2014, a three-judge panel in the District Court of the Hague

dismissed the claims. [D.I. 698, Ex. A, 13.] Ferring appealed the decision. Dutch appeal

proceedings are entirely de nova in the sense that the entire case is tried anew without the

exclusion of new evidence and new arguments . Ferring alleges that relevant documents became

available from discovery in the U.S. proceedings only after the First Instance Decision was

rendered. [D.I.29511 17-20.]

        FF201. On February 25 , 2020, the Hague Court held a hearing in which it granted

Ferring's request to introduce materials concerning the 2012 Action, including Judge Castel ' s

decision regarding the July 2019 trial into the record for the appeal. [D.I. 698, Ex. A, 1112-13.]

        FF202.The EPO halted the prosecution of EP 419, and under the EPO's rule, EP 419 will

not proceed to grant the patent as long as such entitlement proceedings are kept pending before a

national court. [D.I. 698, Ex. A, 12 .]

                2.      The 2012 Action

        FF203. In 2012, Ferring brought an action under 35 U.S.C. § 256 to correct inventorship

of the same patents-in-suit at issue in this litigation ("the 2012 Action"). Ferring alleged that the

patents improperly named Seymour Fein as the sole inventor of the '203 , ' 321, and ' 761 patents

and that the true inventors were Jens Peter N0rgaard and Thomas Senderovitz. [2012 Action, D.I.

1.]




                                                  52
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 54 of 125




       FF204. My predecessor in this case, The Hon. Robert Sweet, issued an order on

September 22, 2015, in which he concluded that Ferring should be equitably estopped from

pursuing § 256 correction of inventorship claims with respect to the Fein patents. [2012 Action,

D.I. 190.] Ferring is appealing that decision to the Federal Circuit. [Ferring v. Allergan, Appeal

No. 2020-1098 (Fed. Cir.)] 11

       FF205. Two years after Ferring initiated the 2012 Action, in 2014, Serenity, Reprise, and

Allergan counterclaimed with their own § 256 cause of action directed to two of Ferring's

patents - U.S. Patent No . 7,569,429 and U.S. Patent No. 7,947,654 (collectively, the "Ferring

patents")- claiming that Dr. Fein was the sole inventor or, alternatively, a co-inventor. [2012

Action, D.I. 93.]

       FF206. Judge Sweet also dismissed Allergan, Serenity, and Reprise's claims that Dr.

Fein was the sole inventor of Ferring's ' 429 and '654 patents. [2012 Action, D.I. 212 .]

       FF207. The trial of Serenity/Reprise/ Allergan's counterclaims (shorn of Allergan) began

before Judge Sweet on February 21, 2018; was interrupted and resumed (essentially, started

over) before my colleague, The Hon. P. Kevin Castel, in June 2019. The action went to trial on

the issue of whether Dr. Fein should be added as a co-inventor to the Ferring patents, wherein

Serenity and Reprise alleged that Dr. Fein had contributed to the "sublingual administration" and

"low dose" aspects of certain claims. [See 2012 Action, D.I. 453 ,i,i 6, 10.] On September 27,

2019, the Judge Castel ruled, that "Serenity and Reprise have not proven by clear and convincing




        11
           This particular ruling was made in a lawsuit not before this court, and I will as a result
refrain from opining whether, in light of the full record now before me, I would agree with it. I
will note that I would likely make a much more limited ruling today about the collateral estoppel
effects of Judge Sweet' s equitable estoppel ruling than I did before I was fully familiar with the
record. However, as we tried the case on the basis of the ruling I made last summer - and since
any amendation to that ruling would make no practical difference to the result reached after trial
- I merely make note of this fact.
                                                 53
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 55 of 125




evidence that [Dr.] Fein contributed 'to the conception of the subject matter' of claims of the

patents-in-suit in any matter that was not insignificant in quantity." [2012 Action, D.I. 453

1 142.]
                 3.     This Action

          FF208. Ferring brought this declaratory judgment action in April 2017 against Serenity,

Reprise, and Allergan seeking freedom to operate with respect to Ferring' s NOCDURNA

product based on the United States Food and Drug Administration ' s ("FDA") imminent approval

ofFerring' s New Drug Application forNOCDURNA. [D.I. 1, as amended by D.I. 18.] 12

          FF209. In response to the amended complaint, on July 14, 2017, Serenity and Reprise

filed a motion to dismiss claiming that "Ferring' s product [NOCDURNA] will never be

approved, much less approved any time soon." [D.I. 25 ; D.I . 78 at 4:2-5 .]

          FF210.In September 2017, Serenity and Reprise then found a new business partner,

Avadel Specialty Pharmaceuticals, LLC ("Avadel") to commercialize NOCTIV A.

          FF211. In May 2018, Serenity and Reprise filed a Citizens Petition with the FDA seeking

to block the approval ofNOCDURNA. Avadel also filed its own Citizen Petition attempting to

block approval ofNOCDURNA.

          FF212. Despite Serenity, Reprise, and Avadel ' s attempts to block approval of

NOCDURNA, on June 21 , 2018, the FDA approved Ferring' s NDA No. 022517. [PX-13 at

FERSER0367487 .]




12
   In the original complaint, there were three patents-in-suit- the '203 patent, the ' 321 patent,
and U.S. Patent No. 7,799,761 ("the ' 761 patent"). The ' 761 patent was dismissed from this
action by the court in May 2019 on Serenity, Reprise, and Avadel ' s representation that they
"have never alleged, and will never allege that Ferring' s NOCDURNA product infringes the
' 761 patent." [D.I. 495 .]

                                                 54
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 56 of 125




          FF213. Upon FDA approval ofNOCDURNA, Serenity and Reprise, along with Avadel,

promptly counterclaimed for infringement of the patents in suit [D.I. 101] and filed a motion for

a preliminary injunction seeking to block Ferring from selling NOCDURNA in the United

States. [D.I. 117.) The court held a six-day hearing on the motion in October 2018 and, on

November 8, 2018, the court denied Counterclaimants' request for a preliminary injunction. [D.I.

300.) The following day -November 9, 2018 - Ferring launched NOCDURNA in the United

States.

          FF214. NOCTIVA was launched in May 2018, approximately six months prior to

NOCDURNA's launch. NOCTIVA' s failed commercialization, in part, caused Avadel to file for

bankruptcy on February 6, 2018 .

          FF215. As part of the bankruptcy, the NDA for NOCTIVA (which was owned by

A vadel) was sold to a third party, Roivant, while the patent rights remained with Serenity and

Reprise. As a result, NOCTIV A is no longer on the market because Serenity and Reprise no

longer have a commercial partner to sell NOCTIV A and Roivant exclusively holds the NDA to

sell NOCTIVA in the United States. Avadel is no longer involved in this action.

          L.     The Asserted Claims of the Patents-in-Suit

          FF216. The patents-in-suit are generally directed to the use of the drug desmopressin to

treat various diseases or conditions, including incontinence, nocturia, primary nocturnal enuresis

("PNE"), or for inducing voiding postponement in general.

          FF217. U.S. Patent No. 7,405 ,203 (the "'203 patent") is titled "Pharmaceutical

Compositions Including Low Dosages of Desmopressin." It lists Dr. Fein as the sole inventor

and Reprise as the assignee. [JX-1.]




                                                  55
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 57 of 125




       FF218. U.S. Patent No. 7,579,321 (the "'321 patent") is titled "Pharmaceutical

Compositions Including Low Dosages of Desmopressin." It lists Dr. Fein as the sole inventor

and Reprise as the assignee. The '321 patent is a continuation of the '203 patent. [JX-2.]

       FF219. The '203 patent and the '321 patent are known herein as the patents-in-suit.

       FF220. The patents-in-suit are listed in the FDA's Approved Drug Products With

Therapeutic Equivalence Evaluations ("Orange Book") as covering Counterclaimants' drug

NOCTIVA, which is the subject ofNDA No. 201656. [PX-10.]

       FF221. The issues for decision after trial are whether the patents-in-suit are valid, and, if

they are, whether Ferring's product NOCDURNA - an FDA-approved orodispersible low dose

formulation of desmopressin marketed for the treatment of the voiding disorder nocturia -

infringes on the asserted claims of the patents-in-suit.

       FF222. Counterclaimants assert claims 6, 10, 11, 12, and 13 of the '203 patent.

       FF223. Claim 6 is a dependent claim that depends from claim 1. Claim 1 reads:

       A method of treating nocturia, primary nocturnal enuresis, or incontinence, or for
       inducing voiding postponement, said method comprising administering to a patient
       in need thereof a pharmaceutical composition comprising a dose of desmopressin
       sufficient to achieve a maximum desmopressin plasma/serum concentration no
       greater than 10 pg/ml and maintaining the concentration within the range of about
       0.5 pg/ml for about four to six hours.

Claim 6 reads:

       The method of claim 1, compnsmg administering said composition by
       transmucosal delivery.

       FF224. Claim 10 is an independent claim. It reads:

       A method for inducing an antidiuretic effect in a patient comprising the step of
       administering to a patient a pharmaceutical composition comprising desmopressin
       by transmucosal, transdermal, or intradermal delivery in an amount and for a time
       sufficient to establish a maximum serum/plasma desmopressin concentration no
       greater than 10 pg/ml.

       FF225. Claim 11 is a dependent claim that depends from claim 10. It reads:

                                                  56
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 58 of 125




       The method of claim 10, wherein said patient is suffering from incontinence,
       primary nocturnal enuresis (PNE), or nocturia.

       FF226. Claim 12 is a dependent claim that depends from claim 10. It reads:

       The method of claim 10, wherein said desmopressin pharmaceutical composition
       is administered in an amount and for a time sufficient to establish a serum/plasma
       desmopressin concentration no greater than about 5 pg/ml.

       FF227. Claim 13 is an independent claim. It reads :

       A method for treating a patient suffering from nocturia comprising administering
       to a patient a pharmaceutical composition comprising desmopressin by
       transmucosal, transdermal, or intradermal delivery in an amount and for a time
       sufficient to establish a maximum serum/plasma desmopressin concentration
       greater than 0.1 pg/ml and less than 10 pg/ml.

       FF228. Counterclaimants also assert claims 3, 5, 6, 7, and 12 of the '321 patent.

       FF229. Claim 3 is a dependent claim that depends from claim I . Claim 1 reads:

       A method for inducing voiding postponement in a patient while reducing the risk
       that the patient develops hyponatremia comprising delivering to the bloodstream of
       the patient an amount of desmopressin no more than about 2 ng/kg by intranasal,
       transdermal, intradermal, transmucosal, or conjunctiva} administration, said
       amount being therapeutically effective to produce an antidiuretic effect lasting for
       no more than between about 4 and about 6 hours.

Claim 3 reads:

       The method of claim I further comprising advising a patient that fluid intake
       should be restricted after administration.

       FF230. Claim 5 is a dependent claim that depends from claim 1. It reads:

       The method of claim 1 comprising administering desmopressin to a patient
       suffering from nocturia, primary nocturnal enuresis (PNE), or incontinence.

       FF231. Claim 6 is a dependent claim that depends from claim 1. It reads:

       The method of claim 1 wherein the method produces a plasma/serum desmopressin
       concentration in the patient of a maximum of no more than about 10 pg/ml.

       FF232. Claim 7 is a dependent claim that depends from claim 1. It reads:

       The method of claim 1 wherein the method produces a plasma/serum desmopressin
       concentration in the patient of a maximum of no more than about 5 pg/ml.

                                               57
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 59 of 125




          FF233. Claim 12 is a dependent claim that depends from either claim 1 or claim 8. Claim

8 reads:

          A method for inducing voiding postponement comprising administering to a patient
          an amount of desmopressin sufficient to produce in the patient a urine osmolality
          ranging above about 300 mOsm/kg for less than about 5 hours after administration.

Claim 12 reads:

           The method of claim 1 or 8 comprising administering the desmopressin by
           transmucosal administration.

           M.      The Court's Claim Construction

           FF234. The Court, in the person of the late Judge Robert Sweet, issued its Opinion and

Order on claim construction on January 22, 2019. [D.I. 421.) [Stipulated Fact 27.) That decision,

including the stipulated meanings therein, is deemed incorporated into these findings of fact.

[D.I. 421 at 8.)

           FF235. The Court construed the preamble of claims 1 and 19 of the '321 patent ("a

method for inducing voiding postponement in a patient while reducing the risk that the patient

develops hyponatremia comprising") "consistent with its plain and ordinary meaning as a

statement of purpose-dual purposes, really" and "requires no further construction." [D.I. 421 at

13-14.)

           FF236. The Court construed "transmucosal," appearing in claims 2, 6, 10, and 13 of the

'203 patent and in claims 1, 12, and 19 of the '321 patent, as "delivering desmopressin by way of

a mucosal tissue, such as the sublingual mucosa." [D.I. 421 at 17.)

           FF237. The Court construed "transmucosal delivery" or "transmucosal ... delivery,"

appearing in claims 2, 6, 10 and 13 of the '203 patent as "delivering desmopressin by way of a

mucosal tissue, such as the sublingual mucosa." [D.I . 421 at 19.)




                                                  58
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 60 of 125




        FF238. The Court construed "delivering to the bloodstream .. . by [via] transmucosal ...

administration," appearing in claims 1 and 19 of the ' 321 patent, as "administering desmopressin

by way of a mucosa! tissue, such as the sublingual mucosa." [D.I. 421 at 2 1.]

        FF239. The Court construed "transmucosal administration" or "administering . .. by

transmucosal administration,", appearing in claim 12 of the ' 321 patent, as "administering

desmopressin by way of a mucosa! tissue, such as the sublingual mucosa." [D.I. 421 at 21.]

        FF240. The Court stated that the term "a dose of desmopressin sufficient to achieve a

maximum desmopressin plasma/ serum concentration no greater than 10 pg/ml ," appearing in

claim 1 of the ' 203 patent, "has a well-understood meaning to a person of ordinary skill in the

art. It requires no construction." [D.I. 421 at 31.]

        FF241. The Court stated that the term "desmopressin ... in an amount ... sufficient to

establish a maximum serum/ plasma desmopressin concentration no greater than 10 pg/ml,"

appearing in claim 10 of the ' 203 patent, "has a well-understood meaning to a person of ordinary

skill in the art" and "the term requires no further construction." [D .I. 4 21 at 32.]

        FF242. The Court stated that the term "desmopressin pharmaceutical composition . .. in

an amount .. . sufficient to establish a serum/ plasma concentration no greater than about 5

pg/ml ," appearing in claim 12 of the ' 203 patent, "has a meaning understood to a person of

ordinary skill in the art and requires no further construction." [D.I. 421 at 33 .]

        FF243. The Court stated that the term "desmopressin ... in an amount ... sufficient to

establish a maximum serum/ plasma desmopressin concentration greater than 0.1 pg/ml and less

than 10 pg/ml," appearing in claim 13 of the ' 203 patent, "has a meaning understood to a person

of ordinary skill in the art. It requires no further construction." [D.I . 421 at 33-34.]




                                                   59
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 61 of 125




       FF244. The Court stated that the term "delivering to the bloodstream of the patient an

amount of desmopressin no more than about 2 ng/kg ... said amount being therapeutically

effective to produce an antidiuretic effect," appearing in claim 1 of the '321 patent, requires no

construction except that the claim term "about 2 ng/kg" is construed as "about 2 ng/kg based on

the standard 70 kg human body weight estimate." [D.I. 421 at 38.]

        FF245. The Court stated that the term "delivering to the bloodstream of the patient an

amount of desmopressin no more than about 1 ng/kg," appearing in claim 2 of the '321 patent,

"has a well-understood meaning to persons of ordinary skill in the art and requires no further

construction" except that the claim term "about 1 ng/kg" is construed as "about 1 ng/kg based on

the standard 70 kg human body weight estimate." [D.I. 421 at 38.]

        FF246. The Court stated that the term "an amount of desmopressin sufficient to produce

in the patient a urine osmolality ranging above about 300 mOsm/kg," appearing in claim 8 of the

' 321 patent, "has a well-understood meaning to a person of ordinary skill in the art" and

"requires no further construction." [D.I. 421 at 39.]

       FF247. The Court construed "about 2 ng/kg desmopressin," appearing in claims 1 and 17

of the '321 patent, as "about 2 ng/kg based on the standard 70 kg human body weight estimate."

[D.I. 421 at 39.]

       FF248. With respect to the "dose" limitations above, the Court stated that "Neither claim

1 of the 203 Patent, nor the other asserted claims, reference a numerical dose or dose range of

desmopressin." [D.I. 421 at 23.] The Court further stated that the asserted claims do "not define a

particular dose range-neither expressly nor by'implication .... " [D.I. 421 at 28; see also D.I.

421 at 35 ("There is no dose limitation in claim 1 of the 321 Patent and the Court finds no

express intent in the Common Specification to redefine its scope to include one.").]



                                                 60
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 62 of 125




       FF249. Finally, the Court stated that Dr. Fein's removal of dose-specific language and

the word "low" from the phrase "low dose" from his claims during prosecution indicated that he

intended to claim more broadly. [D.I. 421 at 30.]

       N.      Findings of Fact Relating to Written Description and Enablement

       FF250. The Examiner originally rejected the claims of the '203 patent as initially drafted

on several grounds, including lack of written description and enablement. [JX-7-0181-98.] The

rejection was based in part on the fact that the original claims were broad and generic in nature.

The Examiner's October 17, 2007 non-final office action stated:

       It is unquestionable that the claims are broad and generic, with respect to all
       possible combinations encompassed by the claims. The possible structural
       variations are limitless to any desmopressin composition formulated for the various
       routes of administration. Although the claims may recite some functional
       characteristics, the claims lack written description because there is not disclosure
       of a correlation between function and structure of the compositions. Moreover, the
       specification lacks sufficient variety of species to reflect this variance in the genus,
       being void of any single example that functions as claimed, and the specification
       does not provide sufficient descriptive support for the myriad of compositions
       embraced by the claims.

[JX-7-0193-94.]

       FF251. Dr. Fein then amended the claims and specification. [JX-7-1884-88.]

       FF252.The Examiner withdrew the rejection. In the Notice of Allowability, issued on

April 7, 2008, the Examiner stated the following with respect to written description and

enablement:

       The specification discusses producing Cmax in a linear manner for doses p.o. of
       200, 400 and 800 µg and discusses Cmax values for i.v. administration. Taken
       together with these examples, along with the discussion of the necessity for 'low
       dosages', one would reasonably find support under 112 1st paragraph for a Cmax
       no greater than 10 pg/ml.

       With regards to the enablement/written description requirements, the examiner
       finds the current amended claims are supported by the disclosure sufficient to
       withdraw the rejections. The claims are no longer drawn to treating any/all diseases,


                                                 61
                             ---------------
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 63 of 125




          but rather to a select group of diseases with a single compound, and it would not
          pose an undue burden to determine what dosage/dosage form would be necessary
          to achieve the required desmopressin Cmax as in the claims, particularly since the
          examples show a linear correlation between dose and Cmax. Achieving the Cmax
          would amount to nothing more than routine optimization.

[JX-7-0315.]

          FF253. The asserted claims of the patents in suit are all generic in nature, in that they are

directed to methods treating different voiding disorders by administering to a patient an open-

ended set of desmopressin formulations and doses that satisfy either the pharmacokinetic

limitations (the asserted claims of the '203 patent and asserted claims 6 and 7 of the ' 321 patent)

or the pharmacodynamic limitations (the asserted claims of the '321 patent). [JX-1-0026 cl. 6,

10, 11, 12, 13;JX-2-0027-28cl.3,5, 6, 7, 12; TrialTr.19:21-24;30:8-21:3;310:17-311:7;

Verbalis Affidavit, 21.]

          FF254. The pharmacokinetic limitations (i.e., the plasma concentrations) are functional

limitations in that they describe the results that flow from a particular formulation, route of

administration, and dose. [Trial Tr. 19:21-19:24.]

          FF255. Similarly, the pharmacodynamic limitations of the asserted claims of the '321

patent (i.e. , the antidiuretic durations of action) are functional limitations in that they describe the

results that flow from a particular formulation, route of administration, and dose. [Trial Tr. 20 :8-

21 :3.]

          FF256. The common specification includes no examples that meet any of the functional

limitations of the claims. The disclosures in the table in column 17 of allegedly effective daily

dose ranges for various routes of administration are accompanied by no examples that teach or

show that they are, in fact, effective to meet the functional limitations of the asserted claims or to

provide therapeutic efficacy. Nor would a POSITA expect all formulations for each route of



                                                   62
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 64 of 125




administration that have desmopressin doses in the disclosed ranges to meet the functional

limitations of the asserted claims. [DX-38-0041 at 11.14; Spaans Invalidity Affidavit, 85; Trial

Tr. 1034:12-1037:14, 1027:5-1028:7, 1064:2-1064 :16, 1067:22-1068:5 ; Trial Tr. 1139:17-

1139:21 (Mayersohn).]

       FF257. Subject to the restrictions on the routes of administration in certain of the asserted

claims, the asserted claims can encompass any desmopressin formulation and dose amount that

meets the functional limitations of the claim. [Trial Tr. 1069:8-1069: 11 (Spaans ); Trial Tr.

1139: 17-1139:21 (Mayersohn); Trial Tr. 311 :2-311 :7 (Fein).]

       FF258. The common specification provides no guidance on any structural features of any

given formulation or route of administration that would assist a POSITA in identifying the

species that fall within the asserted generic claims. [Trial Tr. 1139: 17-1140: 16 (Mayersohn).]

       FF259. Notwithstanding the above, Dr. Mayersohn testified, credibly, that the mean Cmax

of desmopressin was linear across doses of the sub lingual orodispersible form set forth Example

7. As a result, he testified that a POSIT A could project a mean Cmax for the sublingual

orodispersible form at different doses - even if those dosage levels were lower (or higher) than

the levels tested in the various trials described above. To Dr. Mayersohn, this fact demonstrates

that Dr. Fein had possession of the claimed method, and that the teachings of the specification

would allow a POSITA to run routine experiments and "titrate up" at the patient level, thereby

figuring out how to achieve both the claimed plasma concentration ranges and the claimed

duration of action using a sublingual orodispersible dosage form set forth in Example 7. For this

reason, he concluded that the written description and enablement requirements were met.

[Mayersohn Rebuttal Affidavit, 143 .]




                                                 63
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 65 of 125




       FF260. Dr. Mayersohn testified that, using Example 7, a POSITA would be able to find

appropriate doses based on a simple proportionality equation. Dose2 = F 1/F2 * Dose1 , where F 1

and F2 are different routes of administration.

       FF261. However, a POSITA would know that Example 7's demonstration of mean Cmax

linearity is limited to the specific dosage form tested - i.e., an orodispersible sublingual tablet

with excipients in the same ratios as those in Examples 4, 5, and 6. This would not necessarily

translate to other dosage forms - even dosage forms that have the same qualitative composition

but a different quantitative composition (i.e., the same excipients, but different amounts).

[Spaans Invalidity Affidavit 194; Mayersohn Rebuttal Affidavit 1182-83.]

       FF262. Dr. Mayersohn's proposed proportionality equation elides the key distinctions

between dosage form, dose, and administration route, and their effects on the PK/PD profile of

the drug. The drug is more or less bioavailable depending on its route of administration.

Administering desmopressin directly into the bloodstream (IV administration, as was done in

CS009 and the CNF experiment that was derived from CS009) delivers 100% bioavailability .

Ferring's 100 microgram oral tablets deliver the drug at anywhere between .08 and .16%

bioavailability. [DX-33-0010.] Sublingual administration of an orodispersible tablet reports a

range of bioavailability between 0.21 % and 0.31 %. [JX-5-0009.] The Examples in the patents-in-

suit do not disclose what proportion of the bioavailability of the sub lingual orodispersible form is

due to the route of administration, or the particular excipients in the dosage form. In the absence

of that, a POSITA is left without sufficient information to predict the relationship between

administration route and PK parameters. Since it is impossible to calculate a dose that will be

both safe and potentially effective for a particular route of administration without understanding

the characteristics that determine its bioavailability, a POSITA would have to conduct testing to



                                                  64
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 66 of 125




determine bioavailabilities for the other claimed routes of administration. As will be seen below,

that testing would be extensive.

       FF263. Crucially, the asserted claims encompass far more than just the orodispersible

sublingual tablet. Asserted claim 6 of the ' 203 patent and asserted claim 12 of the '321 patent

limit their respective independent claims to transmucosal routes of administration, but

transmucosal administration/delivery includes administering or delivering desmopressin to any

mucosal tissue, including the mucosa in the mouth, the eyes, the gastrointestinal tract and the

rectum. There are a minimum of seven ways to achieve transmucosal administration listed in the

common specification - ODTs, wafers, film, effervescents, eyedrops, suppositories and enemas -

and according to Dr. Mayersohn, there is an eighth way, swallowing an oral tablet. [JX-1-00026

cl. 6; JX-2-0028 at cl. 12; Trial Tr. 1152:21-1153:1 ; 1154:1-7.] The transmucosal formulations

that are inserted in the mouth can be delivered buccally, sublingually, or supralingually. [JX-1-

0021 at 17:1-15.]

       FF264. Each of the other asserted claims includes all transmucosal routes of

administration and other routes of administration - intravenous, subcutaneous, intranasal,

conjunctiva! , transdermal and intradermal - most of which can be delivered in various

formulations (bolus, infusion, depot, patch, gel, cream, ointment, iontophoretic). [JX-1-0020 at

16:51-64; Trial Tr. 1150:8-1150:12 (Mayersohn).]

       FF265. Limiting the discussion to transmucosal administration: desmopressin can be

formulated for delivery via each route with different types of excipients, which will affect the

release and absorption characteristics of the desmopressin in the formulation - resulting in

different plasma concentration curves and different durations of action. [DX-38-0044, 49;

Spaans Invalidity Affidavit 187; Trial Tr. 1148:21-1148:22 (Mayersohn).]



                                                65
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 67 of 125




       FF266. Take for example the sublingual orodispersible tablet - the only method of

transmucosal administration that is discussed in the common specification. Assuming that each

formulation contains four constituent excipients besides desmopressin (the number of excipients

in Examples 1 through 6) yields a total of twenty-four possible formulations. If each of the

excipients in the above example can occur in one of five different amounts, there would be

approximately 2,880 different combinations, just for the orodispersible tablet alone.

       FF267. Assuming that transmucosal formulations only include oral tablets, orodispersible

tablets, wafers, films, effervescent formulations, eye drops, sublingual formulations, supralingual

formulations, buccal formulations, suppositories, and enemas - and that each different type of

formulation also has four excipients that can occur in five different amounts - there are

approximately 31,680 different formulations that would fall within the scope of the asserted

claim 6 of the '203 patent and asserted claim 12 of the ' 321 patent if they met the claimed

functional limitations.

       FF268. Accordingly, even the asserted claims that claim only the transmucosal route of

administration still cover an open-ended set of desmopressin formulations that can be used to

treat in accordance with the claimed methods. The ability to produce an effect within the claimed

methods depends entirely on whether the particular formulation meets the claimed functional

limitations. Indeed, the asserted claims even cover any later developed desmopressin

formulations that meet the functional limitations. [Trial Tr. 1155:6-1163:12 (Mayersohn)].

       FF269. As noted above, the asserted claims other than asserted claim 6 of the '203 patent

and asserted claim 12 of the ' 321 patent, include routes of administration in addition to the

transmucosal route of administration, such as intravenous (bolus, infusion), intranasal,

intradermal (bolus, infusion, depot), transdermal (passive via patch, gel, cream, ointment or



                                                 66
                          -------------·-
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 68 of 125




iontophoretic), and subcutaneous (bolus, infusion, depot). [Trial Tr. 1140:17-25; JX-1-0020 at

16: 51-64.] Each new route of administration, and each new form in which the drug can be

administered via that route, increases the number of formulations that might potentially achieve

the patent's claimed functional limitations.

        FF270. The common specification provides no teaching or disclosure of how any route

of administration other than sublingual will result in low plasma concentrations, have therapeutic

efficacy, or reduce the risk of hyponatremia. [Trial Tr. 1139: l 7-l 140:25(Mayersohn).]

        FF271. The common specification does not disclose any working examples of

formulations that meet the pharmacokinetic parameters of the asserted claims.

        FF272. The common specification does not disclose any working examples of claimed

formulations that meet the pharmacodynamic limitations of the asserted claims. [Spaans

Invalidity Affidavit ,i,i 85-97; Vis Affidavit ,i,i 43-57.]

        FF273. In order to determine if a particular formulation, administered via a specific

route, would meet the functional limitations of the asserted claims, a POSITA would need to

conduct a clinical trial. Based on the results of the clinical trial, if the tested formulation did not

meet the claim limitations, a POSITA would need to modify the formulation and then conduct

additional clinical trials to determine if the new formulation met the functional limitations of the

asserted claims. [Trial Tr. 425:9-426:3 (Fein); Spaans Invalidity Affidavit ,i 96; Mayersohn

Rebuttal Affidavit ,i 144; see, e.g., DX-82.]

        FF274. In order to determine an appropriate dose for a particular dosage form with a

particular formulation and a particular route of administration, it is necessary to know the

bioavailability of the specific dosage form, as formulated. The bioavailability can be affected by

many variables, including the excipients used, the relative amounts of the excipients to each



                                                   67
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 69 of 125




other and to the drug, and the method of manufacture. [DX-73 (FDA Noctiva Warning), Trial Tr.

196:13-197:11 ; 233:15-233:25.]

       FF275. Even relatively small changes in the formulation can affect the bioavailability.

[Spaans Invalidity Affidavit 196; Mayersohn Rebuttal Affidavit 11 82-85; DX-73 (FDA

NOCTIVA Warning), Trial Tr. 196:13-197:11 , 1186:7-1186:12.]

       FF276. Illustrative of the unpredictability of desmopressin formulations is that the FDA

later required black box labels on NOCTIV A to warn patients about the possibility that they

might experience hyponatremia - the possibility of which the patents-in-suit claim to reduce -

notwithstanding the purportedly low dose that is a feature of the product because: "Two sprays

of Noctiva .83 micrograms are not interchangeable with one spray of Noctiva 1.66 micrograms."

The FDA ' s "concern [was] that two separate sprays of .75 micrograms could potentially increase

desmopressin exposures beyond that achieved with one spray, which could increase the risk of

hyponatremia .. . because the two sprays of .75 micrograms contain twice as much penetration

enhancer than one spray of 1.5 micrograms. Also, in a pharmacokinetic study, a 1 mcg dose

given as one .5 mcg spray in each nostril led to about a two-fold higher systemic exposure

compared to two sprays of0.5 mcg in one nostril." [Trial Tr. 195:23-197:11; DX-73-0007.] In

other words, while the dose of desmopressin administered would be the same - proceeding in a

"linear" fashion - different configurations of excipients, and even different configurations of

administration, have dramatic effects on the pharmacokinetic and pharmacodynamic character of

the form.

       FF277. The only way to determine the bioavailability of a particular dosage form with a

particular formulation for a particular route of administration is to test the dosage form in a

human clinical trial. Therefore, for each new dosage form it would be necessary to conduct a



                                                 68
                          ---------------•-
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 70 of 125




clinical trial to determine the bioavailability and thus the resulting plasma concentrations. [Trial

Tr. 1184:15-1185:1; 1186:7-1186:12 (Mayersohn).] Those clinical trials would be voluminous

and neither trivial nor predictable. [Spaans Invalidity Affidavit 196.]

       FF278. The only evidence introduced at the trial about the bioavailability of

desmopressin concerned its delivery via intravenous administration, Ferring's oral tablet and an

orodispersible tablet. There is no evidence that anyone - and certainly not Dr. Fein - has ever

analyzed the bioavailability of desmopressin when delivered via any of the other myriad forms of

transmucosal administration, or via intranasal, intradermal, transdermal, and subcutaneous routes

of administration (all of which are specifically claimed in certain of the asserted claims). A

POSITA would have to conduct a clinical study, like Ferring's CS004 (from which Example 7 is

derived) or Comparative Example 4, in order to determine the relative bioavailabilities of the

various routes of administration and other dosage forms. [Mayersohn Rebuttal Affidavit 1144.]

       FF279. Perring has thus established by clear and convincing evidence that the program of

experimentation needed to enable the invention across all the claims would be extensive. [Trial

Tr. l 160:20-1163:12.]

       0.      The asserted claims are invalid for lack of enablement based on Dr. Fein's
               admissions in front of the EPO

       FF280. Beyond the patents-in-suit, Dr. Fein filed additional patent applications directed

to desmopressin. For example, Dr. Fein applied for patents in the United States Patent and

Trademark Office ("PTO") and European Patent Office ("EPO") directed to a particular nasal

spray formulation. From those applications, the PTO issued U.S. Patent No. 9,539,302 (the '"302

patent") and the EPO issued European Patent No. 2442821 [DX-34] (the "Eur '821 patent"),

both of which list Dr. Fein as the sole inventor.




                                                    69
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 71 of 125




       FF281. The Eur '821 patent is a foreign counterpart of the '302 patent and has a single

claim, which is directed to a "composition of matter comprising an intranasal desmopressin dose

in the form of a plume ejected over a time interval from the nozzle of a metered dose spray

device." [DX-34-0016 at cl. l.]

       FF282. The Eur '821 patent was subject to an opposition proceeding at the EPO. One of

the prior art references cited in the opposition proceeding was the '203 patent, where it was

referred to as "D8." [See DX-XX-XXXXXXX.]

       FF283. On August 7, 2018, Dr. Fein' s representatives in Europe submitted to the EPO on

behalf of Serenity a Response to the Notice of Opposition [DX-38] ("Opp'n Response").

       FF284. The Opp'n Response also refers to the '203 patent as "D8." [DX-38.]

       FF285. The Opp'n Response includes the statement:

       D8 is concerned with the problem of improving existing desmopressin formulations
       in general (without providing specific details), so that they are easy to use for
       patients and have less side effects (e.g. hyponatremia) (See Col. 2, lines 6-22). D8
       further mentions that it would be desirable to have lower dosage of desmopressin
       for treatment of condition such as nocturia (col. 16, lines 25-45).

[DX-38-0043 1 11. 1O.]

       FF286. The Opp'n Response also states that:

       [T]he skilled person understands that OS's teaching is centered on sublingual
       dosage forms. D8 does not explore how to improve formulation nor findings [sic]
       ways of administering low dose of desmopressin for an intranasal dosage form,
       which results in low blood concentrations (no more than 15 pg/ml, preferably less
       than 10 pg/ml), while reducing variability, increasing bioavailability, having
       therapeutic efficacy (inducing an anti diuretic effects), and reducing the risk of
       hyponatremia.

[DX-XX-XXXXXXX.12.]

       FF287. The Opp'n Response further states:

       With respect to "low dose" desmopressin, D8 teaches the following: The dosages
       for the sublingual dosage form range between 0.5 ng to 20 mcg, and are said to be


                                                70
                          - --------------•-
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 72 of 125




       effective in establishing a steady plasma/serum desmopressin concentration in the
       range of from about 0.1 picograms desmopressin per mL plasma/serum to about
       10.0 picogram desmopressin per mL plasma/serum (Col. 2, lines 26-37). D8 further
       teaches preferred (narrower) dosages in col. 4, lines 1-19, including of0.5 or 1 mcg
       to 1 mg or 2 mcg to 800 mcg or 10 mcg to 600 mcg per or 0.5 ng to 20 000 ng or
       0.05 mcg to 10 mcg or 0.1 mcg to 2 mcg. It is noteworthy that the broader (0.5 ng
       to 20 mcg) and narrower dosage ranges disclosed in col. 4, lines 1-19 (e.g. 0.1 mcg
       to 2 mcg) are specific to the sublingual dosage forms and do not apply to intranasal
       dosage forms .

[DX-XX-XXXXXXX.13 (emphasis omitted).]

       FF288. In addition, Opp'n Response states:

       It is noteworthy that the teaching of D8 with respect to the Table in Col. 17 is not
       enabled, i.e., there is [sic] no examples demonstrating that any of the suggested
       dose ranges are effective to establish a steady plasma/serum desmopressin
       concentration in the range of from about 0.1 picograms desmopressin per mL
       plasma/serum to about l 0.0 picogram desmopressin per mL plasma/serum in a
       patient, let alone provide therapeutic efficacy for the conditions indicated above
       (e.g., inducing an antidiuretic effect for less than about 6 hours, and which lower
       the risk of hyponatremia).

[DX-38 at 44111.14 (emphasis in original).]

       FF289. The Opp'n Response also states:

       [T]he skilled person would still need to refine (narrow) the broad dose range taught
       in D8 (0.1 mcg to 20 mcg) to arrive at the dose range of claim 1 (1-5 mcg or 0. 75
       mcg), and perform tests to find dosage(s) that are effective in producing blood
       levels of not more than 15 ± 3 pg/ml , preferably no more than 10 pg/ml, and show
       therapeutic efficacy (inducing an antidiuretic effect of about less than 6 hrs), and
       lead to a lower risk of hyponatremia. This would amount to a research program .

[DX-38 at 49111.37 (emphasis added).]

       P.      Findings of Fact Relevant to Inventorship

       FF290. In the early 1990s, Dr. Fein - who is a board-certified internist and medical

oncologist - claims to have formed a hypothesis that desmopressin "must be a more potent

hormone than was previously thought and must exert an antidiuretic effect down to a much lower

blood level than was previously thought, as low as one picogram per milliliter of plasma or

lower." [Fein Affidavit 116.]

                                               71
                            ----------------
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 73 of 125




       FF291. This hypothesis stemmed from his "experience with and knowledge of

desmopressin" and his ideas about "what was causing the incidence of hyponatremia observed in

the literature about desmopressin." [Id. , 15.]

        FF292. Prior to 2003, Dr. Fein did not publish, nor reduce to writing any of his ideas

about desmopressin being a more potent drug than was known in the literature. There are no

notes and no written records of any sort that memorialize Dr. Fein's purported thoughts, or that

so much as suggest that he was thinking about desmopressin in the early 1990s. Dr. Fein is not a

urologist or someone who would be expected to treat the types of voiding disorders that are the

subject of the patents-in-suit.

        FF293. Dr. Fein's invention as claimed in the patents-in-suit is far broader than his

purported invention. Certain claims are independent of route of administration, while other

claims recite:

        •        "administering said composition by transmucosal, transdermal, or
                 intradermal delivery" [JX-1-0026 at cl. 2 (emphasis added)];

        •        "administering said composition by" a particular route of delivery:
                 intravenous, subcutaneous, transmucosal, transdermal, and
                 intradermal, respectively [JX-1-0026 at cl. 4-8 (emphasis added)];

        •         "administering to a patient a pharmaceutical composition
                 comprising desmopressin by transmucosal, transdermal, or
                 intradermal delivery" [JX-1-0026 at cl. 10 (emphasis added)];

        •        "administering to a patient a pharmaceutical composition
                 comprising desmopressin by transmucosal, transdermal, or
                 intradermal delivery" [JX-1-0026 at cl. 13 (emphasis added)];

        •        "delivering to the bloodstream of the patient an amount of
                 desmopressin no more than about 2 ng/kg by intranasal,
                 transdermal, intradermal, transmucosal, or conjunctiva!
                 administration" [JX-2-0027 at cl. 1 (emphasis added)];




                                                  72
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 74 of 125                              -
       •       "administering the desmopressin by" a particular route of delivery:
               intranasal, transdermal, intradermal, . transmucosal, and
               conjunctiva!, respectively [JX-2-0027 to JX-2-0028 at cl. 9-13
               (emphasis added)];

       •       "delivering to the . bloodstream of the patient via transdermal,
               intradermal, transmucosal, or conjunctiva! administration" [JX-2-
               0028 at cl. 19 (emphasis added)]; and

       •       "delivering to the bloodstream of the patient via intranasal
               administration" [JX-2-0028 at cl. 20 (emphasis added)].

       FF294. There is no evidence that Dr. Fein conceived of the "low dose invention" he

claimed in the patents-in-suit. Instead, Dr. Fein's alleged "low dose invention" as claimed in the

patents-in-suit was merely a hypothesis, one that had occurred to others - including scientists at

Ferring - and on which those others had worked extensively before Dr. Fein had anything to do

with desmopressin.

       FF295. Ferring recognized that Dr. Fein did make some contribution to the invention for

which it sought patent protection in Great Britain by virtue of his advocacy for delivering the

drug sublingually rather than supralingually. It did so by listing Dr. Fein as one of the many

inventors on its GB patent application, which predates all other patent applications in this case.

However, Dr. Fein is one of six inventors listed on PCT '036 -- including Dr. Nardi, who Dr.

Fein himself identified as co-inventor of the sub lingual concept. [FF ,r,r 79-101 ; 122-24.]

       Q.      The relevant time frame for conception

       FF296. Dr. Fein' s first alleged disclosure to Dr. Nardi of his alleged "inventive concepts"

occurred in August 2001, in an oral conversation of which there are no notes; it was not

accompanied by any written presentation. [Trial Tr. 320:22-321 :16.]

       FF297. The relevant time points for conception are (i) what occurred before Dr. Fein' s

oral conversation with Dr. Nardi in August 2001; (ii) the filing of Ferring's GB application on


                                                 73
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 75 of 125




May 6, 2002; (iii) the filing of Dr. Fein's PCT '463 application on May 7, 2003; and (iv) the

filing of Dr. Fein's '100 application on November 12, 2003.

                                   CONCLUSIONS OF LAW

I.     Legal Standards and Principles Governing the Patents-in-Suit and their
       Examination

       CLl. The patents at issue are subject to the pre-American Invents Act standards,

including those found in Chapter 35 of the United States Code, Chapter 37 of the Code of

Federal Regulation ("CFR"), and the MANUAL OF PATENT EXAMINING PROCEDURE, 8th ed.

("MPEP"). See MPEP § 2159.01; see also, In re Portola Packaging, Inc., 110 F.3d 786, 788

(Fed. Cir. 1997) (stating that the MPEP "does not have the force of law, (but] provides guidance

and instructions to examiners").

       CLl. The courts "presume[] that the Patent Office complies with its own [procedural]

rules, a presumption overcome only upon presentation of contrary evidence." Genzyme Corp. v.

Transkaryotic Therapies, Inc., 346 F.3d 1094, 1103 (Fed. Cir. 2003); see also In re NTP, Inc.,

654 F.3d 1268, 1279 (Fed. Cir.2011) ("As Congress acknowledged, examiners have limited time

to review each application and cannot be expected to fully address every possible issue before

them") (citing H.R. Rep. 107-120 (June 28, 2001)).

       CL2.    The presumption of validity under 35 U.S.C. § 282 is a rebuttable presumption.

See, e.g. , Novo Nordisk AIS v. Caraco Pharm. Labs., Ltd., 719 F.3d 1346, 1352 (Fed. Cir. 2013);

Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1259-61 (Fed. Cir. 2012) (vacating and

remanding to the district court based on patent challenger raising a "substantial question of

validity"); see also Cleveland Clinic Found. v. True Health Diagnostics LLC, 760 F. App'x

1013, 1021 (Fed. Cir. 2019) (noting that "deference" "to the examiner's decision to allow the




                                                74
      Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 76 of 125




asserted claims" "is incorporated into the presumption of patent validity," and affirming the

district court' s dismissal of infringement claims by finding asserted claims invalid).

        CL3. In the context of 35 U.S.C. § 112, "Any deference due to a Patent Examiner" may

be overcome by "clear and convincing evidence that the specification does not support the

asserted claims" of the patents in suit. Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320,

1329 (Fed. Cir. 2000); see also In re N TP, Inc., 654 F.3d at 1279 (Fed. Cir. 2011) (finding that

the examiner did not consider whether a continuation patent's specification complied with§

112).

II.     The Asserted Claims Are Invalid for Lack of Written Description under 35
        u.s.c. § 112, ,r 1.
        A.      Applicable Legal Standards

        "The specification shall contain a written description of the invention." 35 U.S.C. § 112,



        The written description requirement "plays a vital role in curtailing claims ... that have

not been invented, and thus cannot be described. " AbbVie Deutsch/and GmbH & Co., KG v.

Janssen Biotech, Inc. , 759 F.3d 1285, 1299 (Fed. Cir. 2014) (citingAriad Pharm., Inc. v. Eli

Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010)).

        As such, the "purpose of the written description requirement is to ensure that the scope of

the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's

contribution to the field of art as described in the patent specification." Univ. of Rochester v.

G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004) (internal quotation omitted).

        Compliance with the written description requirement is a "fact-based inquiry" that

necessarily varies "depending on the nature of the invention claimed." Enzo Biochem, Inc. v.

Gen-Probe Inc., 323 F.3d 956, 963 (Fed. Cir. 2002) (citation omitted).


                                                 75
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 77 of 125




        Pursuant to the written description requirement, the applicant must "convey with

reasonable clarity to those skilled in the art, as of the filing date sought, he or she was in

possession of the invention. The invention is, for the purposes of the 'written description '

inquiry, whatever is now claimed." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.

Cir. 1991) (emphasis omitted).

        Assessing "possession as shown in the disclosure requires an objective inquiry into the

four comers of the specification." Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341,

1348 (Fed. Cir. 2011) (citation omitted); see also Idenix Pharm. LLC v. Gilead Scis. Inc., 941

F.3d 1149, 1161 (Fed. Cir. 2019) ("a patent owner must convey with reasonable clarity to those

skilled in the art that, as of the filing date sought, he or she was in possession of the invention,

and demonstrate that by disclosure in the specification of the patent" (emphasis added; internal

quotation omitted)).

        "The written description requirement often becomes an issue in cases in which a broad

genus is claimed and the specification discloses only one or a few species of that genus." Pernix

Ireland Pain DAC v. Alvogen Malta Operations Ltd. , 323 F. Supp. 3d 566,618 (D. Del. 2018),

ajf'd on other grounds, Persian Pharm. LLC v. Alvogen Malta Operations Ltd., 945 F.3d 1184

(Fed. Cir. 2019).

        The problem presented by generic claims "is especially acute with genus claims that use

functional language to define the boundaries of the claimed genus." Ariad, 598 F.3d at 1349.

        For such claims-genus claims that define the boundaries of the genus with functional

language-to have adequate written description support, the specification must disclose "either a

representative number of species falling within the scope of the genus or structural features

common to the members of the genus so that one of skill in the art can ' visualize or recognize '



                                                  76
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 78 of 125




the members of the genus ." Id. at 1350 (quoting Regents of the Univ. of Cal. v. Eli Lilly & Co.,

119 F.3d 1559, 1568-69 (Fed. Cir. 1997)).

         "A ' mere wish or plan ' for obtaining the claimed invention is not adequate written

description." Centocor, 636 F.3d 1341 , 1348 (Fed. Cir. 2011) (quoting Regents, 119 F.3d at

1566).

         The written description requirement is "not a question of whether one skilled in the art

might be able to construct the patentee' s device from the teachings of the disclosure .. . . Rather,

it is a question whether the application necessarily discloses that particular device ." PowerOasis,

Inc. v. T-Mobile USA, Inc ., 522 F.3d 1299, 1306 (Fed. Cir. 2008) (citing Martin v. Mayer , 823

F.2d 500, 505 (Fed. Cir. 1987)).

         For example, " [s ]election of [a disease] from a list of diseases and selection of [a dosage]

from a large range of possible dosages" involves "necessary picking and choosing to arrive at the

claimed invention" and "does not indicate it was described. " FWP IP ApS v. Biogen MA ., Inc .,

749 F. App 'x 969, 973 (Fed. Cir. 2018). Rather, Federal Circuit precedent "requires the

specification itself to provide the blaze marks necessary to guide a skilled artisan to the claimed

invention." Id.

         By the same token, for claims directed to routes of administration of a drug, if little was

known by the skilled artisan at the time of filing about administering the drug by those routes of

administration or formulating the drug for administration by those means, and the specification

reports only general information-e.g. , that the methods comprise administering an "effective

amount" by the claimed routes of administration, that the drug may be administered alone or in

combination with other excipients, that dosages will be determined by the administering

physician-the inventors ' belief that scientists could practice the claimed invention is



                                                   77
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 79 of 125




insufficient to satisfy the written description requirement. Wyeth v. Abbott Labs., 2012 WL

175023, at *9-10 (D.N.J. Jan. 19, 2012) (granting summary judgment of invalidity for

insufficient written description and lack of enablement), ajf'd on other grounds, 720 F.3d 1380

(Fed. Cir. 2013) (affirming invalidity for lack of enablement).

       B.      Conclusions of Law Relating to Written Description

               1.     The asserted claims are invalid for lack of written description under
               the standards set forth by Judge Bryson in Pernix Ireland Pain DAC v.
               Alvogen Malta Operations Ltd., 323 F. Supp. 3d 566 (D. Del. 2018).

       CL4. The asserted claims are defined by functional limitations. [FFl 13-FFl 15 .]

       CLS. The asserted claims cover treatment with nearly any desmopressin formulation as

long as the functional limitations of the claims are met. [FFl 17, FF121-FF125, FF132.]

       CL6. Accordingly, the asserted claims are invalid for lack of written description

because they inadequately describe the genus of formulations used in the claimed methods.

[FF113-FF126.]

               2.      The asserted claims are invalid for lack of written description because
               there is no support for the claimed methods.

       CL 7. The common specification fails to disclose a specific dose or dose range that,

when used in any dosage forms and routes of administration covered by the asserted claims,

would achieve the claimed therapeutic effects and other recited properties (e.g., blood plasma

concentrations) and, therefore, the common specification does not provide a practicing physician

with enough information to recognize what is part of the invention. [FF188-FF189.]

       CL8. The common specification fails to demonstrate that Dr. Fein was in possession of

the methods for achieving the recited therapeutic effects for all of the dosage forms and routes of

administration covered by the claims. The disclosure does not allow persons of ordinary skill in

the art to recognize that Dr. Fein invented the claimed methods. [FFl 76, FFl 82.]

                                                78
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 80 of 125




       CL9. The asserted claims are invalid for lack of written description because there is

inadequate support for the claimed methods of treatment. [FFl 76, FFl 82, FFl 88-FFl 89.]

               3.     The asserted claims of the '321 patent are invalid for lack of written
               description because there is no support for the claimed reduction of the risk
               of hyponatremia.

       CLIO. The common specification does not provide a sufficient disclosure regarding the

claimed methods for reducing the risk of hyponatremia. Serum sodium data would be the

minimum disclosure needed by a POSITA to evaluate whether there was a risk of hyponatremia.

And even more would be needed to show that Dr. Fein actually invented-was in possession

of-a method for reducing such a risk while still practicing the claimed methods (of achieving

therapeutic efficacy via treating various voiding disorders, inducing voiding postponement, or

inducing an antidiuretic effect), particularly with seemingly limitless combinations of dosage

forms, routes of administration, and doses provided in the common specification. [FFl 79.]

       CLll. Accordingly, the asserted claims of the '321 patent are invalid for lack of written

description, because there is no support for the claimed reduction of the risk of hyponatremia.

[FFl 83-FFl 89.]

               C. Analysis

               1.      The asserted claims are broad and generic.

       Perring casts the asserted claims as broad and generic. They argue that the validity of the

patents-in-suit should therefore be analyzed under the standards set forth in Pernix Ireland Pain

DAC v. Alvogen Malta Operations Ltd., 323 F. Supp. 3d 566 (D. Del. 2018). In that case, Judge

Bryson of the Federal Circuit, sitting as a district judge in Delaware, invalidated a patent for

insufficient written description where the specification contained "only a single embodiment

within the broad scope of the claims." Pernix, 323 F. Supp. 3d at 626.



                                                 79
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 81 of 125




       Serenity and Reprise argue that its claims are not generic and that Pernix is inapposite

because the patents in suit "are directed to treating a select group of diseases with a single

compound, desmopressin."

        Serenity and Reprise are clearly wrong.

        We begin with Dr. Fein's description of his invention. As he or others speaking for him

have repeatedly said, including in testimony before Judge Castel at the Allergan trial, his ideas

are limited in scope to (1) the sub lingual administration of desmopressin (2) in a "low" dose that

will achieve certain PK and PD parameters. At the trial in this action, Dr. Fein admitted that the

claims in the patent-in-suit go beyond his "invention." [Trial Tr. 312:5-8; 373:2-15]. In a

communication to the PTO, Dr. Fein further stated that he:

       [U]nderstood that many dosage forms could be devised by persons of skill in the
       art to achieve [a low dose range below about 10 pg/mL ], and that it was critical to
       protect his invention to obtain a therapeutic method claim that was unlimited with
       respect to the chemical or mechanical way the concentration profile is achieved.
        [DX-35-0003 (emphasis added).]

       Dr. Mayersohn, Serenity and Reprise ' s own expert, agreed. He testified that the claim

language in the patents does not limit the desmopressin dosage forms, or route of administration,

or the formulations that may be used, other than by the "limited number of body orifices

available for administration of a drug." [Trial Tr. 1139: 17-11 :40:2.] He further testified that the

claim does not provide any structural features of the formulation (like excipients used) or dosage

form used (for example, a tablet or solution) [Trial Tr. 1140:10-16.]; and that the claims

encompass any of the routes of administration and dosage forms set forth in the table found at

column 17 of the common specification. [Trial. Tr. 1140: 17-25.]

       And the table at the top of column 17 in the '203 patent - a key disclosure for our

purposes - includes an extraordinarily broad range of doses (from X to Y if administered in one


                                                  80
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 82 of 125




way , from A to B if administered in another, for each of six different routes of administration

comprising 19 different specified methods of administration 13 ). The specification posits that

every dose within those ranges "can produce appropriate antidiuretic effect when administered

by various routes. [JX-1-0021 at 17: 1-15.] Additionally, the "Low Dosage Analysis and

Applications" section of the common specification adds that pharmaceutical compositions may

be administered by "any other method known in the art." [JX-1-0020 at 16:51-64.]

       Even if we simply consider the transmucosal route of administration - which Dr. Fein

testified is the "broadened version of the sublingual invention," [Trial Tr. 373:7-15; 1151:22-

1152:12.], and which is the one route of administration encompassed by every one of the

asserted claims - Column 17 in the ' 203 patent identifies seven different species of transmucosal

dosage forms - orodispersible tablets, wafers, film and effervescent formulations, eyedrops,

suppositories, and enemas. [Trial Tr. 1152 :22-115 3: 1.] Dr. Mayersohn testified that an oral

tablet (such as Perring sold for many years) was also a transmucosal route of administration,

because there are mucosa in the gut. [Trial Tr. 1154:1-4.] For just those eight transmucosal

variations, considering variations in excipients used, there are thousands of possible formulations

that are arguably encompassed by the claims. [Trial Tr. 1154:16-1157:10.] Each such variation

impacts the bioavailability of the drug, and therefore the pharmacokinetic and pharmacodynamic

effect of the final formulation. [Trial Tr. 1155:6-12.]

       Given the range of options that purport to meet the functional limitations of the claim, it

is obvious that the asserted claims belong to a remarkably broad genus. To use Dr. Fein' s own




13
  (1) intravenous (bolus and infusion), (2) subcutaneous (bolus, infusion, depot), (3) intranasal,
(4) transmucosal including buccal and sub lingual ( orodispersible tablets, wafers, film and
effervescent formulations) , conjunctiva! (eyedrops), rectal (suppository enema), (5) transdermal
(passive via patch, gel, cream, ointment or iontophoretic, and (6) intradermal (bolus, infusion,
depot). [JX-1-0021 at 17:1-15 .]

                                                 81
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 83 of 125




words, the claims are "unlimited with respect to the chemical or mechanical way the

concentration profile is achieved." [DX-35-0003.] While Serenity has at times argued that the

claims are centered on "sublingual dosage forms" [DX 38-0043 at ,11.12] , the text of the claims

is not "centered on" - and is certainly not limited to - sublingual dosage forms. The claims

encompass all transmucosal dosage forms, and a great many other dosage forms as well."

        Yet the specification, whose teachings are limited to one of the many claimed forms of

transmucosal dosage - the sublingual orodispersible dosage form - is far narrower than the

asserted claims.

        It is, therefore, imperative that the patents-in-suit contain sufficient written description to

establish that Dr. Fein was in possession, not just of his rather narrow "invention," but of the

broad claims that he swore to the PTO were his idea, and his alone.

        Under the standard articulated by Judge Bryson in Pernix, the asserted claims are utterly

deficient this is regard.

                2.     The patents-in-suit do not satisfy the written description requirement
                for broad, generic patent claims.

        In Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. , 598 F.3d 1336 (Fed. Cir. 2010) (en

bane), 14 the patent-in-suit contained broad genus claims covering "the use of all substances that

achieve the desired result of' inhibiting NF-KB activity. Id. at 1341. Although the specification

recited the goal ofreducing NF-KB activity, the patent at issue did not disclose any "working or

even prophetic examples of methods that reduce NF-KB activity, and no completed syntheses of

any of the molecules prophesized to be capable ofreducing NF-KB activity." Id. at 1357-58.




14
   In Ariad, the Federal Circuit clarified that§ 112 set out two separate requirements - written
description and enablement - and that the two were not one and the same, even though, as is true
in this case, the findings of fact pertinent to both are largely congruent.
                                                  82
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 84 of 125




       In holding that Ariad' s patents failed to satisfy section 112' s written description

requirement, the Federal Circuit explained that "the hallmark of written description is

disclosure." Id. at 1351. " [T]he test requires an objective inquiry into the four corners of the

specification from the perspective of a person of ordinary skill in the art" and "the specification

must describe an invention understandable to that skilled artisan and show that the inventor

actually invented the invention claimed." Id. at 1351.

        Though the Court stated that "a constructive reduction to practice" can satisfy the written

description requirement, id. at 13 52, it also cautioned that in the context of "genus claims that

use functional language to define the boundaries of a claimed genus ... the specification must

demonstrate that the applicant has made a generic invention that achieves the claimed result and

do so by showing that the applicant has invented species sufficient to support a claim to the

functionall y-defined genus," id. at 1349 (emphasis added) .

        Recognizing that this was "a problem that is particularly acute in the biological arts," the

Circuit explained that the section 112 written description requirement "ensures that when a

patent claims a genus by its function or result, the specification recites sufficient materials to

accomplish that function. " Id. at 1352- 53.

        In the instant case, it is undisputed that the asserted claims are in the biological arts and

encompass functional limitations. These functional limitations include (1 ) pharmacokinetic

plasma concentration ranges of the ' 203 patent and claim 6 of the ' 321 patent; (2)

pharmacodynamic antidiuretic durations of action of the ' 321 patent and claim 6 of the ' 203

patent ; (3) and the reduction of the risk of hyponatremia in the ' 321 patent.

        To accomplish these functional limitations, the asserted claims claim a broad range of

doses, a broad range of dosage forms , and a broad range of administration routes, all of which



                                                  83
       Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 85 of 125




bear on the potential bioavailability, and thereby the PK/PD profile, of the drug in that particular

dosage form. It is clear that the claims are broad and generic with respect to all possible

combinations encompassed by the claim. Dr. Fein said as much to the PTO. I take him at his

word.

         But while the table at the top of Column 17 shows that the asserted claims cover a broad

range of dosage forms, doses, and administration routes [JX-1-0021 at 17:1-15], the relevant

inventive disclosures in the specification relate to just one form (the orodispersible tablet)

delivered via one route of administration (sublingually). So this case presents exactly the

problem articulated in Ariad: "whether the specification provides a sufficient written description

of the claimed subject matter, given that the claims cover subject matter far beyond the scope of

the embodiment described in the specification and do so in largely functional terms." Pernix,

620.

         In a recent case that "present[ed] the problem highlighted by the Federal Circuit

in Ariad, "Judge Bryson of the Federal Circuit (sitting as a trial judge in the District of

Delaware) held that the disclosures of the patents-then-in-suit failed to provide adequate written

description, because the claims were "broadly cast in generic form," Pernix, 323 F. Supp. 3d at

618, 620, and were "far broader than the disclosure," Id., at 628, while the specification

contained "only a single embodiment within the broad scope of the claims." Id. at 625. Those

are precisely the facts of this case.

         In Pernix, the asserted claims were limited to an extended release oral dosage form

"having hydrocodone bitartrate as the only active ingredient." Id. at 575. As Perring does here,

Pernix defendant Alvogen argued that the embodiment in the specification did not supply

adequate written description support for the asserted claims.



                                                 84
       Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 86 of 125




         In response, Pemix argued that the common specification described more than just one

embodiment, in that it disclosed several different sets of ingredients for the immediate-release

component hydrocodone solutions and the modified-release coating solutions. Pernix, 323 P.

Supp. 3d at 620. Defendant, similar to Perring here, replied that the specification only identified

one embodiment - the tested Devane/Zohydro ER formulation - that actually achieved the

functional limitations set forth in the claims (here, of course, Perring argues that no embodiment

achieved the functional limitations set forth in the claims). Defendant in Pernix further pointed

out that clinical testing would be required in order to determine which if any of the formulations

"or any other of the virtually infinite number of potential formulations covered by the claims--

would produce the functional results recited in the asserted claims." Pernix, 323 P. Supp. 3d at

620.

         In invalidating the asserted claims for lack of written description, Judge Bryson credited

the testimony of Dr. Mayersohn - who happens to be Counterclaimants' expert in the instant

case - when he said:

         [T]he breadth of the claims was not supported by the common specification,
         which contained only one operative embodiment that was known to satisfy the
         limitations of the claims. The specification, Dr. Mayersohn testified, did not
         disclose what combination of components would give rise to the target
         pharmacokinetic properties in patients ... other than the single example set forth
         in Example 8. The task of creating a formulation that would produce similar
         results for hepatically impaired and normal patients, he said, would be "a much
         more difficult challenge." To determine what formulations would work, he
         testified, would require that each candidate formulation be tested to see if it met
         the limitations of the asserted claims. He also testified that the common
         specification was "totally devoid of presentation of structural or formulation
         characteristics that would allow a person of skill to determine a member of a class
         such as that described here."

323 P. Supp. 3d at 620-21.




                                                 85
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 87 of 125




       The claims in Pernix that Dr. Mayersohn thought not supported by the common

specification were far more circumscribed than the asserted claims in the '203 and '321 patents.

In Pernix, the asserted claims were limited to one route of administration: an oral dosage form. It

was in that context that Dr. Mayersohn testified that the breadth of the claims was not supported

by the common specification, which contained only one operative embodiment that was known

to satisfy the limitations of the claims.

        By contrast, the asserted claims of the '203 and '321 patents are far broader. All of the

claims apply to any transmucosal route of administration and dosage form, including

orodispersible tablets, wafers, film and effervescent formulations, eyedrops, suppositories, and

enemas. [Trial Tr. 1152:22-1153:1.] Dr. Mayersohn also testified that he also believes the oral

tablet is a transmucosal route of administration because of the mucosa in the gut, adding another

layer of possible formulations. [Trial Tr. 1154:1-4.]. And some of the asserted claims apply to

routes of administration other than transmucosal - intranasal, transdermal, intradermal,

subcutaneous, and intravenous - and even to "any method known in the art."

        Given the sheer breadth of the asserted claims in this case, the analysis that Judge Bryson

found so persuasive in Pernix is even more persuasive here. There is simply no way that the

disclosures in this case demonstrate that Dr. Fein had invented anything that remotely like the

invention claimed in the patents-in-suit. Indeed, the data disclosed in the specification does not

include a single example that actually achieved the functional limitations of the asserted claims.

        Counterclaimants in this case admit that the common specification does not contain a

working example that embodies all of the limitations of the asserted claims, and further admit

that a POSITA would be required to engage in clinical testing in order to figure out how much

desmopressin in any given form, and via any given route of administration, would yield the PK



                                                 86
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 88 of 125




and PD parameters required by the patent's claims. However, they assert that the written

disclosure requirement is satisfied because the amount of testing required would be "routine."

Mayersohn Affidavit ,i 144; Trial Tr. 1184:15-1185:1.] They also assert that, because

desmopressin exhibits linearity in the mean Cmax of desmopressin at doses above 60 mg in the

orodispersible form disclosed in the common specification, a POSITA could calculate the

amount of desmopressin needed to achieve at least one of the claimed functional limitations - a

Cmax of no more than 10 pg/ml or 5 pg/ml - by applying a simple formula to the data that are

disclosed in the patents. [Mayersohn Affidavit ,i 69.] Dr. Mayersohn testified that a POSITA

could fill the gaps in the disclosure and would thus be able to apply that linearity and project the

PK profile of orodispersible sublingual doses below 60 mg. - which is to say, the low doses

anticipated by Dr. Fein's "invention." [Mayersohn Affidavit ,i,i 67-69.]

         But the linearity analysis performed by Dr. Mayersohn derives from an extremely limited

data set. He posited that a POSITA could calculate the mean Cmax over all dosage levels of

desmopressin administered in sublingual orodispersible form from the data disclosed in Example

7, which was at higher doses than would reliably yield the claimed PK and PD parameters. That

data set does not demonstrate that Dr. Fein had possession of more than one dosage form and

route of administration. The law is clear that possession of a single embodiment of the claimed

invention, within the broad scope of the claims, does not demonstrate that Dr. Fein possessed a

generic invention across the scope of those broad claims. Pernix, 323 F. Supp. 3d at 626. In light

of the analysis in Pernix, rooted in principles articulated in Ariad, Counterclaimants' argument

fails.

         Furthermore, desmopressin, as all parties agree, expresses itself in highly variable ways,

both inter- and intra-subject. CS004, the actual clinical trial study reporting the Cmax values set



                                                 87
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 89 of 125




forth in example 7, reported the coefficient of variation for the mean Crnax values of the 200, 400,

and 800 mg oral dispersible tablets at 55.4%, 77.1 %, and 94.9% respectively. Dr. Mayersohn,

testified that these coefficients of variations are considered high. [Trial Tr. 53 :4-5.] He further

testified that, with a coefficient of variation around 40%, due to the high inter and intrasubject

variability, one could not say at any given time whether a given individual will achieve a

maximum plasma concentration of less than 5 pg/mL or 10 pg/mL for these doses. [Trial Tr.

1172:21-1174:14.]

        Therefore, even if one accepts Dr. Mayersohn's testimony that desmopressin is linear for

its mean Crnax across all conceivable doses when administered via ODT and delivered

sub lingually - and I do - a POSITA would have great particular difficulty predicting, in the

absence of individualized data analysis for particular patients, whether the individuals in the

example would actually meet the PK parameters claimed in the patents-in-suit. Figuring that out

for any individual patient would require testing. [Trial Tr. 38:22-39:10; 165:20-23.] Taken in its

best light, Counterclaimants' mean PK linearity argument, and the Examiner' s findings with

regard to "routine optimization" in favor of written description, stand for the proposition that the

patents merely render subsequent inventions obvious. But "a description that merely renders the

invention obvious does not satisfy the written description requirement." Idenix Pharm. LLC v.

Gilead Scis. Inc., 941 F.3d 1149, 1165 (Fed. Cir. 2019) (quotingAriad, 598 F.3d at 1352)

(internal quotation marks omitted); see also Lockwood v. American Airlines, Inc., 107 F.3d 1565,

1572 (Fed. Cir. 1997.) ("The question is not whether a claimed invention is an obvious variant of

that which is disclosed in the specification. Rather, a prior application itself must describe an

invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the

inventor invented the claimed invention as of the filing date sought.")



                                                  88
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 90 of 125




       But there is more.

       Dr. Mayersohn's testimony described above addresses only one of the claimed functional

limitations. There are two others - duration of action (antidiuresis for 4-6 hours) and reduction of

the risk of hyponatremia. Even if Dr. Mayersohn is correct that a POSITA can readily calculate

the PK impact of the smaller doses contemplated by the patents-in-suit, desmopressin's inherent

variability means that the common specification does not allow a POSITA to know whether Dr.

Fein possessed a method for treating individual patients that would meet those other two

functional limitations of the claim.

       The only disclosure in the common specification that even arguably embodies the full

scope of the functional claims (PK and PD parameters) is Example 8. According to Serenity and

Reprise, Example 8 "established that the threshold desmopressin blood concentration sufficient

to produce an anti-diuresis effect was much lower than the concentrations typically achieved in

prior art practice." [DX-35-0003 .] 15

        However, Example 8 - a study of 8 participants administered a bolus i.v. injection with a

bioavailability of 100% of desmopressin over two hours, that mirrors in every meaningful

respect Ferring' s CS009 study - reports only pharmacodynamic data related to urine osmolality,

which purports to show a duration of action of low doses of desmopressin from four to six hours .

A POSITA would not find Example 8 an inventive disclosure because it includes no PK analysis

by which to assess whether the particular pharmacodynamic phenomenon observed were

matched by the claimed plasma concentration ranges. Of course, the patent says that both PK and

PD were analyzed in Example 8. But that is a lie. The CNF report underlying the data plainly



15
   It is important to note that the patents-in-suit don ' t claim "an" anti-diuretic effect. They claim
( 1) a maximum blood plasma concentration level of 10 pg/mL or lower for (2) four to six hours
(3) while reducing the risk of hyponatremia.
                                                   89
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 91 of 125




states that neither the duration of action nor PK analyses were performed. [Trial Tr. 420: 17-23.]

At trial, Dr. Fein admitted that ( 1) the four to six hour duration of action claimed in the patents

was never calculated based on the specified protocol, (2) no PK analysis was performed, and (3)

the study he conducted could not provide any information about the PK/PD relationship of low

doses and duration of action. [Trial Tr. 420:9-23.]

        Even more critically, Example 8 does not actually support the durations of action in the

asserted claims, as the findings of fact demonstrate. [FFl 72-FFl 84; Trial Tr. 420: 13-23, 507: 16-

19, 508:9-14.] Therefore, a POSITA could not draw any reliable conclusions about the duration

of action of other formulations or routes of administration from the data set forth in the patents;

she could not even replicate the duration of action claimed in the patent, because of

desmopressin's extreme variability and because a POSITA, unlike Dr. Fein, would presumably

not drop data in order to calculate a false mean.

        Counterclaimants argue that "Based on the studies reported in Example 8 of the

specification, Dr. Fein was able to establish that a much lower concentration of desmopressin

was sufficient to achieve an antidiuretic effect for a shorter period of time." [CCF 1354.]

However, at best, Example 8 only "provide[ s] an empirical basis for further clinical studies in

patients to evaluate low doses of desmopressin for such conditions as primary nocturnal enuresis,

adult nocturia, incontinence and central diabetes insipidus." [JX-1-0026.] And it is well settled

that, "Research hypotheses do not qualify for patent protection .... " Ariad, 598 F.3d 1353.

        So the patents-in-suit are directed towards inducing voiding postponement generally or

for treating various diseases with voiding disorder indications as long as certain identified

PK/PD limitations are met. The asserted claims of the '203 and ' 321 patents do not recite

methods of treatment involving the use of a particular identified formulation - or even a group of



                                                  90
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 92 of 125




identified formulations - or particular doses of desmopressin. And the asserted claims read on all

transmucosal administration routes and all dosage forms therein comprising a dose of

desmopressin that meets the PK/PD limitations set forth in the patents - a "genus of formulations

[that] incorporates an essentially limitless number of formulation species." Pernix, 323 F. Supp.

3dat618.

        All this being so, section 112 requires that the patent disclose either (1) a representative

number of species or (2) structural features common to the members of the genus in order to

satisfy the written description requirement.

        The "structural features" prong of this test can be readily dispensed with. The claims do

not identify, and are not limited to, any structural features common to the formulation or dosage

forms that would satisfy the functional limitations of the claims. As Dr. Fein himself told the

PTO - a point that cannot be repeated often enough - the claims were "unlimited with respect to

the chemical or mechanical way the concentration profile is achieved." [DX-35-0003 (emphasis

added).] At a minimum, the asserted claims, even limited to transmucosal routes of

administration, are admittedly broader than the "invention" that Dr. Fein allegedly disclosed to

Dr. Nardi, that he described in his testimony during in the Allergan trial, and that he testified

about at this trial. [Trial Tr. 373:2-15.]

        So we turn to whether the broad asserted claims disclose a "representative number" of the

species.

        Unless one is a "representative" number, they do not.

        The common specification purports to disclose, at best, one working inventive species - a

dose of desmopressin administered sublingually using an orodispersible tablet - that can be

shown to induce an antidiuretic effect of less than 10 pg/mL, for four to six hours, while



                                                  91
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 93 of 125




reducing the risk of hyponatremia. 16 Even that disclosure can only be achieved by extrapolating

from the data that is actually disclosed in the common specification - which does not produce

any, let alone all, of the functional effects.

        The specification provides scant guidance as to which of the other envisioned

formulations would satisfy the functional limitations of the claims and which would not.

Critically, the common specification does not disclose either a representative number of

formulation bioavailabilities or the relationship between bioavailability and administration route.

Without disclosing the bioavailabilities of a representative number of forms and administration

routes, a POSITA could not be sure about the relationship between the dosage form and the

PK/PD profile of the form. And unless the PK/PD profiles claimed in the asserted claims are

met, the use of a low dose of desmopressin administered sublingually would not infringe the

patents. The Court therefore finds that the specification fails "to distinguish ... infringing

methods from non-infringing methods," Univ. of Rochester, 358 F.3d at 926; it discloses a

species that "only abide[ s] in a corner of the genus," and therefore does not "describe[] the genus

sufficiently to show that the inventor invented, or had possession of, the genus." Abb Vie

Deutsch/and, 759 F.3d at 1301.

        "Requiring a written description of the invention limits patent protection to those who

actually perform the difficult work of 'invention'- that is, conceive of the complete and final

invention with all its claimed limitations -     and disclose the fruits of that effort to the public."

Ariad, 598 F.3d at 1353. Given their breadth, the core problem with the claims is that the

specification does not provide sufficient basis for concluding that Dr. Fein possessed a

representative number of species falling within the genus that display similar functional features


16
  Example 8 also provides data for a two-hour intravenous infusion, which is not a form a
POSITA would use in treatment. [Trial Tr. 871:5-10.]
                                                    92
       Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 94 of 125




of the single embodiment. Nothing in the specification would indicate to a person of skill in the

art which, if any, of those species (dosage forms) would satisfy the functional limitations of the

claims. See Pernix, 323 F. Supp. at 628. The specification points to no structural features, other

than the sub lingual orodispersible tablet, that would assist a person of ordinary skill in the art in

identifying species that fall within the asserted generic claims. The patents-in-suit could not

disclose only a particular species and "leav[e] it to others to explore the unknown contours of the

claimed genus. " AbbVie, 759 F.3d at 1300.

III.     The Asserted Claims Are Invalid for Lack of Enablement under 35 U.S.C. § 112,, 1

         A. Legal standards

         "The specification shall [also] contain . .. the manner and process of making and using

[the claimed invention], in such full , clear, concise, and exact terms as to enable any person

skilled in the art to which it pertains, or with which it is most nearly connected, to make and use

the same." 35 U.S.C. § 112(a).

         The enablement requirement is separate and distinct from the written description

requirement. Ariad Pharm. , Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351-52 (Fed. Cir. 2009).

         "Whether claims are sufficiently enabled by a disclosure in a specification is determined

as of the date that the patent application was first filed ." Enzo Biochem, Inc. v. Ca/gene, Inc. , 188

F .3d 1362, 13 71 (Fed. Cir. 1999) (citation omitted).

         "The enablement requirement ensures that the public knowledge is enriched by the patent

specification to a degree at least commensurate with the scope of the claims. The scope of the

claims must be less than or equal to the scope of the enablement. The scope of enablement, in

turn, is that which is disclosed in the specification plus the scope of what would be known to one




                                                  93
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 95 of 125




of ordinary skill in the art without undue experimentation." Nat'! Recovery Techs. , Inc. v.

Magnetic Separation Sys., Inc. , 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).

        Therefore, "a patentee chooses broad claim language at the peril of losing any claim that

cannot be enabled across its full scope of coverage." MagSil Corp. v. Hitachi Global Storage

Techs. , Inc., 687 F.3d 1377, 1381 (Fed. Cir. 2012).

        Courts may consider several factors "in determining whether a disclosure would require

undue experimentation," including: "(l) the quantity of experimentation necessary, (2) the

amount of direction or guidance presented, (3) the presence or absence of working examples, (4)

the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art,

(7) the predictability or unpredictability of the art, and (8) the breadth of the claims." In re

Wands, 858 F.2d 731 , 737 (Fed. Cir. 1988).

        " It is the specification, not the knowledge of one skilled in the art that must supply the

novel aspects of an invention in order to constitute adequate enablement." Ide nix Pharm. LLC v.

Gilead Scis. Inc. , 941 F.3d 1149, 1159 (Fed. Cir. 2019) (quoting Genentech, Inc. v. Novo

Nordisk, AIS, 108 F.3d 1361, 1366 (Fed. Cir. 1997)).

        "A specification that requires a [POSITA] to ' engage in an iterative, trial-and-error

process to practice the claimed invention' does not provide an enabling disclosure." Ide nix, 941

F.3d at 1159 (Fed. Cir. 2019) (quoting ALZA Corp. v. Andrx Pharm., LLC, 603 F.3d 935,941

(Fed. Cir. 2010)).

        "Tossing out the mere germ of an idea does not constitute enabling disclosure."

Genentech , 108 F.3d at 1366; see also ALZA, 603 F.3d at 939-43 (reasoning that the enablement

requirement is not met when the specification provides "only a starting point, a direction for

further research").



                                                    94
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 96 of 125




       "If mere plausibility were the test for enablement under section 112, applicants could

obtain rights to 'inventions ' consisting oflittle more than respectable guesses as to the likelihood

of their success. When one of the guesses later proved true, the 'inventor' would be rewarded

with the spoils instead of the party who demonstrated the method actually worked." Rasmusson

v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005).

       " Simply observing that [a POSITA could make and use the invention ]-years after the

patent's effective filing date-bears little on the enablement inquiry." Trustees of Boston Univ. v.

Everlight Elecs. Co ., 896 F.3d 1357, 1364 (Fed. Cir. 2018).

       "The deficiencies in the description as to enablement cannot be cured in [every] case by

looking to the knowledge of those skilled in the art at the time of the invention." Enzo Life Scis.,

Inc. v. Roche Molecular Sys., Inc., 928 F.3d 1340, 1348 (Fed. Cir. 2019) (finding an example

listed in the specification to be "insufficient" as a working example because it lacked any "bench

experiment" demonstratingfunctionality as per the claims).

       Further, it is improper to fill gaps in the supporting disclosure with the knowledge of

POSITA, because doing so is "an impermissible end-run around the requirement to enable the

full scope of the claim." ldenix, 941 F.3d at 1159.

       If there is no known method and no specific guidance in the specification on how a drug

could be administered by a particular route of administration to be effective in treating a disease

particularly in a "poorly understood field," claims listing this and other routes of administration

may not be enabled. Wyeth v. Abbott Labs., 720 F.3d 1380, 1384-86 (Fed. Cir. 2013).




                                                 95
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 97 of 125




       B.      Conclusions of Law

              1. The asserted claims of the '321 patent and asserted claim 6 of the '203
                 patent are invalid for lack of enablement because there is no support for
                 the claimed durations of action

       CL12. Example 8 in the common specification sets forth an explicit methodology for

calculating the duration of action as a function of urine osmolality over time. [FFl 72-FF14.)

       CL13. When the duration of action is calculated based on the explicit methodology set

forth in Example 8, the durations of action do not support a duration of action of between about

four to six hours, as required by the asserted claims. [FFl 75-FFl 78.)

       CL14. The urine osmolality data in Example 8 also does not support a duration of action

of less than about five hours after administration for urine osmolalities ranging above about 300

mOsm/kg. [FFl 77-FFl 78 .)

       CLlS. In view of the faulty guidance in the specification, determining how to treat a

patient to achieve the claimed durations of action would require undue experimentation. [FFl 83-

FFl 84.)

       CL16. Accordingly, the asserted claims of the '321 patent and asserted claim 6 of the

'203 patent are invalid for lack of enablement because there is no support for the claimed

durations of antidiuretic effect. [FF 169-FF 186.]

              2. The asserted claims are invalid for lack of enablement because there is no
                 support for the claimed methods

       CLl 7. The common specification fails to disclose a specific dose or dose range that

applies to all dosage forms and routes of administration covered by the asserted claims. As a

result the common specification does not provide a practicing physician with enough information

to know, without extensive experimentation, which dosage forms, doses, and routes of




                                                 96
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 98 of 125




administration would achieve the claimed therapeutic effects and other recited properties (e.g. ,

blood plasma concentrations), and which do not. [FFl 88-FFl 89.]

        CL18. Determining how to treat a patient for the recited conditions using the claimed

methods would require undue experimentation. [FF183.]

        CL19. Accordingly, all of the asserted claims are invalid for lack of enablement because

there is no support for the claimed methods. [FFl 88-FFl 89.]

               3. The asserted claims are invalid for lack of enablement based on Dr. Fein's
                  admissions in front of the EPO

        CL20. Dr. Fein's statements before the EPO regarding the sufficiency of the disclosure

in the common specification (i.e., the specification of the '203 patent, referred to as D8 before

the EPO during the opposition proceeding for the Eur ' 821 patent) to support the patentability of

the claims constitute admissions against his interest in the validity of the patents in suit. [FF283-

FF289.]

        CL21. Dr. Fein' s admissions before the EPO are evidence that the common specification

does not enable one of ordinary skill in the art to make and use the inventions claimed in the

patents in suit. [Id.]

        CL22. Accordingly, Dr. Fein' s admissions before the EPO that the common specification

does not enable one of ordinary skill in the art to make and use the inventions claimed in the

patents in suit render the asserted claims not enabled and invalid. [Id.]

        C. Analysis

        Enablement requires that "the specification teach those in the art to make and use the

invention without undue experimentation." In re Wands, 858 F.2d 731 , 737 (Fed. Cir. 1988). A

claim is not enabled when, "at the effective filing date of the patent, one of ordinary skill in the




                                                  97
       Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 99 of 125




art could not practice their full scope without undue experimentation." Wyeth & Cordis Corp. v.

Abbott Labs., 720 F.3d 1380, 1384 (Fed. Cir. 2013).

                1. Admissions in front of the EPO

         In line with the established case law of the European Patent Office (EPO) Board of

Appeals, the EPO examination guidelines state that an enabling prior art disclosure "must be

such that the skilled person can reproduce that subject-matter using common general

knowledge." The guidelines state that:

         Subject-matter can only be regarded as having been made available to the public,
         and therefore as comprised in the state of the art pursuant to Art. 54( 1), if the
         information given to the skilled person is sufficient to enable him, at the relevant
         date, to practice the technical teaching which is the subject of the disclosure,
         taking into account also the general knowledge at that time in the field to be
         expected of him.

[DX-52-0001 [EPO Guidelines - Ch. IV, Part G, 2] (internal citations omitted) (emphasis

added).]

         These guidelines make clear that the EPO requires that the disclosure of a prior art

document must be sufficient so that the skilled person can reproduce the subject matter for which

a document is being cited, using common general knowledge. Only then can that prior art

document serve as an invalidating reference against a pending application or a patent subject to

an opposition proceeding. 17 It relates to what becomes the general knowledge referred to in the

regulation above.


17
     The guidelines provide the following example:
                 [A] document discloses a chemical compound (identified by name or by
         structural formula), indicating that the compound may be produced by a process
         define in the document itself. The document, however, does not indicate how to
         obtain the starting materials and/or reagents used in the process. If the skilled
         person moreover cannot obtain these starting materials or reagents on the basis of
         common general knowledge (e.g. from text books), the document is insufficiently


                                                  98
   Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 100 of 125




       The EPO also allows an applicant to argue against the enablement of a prior art reference,

arguing that its disclosure does not enable the teaching for which the EPO (or a party to the

opposition proceeding) has cited it. Stated differently, an applicant may argue that the disclosure

in the prior art does not enable what the EPO or the opponent believes the reference teaches, thus

removing that reference from consideration as invalidating prior art. If a document is removed

from consideration (because it does not meet the requirements of EPC Art. 83), it cannot then be

used to attack the patent on novelty or inventive step grounds.

       As noted above (FF283-FF289), Serenity filed a response with the EPO in connection

with the opposition proceeding related to the Eur '821 patent. In its response to the Notice of

Opposition, Serenity flatly stated, "It is noteworthy that the teaching of [the '203 patent] with

respect to the Table in Col. 17 [the table that describes the various routes of administration and

dosage ranges that would arguably fall within the claims of the patent] is not enabled, i.e. , there

is [sic] no examples demonstrating that any of the suggested dose ranges are effective to

establish a steady plasma/serum desmopressin concentration in the range of from about .1

picograms desmopressin per mL plasma/serum to about 10.0 picogram desmopressin per mL

plasma/serum)." That admission is itself clear and convincing evidence that the patents-in-suit

are not enabled.




       disclosed with respect to that compound. Hence, it is not considered to belong to
       the state of the art according to Art. 54(2) (at least in as far as it relates to that
       compound) and consequently it does not prejudice the patentability of the claimed
       invention.
               If, on the other hand, the skilled person knows how to obtain the starting
       materials and reagents (e.g. they are commercially available, or are well-known
       and appear in reference text books), the document is sufficiently disclosed with
       respect to the compound and therefore belongs to the state of the art according to
       Art. 54(2)."
[DX-38, EPO Guidelines for Examination - Ch. IV, Part G.]
                                                 99
   Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 101 of 125




        Counterclaimants are absolutely correct that the purpose of Serenity's response was to

note that the ' 203 patent specification did not negate the novelty of the NOCTIVA spray device.

Serenity' s argument was, in fact, that EUR ' 821 was an improvement patent, and that it therefore

provided an inventive step over the teachings of the prior art. See [DX-38 , 11 .28] But that does

not change the fact of what was said in the text of the Response. In articulating the various

limitations of the ' 203 patent's specification, Serenity flatly stated that the teaching of the ' 203

patents in Table 17 - the table that set out the various transmucosal methods of administration

that Dr. Fein contended were covered by the patent, together with (rather broad) dosage ranges

that would arguably fall within the patent for each mode of administration - was "not enabled."

[DX-38-0044 at ,r 11.14.]

        There can be no suggestion that this admission does not doom the patents-in-suit because

of differences between U.S. and EU patent law with respect to the term "enablement." In both

systems, when the enablement of a cited reference is questioned, it is only with respect to the

teaching for which that reference is cited. The relevant inquiry is not whether a cited reference

would enable the invention claimed in the pending application or patent subject to opposition.

The inquiry does not relate to whether prior art references enable those pending applications or

patents subject to opposition proceeding. The EPO guidelines cited above do not relate to

enablement of pending applications or patents subject to opposition proceeding by the prior art.

Instead, the guidelines relate to the enablement of the disclosures in the prior art such, such that

the prior art either is or is not an invalidating reference.

        Serenity' s argument to the EPO was about the sufficiency of the disclosure of D8 (' 203)

for the teachings of that very patent - the ' 203 patent here whose validity is at issue here.

Whether the 'Eur 821 patent is enabled (i.e., has a sufficient disclosure) is a completely different



                                                   100
   Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 102 of 125




issue. The admissions in the Response to Opposition - admissions that the D8 ('203) patent did

not enable its own invention, and that a POSIT A would have to embark on a "research program"

in order to use the claimed invention- relate to the enablement of the '203 patent, not the Eur

' 821 patent. And as will be discussed in far more detail below, Serenity's past statements about

the limitations of the common specification apply with equal force here.

        D.      The Wands Factors

        Even if Dr. Fein' s admission to the EPO were not enough to establish lack of enablement,

Perring has demonstrated, by clear and convincing evidence, that, at the time of the filing date, a

person of ordinary skill in the art would not be able to practice the claimed invention without

undue experimentation. Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1188 (Fed. Cir.

2014) (quoting In re Wands, 858 F.2d at 736-37).

        In analyzing undue experimentation, the Federal Circuit considers factors such as: " (l)

the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3)

the presence or absence of working examples, (4) the nature of the invention, (5) the state of the

prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the

art, and (8) the breadth of the claims." Enzo Life Scis., Inc. v. Roche Molecular Sys., Inc., 928

F.3d 1340, 1345-46 (Fed. Cir. 2019) (citing In re Wands, 858 F.2d at 737.)

        Regarding the second and third factors - the amount of guidance presented and the

presence or absence of working examples - as established in the above analysis of the written

description requirement, there is - at best - one working example within the broad scope of the

claims; and Dr. Fein admits that this one working example "could not provide any information

about the pharmacokinetic/pharmacodynamic relationship of low doses and duration of action,"

though that was required by the research study protocol. [Trial Tr. 420: 19-23 ; see DX-22.]



                                                   101
                              -----------·-
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 103 of 125




        As for factors 4 and 8 - again, as was established in the findings and conclusions relating

to written description - the scope of the asserted claims is quite broad, particularly in light of the

purported invention. The invention and asserted claims relate to methods of treatments for

various diseases by transmucosal administration generally, encompassing any dosage form, and

any dose, as long as it meets the functional limitations of the claims. According to Dr. Fein, the

claim of transmucosal administration represents "a broadened version" of what he originally

asserted as his invention, which was sublingual (not all transmucosal) administration. [Trial Tr.

373 :7-12.]

        Regarding the sixth factor, the minor differences in the parties' definition of a POSITA

does not meaningfully change the analysis, as both sides agree that the relative skill of those in

the art is high. 18

        As to the seventh factor, predictability of the art, it is undisputed that, with regard to

desmopressin, there is high intra- and intersubject "variability and sometimes very large

variability in the response to a given drug among patients in the population." [Mayersohn

Affidavit, 45 .] Dr. Mayersohn also testified that, owing to the tremendous pharmacokinetic and

pharmacodynamic intersubject and interpopulation variability characteristic of desmopressin,




18
   Serenity and Reprise urge that a POSITA at the time of the invention would include an
individual having an M.D. or Pharm.D or Ph.D. degree in pharmacology, pharmaceutics, or other
related discipline, with knowledge in the field of pharmacokinetics and pharmacodynamics. The
POSITA should further have an understanding of, or experience in, conducting human clinical
drug trials . [Murray Rebuttal Affidavit , 14.]

Instead of a single individual, Perring contends that a person of ordinary skill in the art for the
asserted claims of the patents in suit would be a team of individuals. This team would include a
physician with a medical degree, as well as experience in diagnosing, treating, and/or prescribing
medication to treat patients who are in need of voiding postponement. The team would also
include an individual with an advanced degree (e.g. , a Ph.D. or Masters or PharmD or
equivalent) in one of the pharmaceutical sciences and three to five years of experience in clinical
pharmacology or drug formulation . [Spaans Affidavit, 55 .]

                                                  102
                            _______________..
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 104 of 125




and particularly at the ranges and CV% disclosed in the Example (i.e., unpredictability), a

POSITA could not predict whether any given patient would achieve the PK parameters without

testing. ,[Trial Tr. 38: 13-39: 10.] In fact, Dr. Mayersohn testified that, "Nobody can do that.

Nobody knows how to do it. It's never done." [Trial Tr. 39:8-10.] 19

        As Serenity and Reprise's expert, Dr. Murray testified, desmopressin is a synthetic

peptide molecule and "we're not talking about a standard drug, we're talking about replacing a

hormone" and "trying to mimic a biologic condition." [Trial. Tr. 212:9-14.] Regarding this

biologic system, he further testified that "there's big variation in the response of [desmopressin]

across the spectrum" and "in hormonal systems where we're looking at a picogram and

nanogram levels, the amount of hormone it takes to make variation is a tiny amount, but it has ...

a physiological effect." [Trial Tr. 236:4-20.] It is clear that the patents-in-suit belong to an

unpredictable art.

        Finally, as to the first and decisive factor, the quantity of experimentation necessary: the

parties do not disagree that experimentation would be necessary for a POSITA to practice the

claimed invention. Their dispute is over just how much experimentation is needed to enable the

full scope of the claims. As the above findings of fact make clear, I conclude that it would be so

extensive as to qualify as undue experimentation.

        In this context, Jdenix Pharmaceuticals LLC v. Gilead Sciences Inc., 941 F.3d 1149 (Fed.

Cir. 2019) is instructive. There, plaintiff ldenix brought a patent infringement suit against

defendant Gilead for infringement of the claimed method of treating Hepatitis C (HCV) by



19
   It is indeed "never done" when applying for FDA clearance to bring a new drug to market;
reliance on mean data is the norm. However, we are not talking about the standards for new drug
approval in this patent case; we are talking about whether the invention sufficiently enables a
POSITA to practice the claimed invention in a patient. That, as Pernix makes clear, is judged by
a different standard.
                                                  103
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 105 of 125




administering a nucleoside compound having a particular chemical and stereochemical structure.

941 F.3d at 1154. Specifically, the patent's disclosure centered on one class of"2'-up

compounds": those having a hydroxyl group (OH) at the 2' -down position. Id. at 1155.

        In upholding the District Court's grant of judgment as a matter oflaw for defendant on

the issue of nonenablement, the Federal Circuit found that the quantity of experimentation

necessary was high and weighed in favor of nonenablement because, while the patent claimed all

2'-methyl-up compounds effective against HCV, the "patent encompass[ed] at least many, many

thousands [of compounds] which need to be screened for HCV efficacy," id. at 1159, and "the

only working examples provided [were] exceedingly narrow relative to the claim scope," id. at

1161 . Indeed, the Court of Appeals concluded that, "the evidence presented to the jury could not

support any other finding. " Id. at 1155. Further, the quantity of experimentation was high even if

the synthesis of any particular compound was a routine exercise, "Due to the unpredictability of

the art." Id. at 1162.

        In the instant case, while the disclosures of the patents-in-suit center on one particular

compound that purports to meet the functional limitations of the claims - the sublingual

orodispersible tablet - the asserted claims encompass all transmucosal dosage forms, and some

of them include transdermal, subcutaneous, intradermal, intranasal and intravenous formulations

as well. [JX-17-0021 at 17:9-12.] The specification is far narrower than the asserted claims, and

it is undisputed that experimentation is required to use the many thousands of possible

formulations - at least 14,000 for just transmucosal administration - that purport to reach the

functional limitations of the claims. [Trial Tr. 1154:9-1157:10; 1183:11-1185:1.] See Wyeth and

Cordis Corp. v. Abbott Laboratories, 720 F.3d 1380, 1385-86 (Fed. Cir. 2013) (finding of

nonenablement as a matter of law notwithstanding the fact that screening an individual



                                                 104
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 106 of 125




compound for effectiveness was considered "routine" because there were "at least tens of

thousands of candidate compounds" and "it would be necessary to first synthesize and then

screen each candidate compound" to practice the full scope of the claims).

       On this score, this case is quite unlike Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d

1180 (Fed. Cir. 2014), on which Serenity and Reprise rely. There, the court found determinative

that Defendants "failed to make the threshold showing that any experimentation is necessary to

practice the claimed methods" and the district court erred "because its enablement analysis did

not address that determinative question." Id. at 1186. In the instant case, Counterclaimants' own

expert testified that at least some range of testing would be required to practice the claimed

methods. [Trial Tr. 38: 13-39: 10; 1183: 10-20.]2° Indeed, Counterclaimants own expert testified




20
   The case is distinguishable on nearly every other ground. In Alcon, the claimed methods
"comprise[ d] only a single step-adding a chemically-stabilizing amount of PECO to the
prostaglandin composition-that [Defendants' ] own expert testified was routine." 745 F.3d at
1189 (internal quotations omitted). Those claimed methods required only that the addition of
PECO to the composition "provide some increase in chemical stability" and did "not require a
particular level of stability or a particular magnitude of increase." Id. (emphasis added). The
claims before us are far more demanding. In sharp contrast to the "single step" that only required
"some" effect, the claims here involve administering a compound of desmopressin through every
transmucosal route, in a wide range of doses, and a wide range of dosage forms . Crucially, the
asserted claims require "a particular level" of desmopressin plasma concentration, and others, a
particular phannacodynamic result.

Additionally, in Alcon, "the patents (1) disclose[d] exemplary compositions within the scope of
the claims, (2) detail[ ed] how those example compositions are prepared from commercially-
available ingredients, and (3) provide[d] step-by-step procedures for adding PECO to a
prostaglandin composition in a way that embodies the claimed invention." Alcon Research ,
1189. Here, instead of disclosing multiple compositions, the patents-in-suit rely on one
composition - at best - and there are serious questions whether it itself meets the full scope of
the claims. Second, the patents' common specification does not detail how any other
representative compositions are prepared. Third, the patents' common specification are a far cry
from offering step-by-step procedures for achieving the PK/PD limitations using the wide range
of doses, in the wide range of administration routes, in the wide range of administration forms ,
and for the group of clinical indications including the general goal of inducing an antidiuretic


                                                105
   Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 107 of 125




that bioavailability - the necessary prerequisite to Plaintiffs proportionality equation -- "is

determined in an experiment, for example, where you administer one dosage form compared to

intravenous or to another dosage form." [Trial. Tr.1186:7-11 .] So, unlike the Plaintiffs in Alcon,

Counterclaimants could not credibly contend that no experimentation is required to practice the

claims: they assert only that any experimentation necessary would be "routine." And of course,

Ferring vigorously contests that assertion.

        Assuming arguendo that the patents enable a POSITA to practice the administration of

desmopressin via a sublingual orodispersible formulation, that would only be one embodiment

among many encompassed by the broad scope of the claims. Given (I) the unpredictable nature

of the art, (2) the broad genus claimed - being unlimited with respect to dose or dosage form and

curtailed only by functional limitations - and (3) the lack of other examples, this single

embodiment is not enough to enable the full scope of the claims. In the context of these asserted

claims, section 112 is more demanding.

        Serenity and Reprise urge the Court to conclude that its single disclosure of a single

embodiment is sufficient because, in Engel Indus., Inc. v. Lockformer Co., 946 F.2d 1528, 1533

(Fed. Cir. 1991), the Federal Circuit said that, "The enablement requirement is met if the

description enables any mode of making and using the claimed invention." Unfortun'ately for

Counterclaimants, that single sentence is not the entirety of the rule of Engel.

        It is true that the Federal Circuit has articulated the principle that the disclosure of a

single embodiment of the claimed invention is sufficient - but only if it allows a POSIT A to

practice the scope of the claimed inventions without undue experimentation. See, e.g., Spectra



effect generally. In short, it is quite clear that the common specification of the patents-in-suit is
simply far less robust than was before the court in Alcon.


                                                  106
      Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 108 of 125




Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1533 (Fed. Cir. 1987). Serenity and Reprise hang

their hat on a distortion of this principle that frustrates the purpose of section 112.

         In Spectra Physics, the Federal Circuit indicated that disclosure of a single embodiment

would only allow the POSITA to practice the full scope of the claimed invention without undue

experimentation when the invention" .... pertains to an art where the results are predictable, e.g. ,

mechanical as opposed to chemical arts." Spectra, 827 F.2d at 1533. Only then can it be "enabled

by disclosure of a single embodiment and is not invalid for lack of enablement simply because it

reads on another embodiment of the invention which is inadequately disclosed." Id. In Spectra,

the Federal Circuit thus limited when the disclosure of a single embodiment could satisfy the

enablement requirement to arts "where the results are predictable," such as the mechanical arts.

Id.

         Plaintiffs cite to a subsequent mechanical arts case, Engel Industries, Inc. v. Lockformer

Co ., 946 F.2d 1528, 1533 (Fed. Cir. 1991 ), for the proposition that the "enablement requirement

is met if the description enables any mode of making and using the claimed invention." Id. In

Engel, the asserted claims encompassed a method for connecting the ends of sheet metal ducts.

Id. at 531. There, the court rejected defendant Lockformer's section 112 argument that the

patents were invalid for lack of enablement because, though the specification disclosed a method

of "snapping" the device together, it failed to disclose a method of connecting the ends called

"crimping," which defendants argued was the "best mode" of connecting the ends.

         The lion's share of the court's analysis was directed to the "best mode" requirement; the

court gave comparatively short shrift to Lockformer' s enablement argument. It simply rejected

the contention, citing (without further discussion) to Chemcast Corp. v. Arco Industries Corp .,

913 F.2d 923 , 929 (Fed. Cir. 1990) for the proposition that, "The enablement requirement is met



                                                  107
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 109 of 125




if the description enables any mode of making and using the claimed invention." Engel, at

1533. But Chemcast was not an enablement case. The issue before the Chemcast court was

whether the section 112 "best mode" requirement had been met. 21 It was not, as Engel implies,

discussing the entirely separate enablement requirement. See Chemcast, 913 F.2d at 926

(drawing the "critical distinction between" the enablement and best mode requirement, and then

commencing to analyze only the best mode requirement). Given the "critical distinction"

between the doctrines, Chemcast, 913 F .2d at 926, it is curious that the Engel court cited to

Chemcast - especially since the court in Spectra Physics had limited the application of the "any

mode" rule to the predictable arts, a restriction not even mentioned in Engel.

        There is no suggestion in subsequent Federal Circuit jurisprudence that Engel was meant

to overturn or broaden Spectra Physics. Indeed, in Engel, the invention was a mechanical one

that fell squarely within the range of the predictable arts: a method for connecting the end of

sheet metal ducts. Nonetheless, other Federal Circuit cases over the years, in both the predictable

and unpredictable arts - including mechanical and biological arts cases - have relied upon the

holding in Engel that "any mode of making and using the claimed invention" is sufficient to

satisfy the enablement requirement.

        Plaintiffs cite to one such case, CFMT, Inc. v. Yieldup Int 'l. Corp ., 349 F.3d 1333 (Fed.

Cir. 2003) for the proposition that "Title 35 does not require that a patent disclosure enable one

of ordinary skill in the art to make and use a perfected, commercially viable embodiment of the

invention absent a claim limitation to that effect," see id. at 1338. There, the enablement



21
  Patent invalidity for failure to set forth the best mode requires that (1) the inventors knew of a
better mode of carrying out the claimed invention than they disclosed in the specification, and (2)
the inventors concealed that better mode. Chemcast Corp. v. Arco Indus. Corp., 913 F.2d 923,
927-28 (Fed. Cir. 1990).

                                                 108
   Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 110 of 125




requirement was satisfied where the specification included a single method of making and using

the claimed invention- a semiconductor wafer cleaning system. See CFMT, 349 F.3d at 1338.

       Aside from the fact that CFMT, like Engel, was a case that arose in the context of the

mechanical/predictable arts, Serenity/Reprise ' s reliance on CFMT is misplaced for several

reasons.

       In CFMT, the representative claims were directed at improvements to a system for the

cleaning and treatment of semiconductor wafers. Id. at 1335. Plaintiff CFMT sued Defendant

YieldUp for infringement of two patents. In defense, YieldUp asserted, inter alia, that the patents

were invalid as nonenabled and moved for summary judgment on the issue of enablement.

CFMT, 349 F.3d at 1336. YieldUp ' s nonenablement argument hinged on the difficulties CFMT

faced in installing a commercial embodiment of the cleaning and treatment system for Texas

Instruments (Tl). The record indicated that the system did not meet Tl's particular commercial

standards, and that the inventors had to tinker with their invention over the course of months

before the company was satisfied. Id. at 1336.

       In granting summary judgment in YieldUp's favor, the district court held that "the system

that was based on the [patents] could not clean wafers, [and] that the inventors experimented

with the Full Flow system for more than six months, and that the solution to the problem

eventually resulted in [a subsequent patent] demonstrates that the experimentation required ...

was not routine." Id. , at 1336-37 (internal quotations omitted).

       On appeal, the parties did not dispute that the record showed CFMT's initial efforts to

build a commercially viable machine that carried out the steps of the claimed methods required

undue experimentation. 349 F.3d at 1338 Rather, the issue before the Federal Circuit was

whether the claims required a specific level of cleanliness and contaminant removal at all and



                                                 109
   Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 111 of 125




whether the subsequent improvements to the invention showed that the patents did not enable the

full scope of the claimed invention. Id. at 1338.

       On these questions, the Federal Circuit reversed and remanded . The court instructed that,

given the nature of the claims, the proper question was whether the disclosures taught "any level

of cleaning with the claimed invention without undue experimentation," because the claims in

the patents stated no particular standard of cleaning. Id. In essence, the court determined that the

district court erred in setting Tl's particular commercial standards for cleanliness as the bar by

which to judge enablement "absent a claim limitation to that effect." Id. In the absence of such a

claim limitation, "any meaningful cleaning would satisfy the claimed goal of cleaning of

semiconductor wafers." Id. at 1340 (internal quotations omitted).

       The Federal Circuit the court was careful to cabin the holding in CFMT to the facts of

that case. Indeed, in citing to Engel for the "any mode" rule, the court noted that "when an

invention claims a general system to improve ... the disclosure enables that invention by

showing improvements in the overall system." Id. at 1338 (emphasis added). However, the court

went on to explain, "Of course, if a patent claimed a system that achieved cleanliness up to a

specified numerical [] range, then enablement would require disclosure of a method that enables

one of ordinary skill to achieve that range without undue experimentation. Thus, the level of

disclosure necessary to satisfy [the enablement requirement] varies according to the scope of the

claimed invention." Id. (citing Dure! Corp. v. Osram Sylvania Inc., 256 F.3d 1298, 1306-07

(Fed. Cir. 2001).

       CFMT merely reinforces the conclusion that, for the specifications of the patents-in-suit

to be enabled, they must allow a POSIT A to achieve the particular PK and PD ranges claimed,

which turn out to closely align with effective clinical (and, coincidentally, commercial) ranges.



                                                 110
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 112 of 125




[Trial Tr. 508:9-24.] Rather than claiming antidiuretic effects of desmopressin generally, the

asserted claims of the '321 patent, and asserted claim 6 of the '203 patent, claim the

administration of an unspecified amount of a desmopressin pharmaceutical composition that will

achieve specific and particular numerical ranges for both pharmacokinetic desmopressin plasma

concentration ranges and pharmacodynamic durations of actions. The other asserted claims of

the ' 203 patent all require a particular plasma/serum desmopressin concentration range. Rather

than shielding the patents-in-suit from scrutiny by any commercial standards, CFMT explicitly

holds that enablement might require a commercially viable embodiment when there are claim

limitations to that effect. Id. at 1338. And they must do so "according to the scope of the claimed

invention," id.

       A 2012 biotechnology case, Streck, Inc. v. Research & Diagnostic Systems, Inc., 665

F.3d 1269 (Fed. Cir. 2012) is the most recent Federal Circuit case where disclosure of a single

embodiment was found to satisfy the enablement requirement. In Streck, it was undisputed that

the patents-then-in-suit enabled one and only one mode of using the claimed invention: analog

reticulocyte integrated controls. Id. at 1287. Defendants argued that for the full scope of the

claims to be enabled, the patents had to also enable the use of true reticulocyte integrated

controls.

       As should be obvious, Streck is instantly distinguishable. The scope of the claims

spanned a class of just two compounds: true reticulocyte integrated controls and analog

reticulocyte integrated controls. In the instant case, the asserted claims encompass a potentially

unlimited class of possible formulations and compounds that could meet the functional

limitations of the asserted claims. See [Trial Tr. 1154:8-1157 :8; Ferring Demonstrative 11.]




                                                111
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 113 of 125




       Moreover, in rejecting defendant R&D's argument, the court found that true reticulocytes

and analog reticulocytes "work in exactly the same way" and "are virtually indistinguishable."

Id. at 1289. The court essentially determined that there was no functional difference between the

two types for the purpose of enablement. Therefore, enabling one was enabling the other.

       Here by contrast, each variation of a compound containing desmopressin, and each

administration route, changes the bioavailability of desmopressin and therefore, both the

pharmacokinetic and pharmacodynamic profile of the form and administration route. These

variations all bear on whether the form meets the functional limitations of the claims. At the very

least, bioavailability depends on the formulation, the dosage form, the method of manufacture,

and the excipients used. And as Serenity and Reprise ' s own expert testified, "Bioavailability is

determined in an experiment." [Trial Tr. 1186:7-12.) There is no evidence that all of these

different formulations "work in exactly the same way" as the single example disclosed in the

patents-in-suit; on the contrary, all the testimony at this trial suggests that the myriad claimed

formulations would work very differently, both from each other and in different patients.

       A rule that limits the "any mode of making and using the claimed invention" to the

predictable arts is more faithful to the bargain struck by section 112. In exchange for the right to

exclude others from practicing the invention for the duration of the patent's terms, a patent

holder is obligated to "ensure[] that the public knowledge is enriched by the patent specification

to a degree at least commensurate with the scope of the claims." Crown Operations Intern. , Ltd.

V Solutia Inc., 289 F.3d 167, 13 78-13 79 (Fed. Cir. 2002) (citing Nat 'l Recovery Techs., Inc. v

Magnetic Separation Sys., 166 F.3d 1190, 1196 (Fed. Cir. 1999)) (emphasis added.) The broader

the right of exclusion, the broader the teachings should be. Therefore, reading the cases in

harmony might suggest that Engel - a case in which the invention was a mechanical one, and



                                                 112
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 114 of 125




hence fell within the "predictable arts" - articulates a rule that is limited to the context of the

predictable and mechanical arts.

        The patents-in-suit belong to the line of cases like Ide nix in the unpredictable arts where

the Federal Circuit has made clear that section 112's enablement requirement must be

commensurate with the scope of the claims. 22 In these cases, the Court of Appeals has repeatedly

reinforced that claims fail for lack of enablement - even when a single embodiment is disclosed

- where the disclosure fails to demonstrate how to make and use the full scope of the claimed

invention.

        In Chiron Corp. v. Genentech, Inc ., 363 F.3d 1247 (Fed. Cir. 2004), a biotechnology

case, the scope of the claim included at least two different types of monoclonal antibodies -

murine and chimeric. 23 Though the disclosures "certainly enable[d] murine antibodies," they did

"not enable chimeric antibodies." Id. at 1256. Plaintiffs argued that at the date of the application,

"chimeric antibodies were so well known that they had become routine technology" and that the

disclosures "need not specifically enable chimeric antibodies, because technicians of ordinary

skill in the art could make and use them by that time without undue experimentation." Id. at

1256. In rejecting this argument, the Court found the asserted claims invalid for lack of



22
   To be sure, these cases also involve technical fields in the predictable arts. To wit, the 2007
mechanical case Automotive Technologies International, Inc. v. BMW of North America, Inc.,
501 F.3d 1274, 1276-1277 (Fed. Cir. 2007) involved a side-impact sensor for airbags. The claims
there were construed more broadly than the example disclosed. The Court found that practicing
the full scope of the claimed invention would require undue experimentation, explaining that
knowledge of one skilled in the art could not supply the missing information because the
specification, not the knowledge of those skilled in the art, must supply novel aspects of the
invention. Id. at 1283 . This decision arguably stands in stark contrast to the "single embodiment"
line of cases in the mechanical arts where the knowledge of one of ordinary skill can be used to
fill any perceived deficiencies in the disclosure.
23
   Murine antibodies are derived from mouse cells, whereas chimeric antibodies combine DNA
from multiple species. Chiron, 363 F.3d at 1250.
                                                  113
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 115 of 125




enablement because the disclosure fell short of providing a "specific and useful teaching" of all

antibodies within the scope of the claim. 363 F.3d 1247, 1254-1256 (Fed. Cir. 2004.)

       Similarly, in Monsanto v. Syngenta, 503 F.3d 1352 (Fed. Cir. 2007), the court held

asserted claims of a patent invalid under § 112 because the specification did not enable the full

scope .of the broad functional language in the asserted claim without undue experimentation. Id.

at 1360-1362. There, the asserted functional claim was construed to require the claimed gene to

function in any plant cell, including both dicots and monocots. 24 503 F.3d 1352, 1361 (Fed. Cir.

2007.) Even if the specification enabled dicots, it did not enable monocots because the method of

using monocots was not then known in the art and thus, the Court found that practicing the full

scope of the invention would require undue experimentation. Id.

       Notwithstanding the clear requirements of section 112, Dr. Mayersohn testifies that

disclosure of the single embodiment enables the full scope of the claims (i.e. , allows a POSITA

to practice the claimed invention for other dosage forms and administration routes), because a

POSITA could "create a simple proportionality relating the values of bioavailability for each

route of administration to arrive at the dose needed for the new route of administration."

[Mayersohn Affidavit 134.] This "simple proportionality equation" was Dose2 = F1 /F2 * Dose1 ,

where FI and F2 are different routes of administration.

       But the patents-in-suit do not disclose the bioavailabilities for each route of

administration. Simply uncovering that would require numerous clinical trials.




24 "Flowering plants can be broadly categorized as monocotyledons (' monocots ') and
dicotyledons ('dicots '), depending on whether the initial development of the seed produces one
leaf (monocot) or two leaves (dicot)." Monsanto , 503 F.3d at 1361(quoting Plant Genetic
Systems, NV v. DeKalb Genetics Corp., 315 F.3d 1335, 1338 (Fed. Cir. 2003)).

                                                114
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 116 of 125




       Second, while I accept Mayersohn's testimony that the mean Cmax of the orodispersible

tablet is linear below 60 mcg, the differences in bioavailability among various formulations and

routes of administration of the drug means that a POSITA would not know, without

experimentation, what dose would be effective to yield the claimed plasma concentration ranges

if the drug were administered via the other claimed administration routes and forms. The

asserted functional claims must be achievable by any transmucosal route of administration,

including buccal and sub lingual (orodispersible tablets, wafers, film and effervescent

formulations), conjunctiva! (eyedrops), and rectal (suppository enema). [JX-1-0021 at 17:9-12.)

Each of the different types of transmucosal administration require vastly different formulations

and excipients. For example, eye drops are a liquid formulation, while orodispersible tablets and

wafers are solids. Even within the same formulation type, there are a variety of excipients that a

POSITA may choose, all bearing on the characteristics of the form. Even if the same excipients

were used, the volume of those excipients in both absolute terms and relative to other excipient

may differ, again, bearing on the PK/PD profile of the form . [Spaans Affidavit 187.) So the fact

that a POSITA could use the data disclosed in the patent to calculate a lower dose for a the

sub lingual ODT that would yield a mean Cmax within the claimed range (below 10 pg/mL or 5

pg/ML) does not solve the enablement conundrum, or eliminate the need for experimentation

rising to "undue" levels.

       There is yet another flaw in Dr. Mayersohn ' s approach. The orodispersible form

disclosed in the specification is only linear as to PK parameters - not PD parameters - so

demonstrating linearity of the Cmax of the orodispersible form at low doses does not help a

POSITA to achieve the claimed durations of action in a patient without a great deal of

experimentation.



                                                115
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 117 of 125




       Finally, even if disclosures in the specification reduce the amount of experimentation

necessary to administer the sublingual dosage form, the specification does not provide useful

teachings with regard to the required pharmaceutical composition of other dosage forms and

administration routes, and does not disclose their bioavailabilities, and thus, their unique

pharmacokinetic and pharmacodynamic profiles. As Ferring pointed out in a particularly graphic

analysis, Table 17 (the table that Serenity said was "not enabled" in front of the EPO)

encompasses at least 14,000 possible embodiments, even given certain limiting assumptions

about the number of excipients that would have to be used in order to create a desmopressin

formulation that could be administered to a patient (4). [Trial Tr. 1154:8-1157:8; Ferring

Demonstrative 11.] Ferring has presented clear and convincing evidence that Dr. Fein's decision

to dramatically expand the scope of his claims far beyond his purported sub lingual orodispersible

invention as originally conceived renders any suggestion that he has enabled dosage forms and

administration routes across that broad scope incredible.

       In order to practice the claimed invention for any given claimed desmopressin dosage

form and administration route, a POSITA would have to select from amongst the thousands of

formulation possibilities claimed in the patents. Even making the threshold determination of

which dosage form to use would require testing. [Trial Tr. 1154:8-1157:8.] As Dr. Mayersohn

testified, a skilled POSITA would have to "come up with a dosage form for in vitro testing,

perhaps half a dozen formulations, and then test it in animals, if you have an animal model, or if

not" a "well-designed study in a half a dozen subjects if that's necessary, and then you go on

from there. You keep iterating." [Trial Tr. 1183:11-20.] Though Dr. Mayersohn testified that

drug companies have a "general library of formulas that work for them," he further testified that




                                                 116
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 118 of 125




these companies have not necessarily done this type of formulation work with desmopressin.

[Trial Tr. 1184:15-1185:1.]

       Only after doing this could a POSITA think about attempting to "relate the

bioavailabilities." And though Dr. Mayersohn testifies that "With respect to other routes of

administration, it would be a matter of routine experimentation for a POSA to determine the

bioavailabilities," [Mayersohn Affidavit 1 114], that testimony is completely undermined by his

subsequent admission that that experiment would be "very similar to what is disclosed in

Examples 7 and Comparative Example 4," both of which are based on Ferring's clinical studies

testing the absolute bioavailability of the orodispersible sublingual tablet and oral tablet

respectively. [JX-1-0022 at Ex. 7; JX-1-0022 at Comparative Example 4.]

       The dose proportionality equation Mayersohn proposes requires and assumes knowledge

about the bioavailabilities of both doses and administration forms. [Mayersohn Affidavit 134.]

Dr. Indeed, as Dr. Mayersohn further testified, "Bioavailability is determined in an experiment,

for example, where you administer one dosage form compared to intravenous or to another

dosage form. You determine the areas under the concentration time curve, and now you have

measured bioavailability. You don't have data like this to do to [a proportionality calculation.]."

[Trial Tr. 1185:19-1186:12.] Mayersohn's characterization of the experimentation necessary

being "routine" is simply not convincing in light of his attendant admission that, in order to use

other dosage forms, a POSITA would have to conduct clinical studies, like CS004 and

Comparative Example 4. [Mayersohn Affidavit 1 114.]

       Counterclaimants assume that POSITAs will simply supplement the inadequacy in the

patent specification with their own knowledge. [Trial Tr. 1138.] However, it is the specification

that provides written description support, not the knowledge of a POSIT A. While a specification



                                                 117
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 119 of 125




need not disclose what is well known in the art, "that general, oft-repeated statement is merely a

rule of supplementation, not a substitute for a basic enabling disclosure. It means that the

omission of minor details does not cause a specification to fail to meet the enablement

requirement." Genentech, Inc. v. Novo NordiskA/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997). It is

the specification, not the knowledge of one skilled in the art, that must supply the novel aspects

of an invention in order to constitute adequate enablement. Id.

        A POSITA could not perform any of what Serenity and Reprise call "routine

experimentation" based on Dr. Mayersohn's proportionality equation until s/he determined what

the bioavailability of the dosage form was, and its particular interaction with the chosen

administration route. And until a POSITA tests a given dosage form to figure out what its

bioavailability is, the linearity of the mean Cmax of the highly variable (from patient to patient)

orodispersible dosage from - on which Counterclaimants hang their hats - is absolutely

irrelevant.

        These arguments apply a fortiori to the individual level of treating "a patient," with

his/her particular and potentially highly variable response to desmopressin. But treatment of "a

patient" is what the patents-in-suit claim. Dr. Mayersohn further admitted that, due to its

variability, a POSITA could not know whether a person would have a plasma concentration

within the claimed ranges without testing, [Trial Tr. 38:13-39:10], and that because of its high

degree of variability, doses necessary to treat different voiding disorders and for different patient

populations are different. [Mayersohn Affidavit ,i 83; Verbalis Affidavit ,i 30.]

        Indeed, as Counterclaimants' other expert, Dr. Murray, testified, "we're not talking about

a standard drug, we're talking about replacing a hormone." [Trial. Tr. 212:3-14.] In "hormonal

systems where we're looking at picogram and nanogram levels, the amount of hormone it takes



                                                 118
      Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 120 of 125




to make variation is a tiny amount .... " [Trial Tr. 236:4-20.] Any variation in the dosage form,

within all the transmucosal administration routes, including buccal and sublingual

(orodispersible tablets, wafers, film and effervescent formulations), conjunctiva! (eyedrops), and

rectal (suppository enema), would result in fundamental changes to both the pharmacokinetic

and pharmacodynamic profile of the dosage form.

       The common specification provides only a target for further research. A POSITA would

still have to conduct extensive the experimentation to arrive at a form that meets the claimed

functional limitations. Given the number of different dosage forms and formulations that are

encompassed only within the transmucosal route of administration, this would clearly amount to

undue experimentation. The human endocrine system is not a predictable machine. 25 Since the

Wands factors decidedly establish that practicing the patents-in-suit would require undue

experimentation, the asserted claims are not sufficiently enabled.

IV.    The Patents in Suit Are Invalid under 35 U.S.C. § 102(f) Because Dr. Fein Himselfls
       Not the Inventor of the Subject Matter of the Patents-In-Suit

               A. Legal Standards

       An applicant is not entitled to a patent if "he did not himself invent the subject matter

sought to be patented" 35 U.S .C. § 102(f).

       A patent must accurately name the correct inventors of a claimed invention. Pannu v.

Iolab Corp. , 155 F.3d 1344, 1349 (Fed. Cir. 1998).

       A determination of "statutory invalidity due to improper inventorship ... need not be

accompanied by the names of the supposed correct inventors. A patent may be invalid simply




       25
         The FDA recognized this in particularly dramatic fashion by requiring the "black box"
warning described in FF 276, supra.
                                                119
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 121 of 125




because it names the wrong inventors." Belcher Pharm., LLC v. Hospira, Inc., No. Cv 17-775-

LPS, 2019 WL 2503159, at *1 n.1 (D . Del. June 5, 2019) (citing Pannu, 155 F.3d at 1349).

       An "inventor's statements made during the course of litigation might in some

circumstances justify a court in concluding that the named inventor ' did not himself invent the

subject matter sought to be patented,' 35 U.S .C. § 102(t)." Id.

       "Determining 'inventorship' is nothing more than determining who conceived the subject

matter at issue, whether that subject matter is recited in a claim in an application or in a count in

an interference." Sewall v. Walters, 21 F.3d 411,415 (Fed. Cir. 1994).

       Conception is a question of law premised on underlying factual findings, see In re

VerHoef, 888 F.3d 1362, 1365 (Fed. Cir. 2018), and a person is not a sole inventor where their

"sole contribution ... was known in the prior art." Belcher, 2020 WL 1650535, at *23-24.

       " [A] suggestion, teaching, or motivation to combine the relevant prior art teachings to

achieve the claimed invention does not have to be found explicitly in the prior art references

sought to be combined, but rather 'may be found in any number of sources, including common

knowledge, the prior art as a whole, or the nature of the problem itself."' Pfizer, Inc. v. Apotex,

Inc., 480 F.3d 1348, 1362 (Fed. Cir. 2007) (citing DyStar Textilfarben GmbH & Co.

Deutsch/and KG v. CH Patrick Co., 464 F.3d 1356, 1361 (Fed. Cir. 2006)).

       Conception "requires more than just a general goal or research plan, and instead requires

a definite and permanent idea of an operative invention, including every feature of the subject

matter to be patented." In re VerHoef, 888 F.3d at 1366 (Fed. Cir. 2018) (internal quotation

marks omitted).




                                                 120
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 122 of 125




        When all an inventor has is a "hope, or wish" in their claim to the result of a biological

process, "Such a bare hope is insufficient to establish conception." Hitzeman v. Rutter, 243 F.3d

1345, 1356-57 (Fed. Cir. 2001).


                B. Conclusions

        CL23. Dr. Fein is not the inventor of the inventions claimed in the patents-in-suit.

        CL24. At the very least, Dr. Fein was not the sole inventor of the inventions claimed in

the patents-in-suit.

        CL25. The patents-in-suit are invalid in that they do not accurately name the correct

inventors of the claimed invention, Pannu, 155 F.3d at 1349, there being clear and convincing

evidence that Dr. Fein "did not himself invent the subject matter sought to be patented." 35

U.S.C. § 102(±).

                C. Analysis

        The conclusions of law are compelled by Findings of Fact ,, 79-111, which are set forth

above. To the extent that Dr. Fein invented anything at all, he did so in conjunction with

scientists at Ferring - as he himself admitted when he gave Ferring's patent attorney an

inventorship memo that described in his own words his rather limited contribution to the GB

patent application filed by Ferring on May 1, 2002.

        Overwhelming evidence demonstrates that the concept that a low dose of desmopressin

administered via orodispersible tablet to treat voiding disorders (specifically nocturia in the

elderly) was an idea that had been worked on by others, notably at Ferring, for many years

before Dr. Fein had anything to do with research into those issues. Contrary to his absolutely

incredible testimony, Dr. Fein did not suggest the idea of a "low dose that is enabled [by

sublingual administration]" [PX-15-2769] to Dr. Norgaard and his colleagues at Ferring. This


                                                 121
    Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 123 of 125




alone means that Dr. Fein did not himself invent "every feature" of the inventions claimed in the

patents-in-suit. This conclusion is reinforced by the undeniable fact that Dr. Fein copied

(sometimes in haec verba, sometimes thinly disguised) Ferring's research on low dose

desmopressin in "his" patent applications, passing it off as his own.

       During his consultancy at Ferring, Dr. Fein at most added to the concept of administering

a lower dose of desmopressin to treat nocturia - an idea that many had conceived of before him -

the notion that the ODT should be administered sublingually rather than supralingually. Even

that idea had occurred to the scientists at Ferring some two years earlier. Dr. Fein's views (or Dr.

Nardi's support for those views) may have convinced Ferring's scientists to follow his suggested

route of administration, but Dr. Fein at most persuaded the Ferring desmopressin team to try

something they had considered (but appear to have rejected) back in 1999.

       The question then becomes whether Dr. Fein made a contribution to the overall invention

that was significant enough to warrant his being listed even as one of the inventors on the patents

in suit. My colleague Judge Castel concluded, in a lawsuit in which Serenity sought to have Dr.

Fein listed as co-inventor on certain desmopressin-based patents owned by Ferring, that Serenity

and Reprise had not presented clear and convincing evidence that, "Fein conceived of the

concepts of lower does or the sublingual route of administration." [Allergan,, 122; 135-142.]

While that conclusion is not collateral estoppel in this case, where the patents are different and

the burden of proof is on Ferring rather than Serenity/Reprise, it is highly persuasive for the

proposition that Dr. Fein did nothing more than call a certain known concept (sublingual

administration of a drug) to the attention of his colleagues (who were already testing the low

dose hypothesis delivered via "melting" in the mouth) and argue for its adoption.




                                                122
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 124 of 125




       But I need not go so far. In its original patent application in Great Britain, Perring elected

to list Dr. Fein as one of several inventors; his contribution was specifically limited to

"sublingual absorption" by Ferring's patent attorney. This was consistent with the only inventive

concept Dr. Fein had claimed (on behalf of himself and Dr. Nardi, an admission that this court

finds highly significant) in the inventorship memorandum that he wrote in May of 2002 - prior

to the parties' falling out and the end of his consultancy. 26 When relations soured and Dr. Fein

started asserting his rights to an invention - originally limited to sublingual absorption and

without any low dose or plasma concentration feature - Perring did not contest the matter, but

simply eliminated the route of administration from its patent application and removed Dr. Fein's

name as an inventor. 27 Treating Ferring's behavior as an admission that Dr. Fein's (and Dr.

Nardi's) contribution to this effort was not de minimis, it nonetheless establishes, by more than

clear and convincing evidence, that the Dr. Fein was not the sole inventor of everything he now

claims to have invented all by himself. He is, at best, one of many fathers of the concepts that

underlie the patents-in-suit - and far from the most significant.

                                             VERDICT

       The verdict on the counterclaims is for Perring, the Counterclaim Defendants.




26
   I do not accept Dr. Fein's testimony that he mentioned Dr. Nardi only as a professional
courtesy [Trial Tr. 1260: 13-1261: 16.]; it is perfectly obvious, to this Court at least, that Dr. Nardi
was dropped as a co-inventor by Dr. Fein when he applied for his patents because Nardi was a
senior Perring employee who owed a fiduciary duty to Perring, and all of his intellectual property
belonged to his employer. That Dr. Fein found a way for Dr. Nardi to profit from the
commercialization of the patents-in-suit notwithstanding this impediment - by giving him an
interest in Serenity/Reprise - suggest to me that Dr. Nardi had rather more to do with this than
Dr. Fein is willing to admit.
27
  That Perring justified its actions by asserting that the concept Dr. Fein had claimed as his own
was already in the public domain is understandable in light of the evidence, but the timing of its
move was clearly an attempt to avoid precisely what has occurred - years of litigation with Dr.
Fein over desmopressin.

                                                  123
     Case 1:17-cv-09922-CM-SDA Document 704 Filed 08/21/20 Page 125 of 125




       The Clerk of Court shall enter judgment accordingly dismissing the counterclaims, with

costs to the Counterclaim Defendants, and then shall close the file.


Dated: August 21 , 2020




                                                                       Chief Judge

BY ECF TO ALL COUNSEL




                                                124
